EXHIBIT 10.1
 
 
 
U.S.$3,000,000,000 REVOLVING TERM CREDIT FACILITIES
 
 



 
AMENDED AND RESTATED CREDIT AGREEMENT
 
BETWEEN
 
NEXEN INC.
NEXEN HOLDINGS U.S.A. INC.
NEXEN PETROLEUM U.K. LIMITED
as Borrowers
 
AND
 
THE FINANCIAL INSTITUTIONS NAMED IN
SCHEDULE A ANNEXED HERETO,
and such other persons as become parties hereto as lenders,
as Lenders
 
AND
 
THE TORONTO-DOMINION BANK
TORONTO DOMINION (TEXAS) LLC
THE TORONTO-DOMINION BANK, LONDON BRANCH
as Agents of the Lenders
 
ORIGINALLY MADE AS OF JULY 22, 2005 AND AMENDED AND RESTATED
AS OF JUNE 21, 2010

 
 
 
 
TD Securities
as Lead Arranger and Book Manager
 
 
 
 
Canadian Imperial Bank of Commerce
RBC Capital Markets
BNP Paribas (Canada)
Bank of America, N.A.
as Syndication Agents
 
 



 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE 1  INTERPRETATION
2
1.1
Definitions
2
1.2
Headings; Articles and Sections
42
1.3
Number; persons; including
42
1.4
Accounting Principles
42
1.5
References to Agreements and Enactments
44
1.6
Per Annum Calculations
44
1.7
Separate Obligations
44
1.8
Schedules
44
1.9
Amendment and Restatement
45
ARTICLE 2  THE CREDIT FACILITIES
46
2.1
The Credit Facilities
46
2.2
Types of Availments
46
2.3
Purpose
47
2.4
Availability and Nature of the Credit Facilities
47
2.5
Minimum Drawdowns
47
2.6
Libor Loan and GBP Libor Loan Availability
48
2.7
Notice Periods for Drawdowns, Conversions and Rollovers
48
2.8
Conversion Option
49
2.9
Libor Loan and GBP Libor Loan Rollovers; Selection of Libor Interest Periods
49
2.10
Rollovers and Conversions not Repayments
50
2.11
Agent’s Obligations with Respect to Canadian Prime Rate Loans, U.S. Base Rate
Loans, Libor Loans, GBP Libor Loans, U.S. Prime Rate Loans, USD Call Rate Loans
and GBP Call Rate Loans
50
2.12
Lenders’ and Agent’s Obligations with Respect to Canadian Prime Rate Loans, U.S.
Base Rate Loans, Libor Loans, GBP Libor Loans, U.S. Prime Rate Loans, USD Call
Rate Loans and GBP Call Rate Loans
50
2.13
Irrevocability
51
2.14
Optional Cancellation or Reduction of Credit Facilities
51
2.15
Optional Repayment; Additional Repayment Terms
51
2.16
Mandatory Repayment of Credit Facilities
53
2.17
Currency Excess
53
2.18
Designation of Restricted and Unrestricted Subsidiaries
54
2.19
Extension of Maturity Date
55
2.20
Hostile Acquisitions
56
2.21
Replacement of Lenders in Certain Circumstances
57
2.22
Swingline Loans
60
2.23
Increase in Total Commitment
62
2.24
Allocation of Total Commitment Among Credit Facilities
62
ARTICLE 3  CONDITIONS PRECEDENT TO DRAWDOWNS
64
3.1
Conditions for Drawdowns
64
3.2
Conditions Precedent to Amendment and Restatement
64
3.3
Waiver
65

 
 
 
 

--------------------------------------------------------------------------------

- ii -
 
ARTICLE 4  EVIDENCE OF DRAWDOWNS
65
4.1
Account of Record
65
ARTICLE 5  PAYMENTS OF INTEREST AND FEES
66
5.1
Interest on Canadian Prime Rate Loans
66
5.2
Interest on U.S. Base Rate Loans
67
5.3
Interest on Libor Loans
67
5.4
Interest on U.S. Prime Rate Loans
67
5.5
Interest on GBP Call Rate Loans
68
5.6
Interest on USD Call Rate Loans
68
5.7
Interest on GBP Libor Loans
68
5.8
Interest Act (Canada); Conversion of 360 Day Rates
69
5.9
Nominal Rates; No Deemed Reinvestment
69
5.10
Standby Fees
69
5.11
Agents’ Fees
69
5.12
Interest on Overdue Amounts
70
5.13
Waiver
70
5.14
Maximum Rate Permitted by Law
70
ARTICLE 6  BANKERS’ ACCEPTANCES
70
6.1
Bankers’ Acceptances
70
6.2
Fees
70
6.3
Form and Execution of Bankers’ Acceptances
71
6.4
Power of Attorney; Provision of Bankers’ Acceptances to Canadian Facility
Lenders
72
6.5
Mechanics of Issuance
74
6.6
Rollover, Conversion or Payment on Maturity
75
6.7
Restriction on Rollovers and Conversions
75
6.8
Rollovers
75
6.9
Conversion into Bankers’ Acceptances
76
6.10
Conversion from Bankers’ Acceptances
76
6.11
BA Equivalent Advances
76
6.12
Termination of Bankers’ Acceptances
77
ARTICLE 7  LETTERS OF CREDIT
77
7.1
Availability
77
7.2
Currency, Type, Form and Expiry
77
7.3
No Conversion
77
7.4
POA LC Provisions
77
7.5
Fronted LC Provisions
80
7.6
Records
81
7.7
Reimbursement or Conversion on Presentation
81
7.8
Fronting Lender Indemnity
81
7.9
Fees and Expenses
82
7.10
Additional Provisions
83
7.11
Certain Notices to the Canadian Agent with Respect to Letters of Credit
87
ARTICLE 8  PLACE AND APPLICATION OF PAYMENTS
87
8.1
Place of Payment of Principal, Interest and Fees; Payments to Agents
87
8.2
Designated Accounts of the Lenders
87
8.3
Funds
87

 
 
 
 

--------------------------------------------------------------------------------

- iii -
 
 
8.4
Application of Payments
88
8.5
Payments Clear of Taxes
88
8.6
Set Off
93
8.7
Margin Changes; Adjustments for Margin Changes; Notice of Rating Changes
94
ARTICLE 9  REPRESENTATIONS AND WARRANTIES
95
9.1
Representations and Warranties
95
     (a)
Existence and Good Standing
96
     (b)
Authority
96
     (c)
Valid Authorization and Execution
96
     (d)
Validity of Agreement - Non-Conflict
96
     (e)
Ownership of Property
96
     (f)
Compliance with Other Instruments
97
     (g)
Non-Default
97
     (h)
Financial Condition
97
     (i)
Absence of Litigation
97
     (j)
Compliance with Applicable Laws, Court Orders and Material Agreements
98
     (k)
Authorizations in Effect
98
     (l)
Remittances Up to Date
98
     (m)
Environmental
98
     (n)
Taxes
99
     (o)
Investment Company Status
99
     (p)
ERISA.
99
     (q)
Compliance with Regulations T, U, and X.
99
9.2
Deemed Repetition
100
9.3
Other Documents
101
9.4
Effective Time of Repetition
101
9.5
Nature of Representations and Warranties
101
ARTICLE 10  GENERAL COVENANTS
101
10.1
Affirmative Covenants of Nexen
101
     (a)
Punctual Payment and Performance
101
     (b)
Maintenance and Operation
102
     (c)
Compliance with Legislation Generally
102
     (d)
Material Litigation
102
     (e)
Financial Statements and Other Information
102
     (f)
Rights of Inspection
103
     (g)
Notice of Default or Event of Default
104
     (h)
Notice of Material Adverse Effect
104
     (i)
Payment of Taxes, Withholdings, etc.
104
     (j)
Payment of Preferred Claims
104
     (k)
Environmental Covenants
105
     (l)
Use of Loans
105
     (m)
Ownership of Consolidated Tangible Assets
106
10.2
Negative Covenants of Nexen
106
     (a)
Change of Business
106
     (b)
Negative Pledge
106
     (c)
No Dissolution
106

 
 
 
 

--------------------------------------------------------------------------------

- iv -
 
 
     (d)
No Merger, Amalgamation, etc.
106
     (e)
Limit on Restricted Subsidiary Debt
107
10.3
Debt to EBITDA Ratio
108
10.4
Certain Covenants of the U.S. Borrower
108
10.5
Certain Covenants of the U.K. Borrower
108
10.6
Agent May Perform Covenants
109
ARTICLE 11  EVENTS OF DEFAULT AND ACCELERATION
109
11.1
Events of Default
109
11.2
Acceleration
112
11.3
Conversion on Event of Default
113
11.4
Remedies Cumulative and Waivers
113
11.5
Termination of Lenders’ Obligations
114
ARTICLE 12  CHANGE OF CIRCUMSTANCES
114
12.1
Market Disruption Respecting Libor Loans and GBP Libor Loans
114
12.2
Market Disruption Respecting Bankers’ Acceptances
115
12.3
Change in Law
116
12.4
Prepayment of Portion
118
12.5
Illegality
119
ARTICLE 13  COSTS, EXPENSES AND INDEMNIFICATION
119
13.1
Costs and Expenses
119
13.2
General Indemnity
120
13.3
Environmental Indemnity
121
13.4
Contracting on Behalf of Indemnified Parties and Indemnified Third Parties
122
13.5
Judgment Currency
122
ARTICLE 14  THE AGENTS AND ADMINISTRATION OF THE CREDIT FACILITIES
123
14.1
Authorization and Action
123
14.2
Procedure for Making Loans
123
14.3
Remittance of Payments
124
14.4
Redistribution of Payment
125
14.5
Duties and Obligations
126
14.6
Prompt Notice to the Lenders
127
14.7
Agents’ and Lenders’ Authorities
127
14.8
Lender Credit Decision
127
14.9
Indemnification of Agents
128
14.10
Successor Agents
128
14.11
Taking and Enforcement of Remedies
129
14.12
Reliance Upon Agents
130
14.13
No Liability of Agents
130
14.14
Article for Benefit of Agents and Lenders
130
14.15
Agency Acknowledgment
130
14.16
The Agents and the Defaulting Lenders
131
ARTICLE 15  GENERAL
132
15.1
Exchange and Confidentiality of Information
132
15.2
Nature of Obligation under this Agreement
133
15.3
Notices
137
15.4
Governing Law
140

 
 
 
 

--------------------------------------------------------------------------------

- v -
 
15.5
Benefit of the Agreement
140
15.6
Assignment
140
15.7
Participations
142
15.8
Severability
142
15.9
Whole Agreement
143
15.10
Amendments and Waivers
143
15.11
Further Assurances
143
15.12
Attornment
144
15.13
Time of the Essence
144
15.14
Change of Currency
144
15.15
Credit Agreement Governs
144
15.16
Waiver of Jury Trial
144
15.17
Patriot Act Notice/Know Your Customer Laws
145
15.18
Counterparts
145



 
 
 

--------------------------------------------------------------------------------

 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AGREEMENT originally made as of July 22, 2005 and amended and restated as
of June 21, 2010.
 
B E T W E E N:
 
NEXEN INC., a corporation subsisting under the laws of Canada,
 
OF THE FIRST PART,
 
- and -
 
NEXEN HOLDINGS U.S.A. INC., a corporation subsisting under the laws of Delaware,
 
OF THE SECOND PART,
 
- and -
 
NEXEN PETROLEUM U.K. LIMITED, a company subsisting under the laws of England and
Wales,
 
OF THE THIRD PART,
 
- and -
 
THE TORONTO-DOMINION BANK and those other financial institutions named on
Schedule A annexed hereto, together with such other persons as become parties
hereto, as lenders,
 
OF THE FOURTH PART,
 
- and -
 
THE TORONTO-DOMINION BANK, a Canadian chartered bank, as agent of the Canadian
Facility Lenders hereunder,
 
OF THE FIFTH PART,
 
- and -
 
TORONTO DOMINION (TEXAS) LLC, as agent of the U.S. Facility Lenders hereunder,
 
OF THE SIXTH PART,
 
 
 
 
 

--------------------------------------------------------------------------------

- 2 - 
 
- and -
 
THE TORONTO-DOMINION BANK, LONDON BRANCH, as agent of the U.K. Facility Lenders
hereunder,
 
OF THE SEVENTH PART.
 
WHEREAS the Borrowers, the Agents and certain of the Lenders are parties to the
credit agreement made as of July 22, 2005 between the Borrowers, the Lenders and
the Agents (as amended and supplemented to the date hereof, the “Existing Credit
Agreement”);
 
AND WHEREAS the Borrowers have requested the Lenders to provide the Credit
Facilities to the Borrowers on the terms and conditions herein set forth;
 
AND WHEREAS the parties hereto have agreed to amend and restate the Existing
Credit Agreement on the terms and conditions hereinafter set forth;
 
AND WHEREAS the Lenders have agreed to provide the Credit Facilities to the
Borrowers on the terms and conditions herein set forth;
 
AND WHEREAS the Lenders wish the Agents to act on their behalf with regard to
certain matters associated with the Credit Facilities;
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby conclusively acknowledged by each of
the parties hereto, the parties hereto covenant and agree as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1
Definitions

 
In this Agreement, unless something in the subject matter or context is
inconsistent therewith:
 
“Accounting Change” has the meaning set out in Section 1.4.
 
“Accounting Change Notice” has the meaning set out in Section 1.4.
 
“Additional Commitments” has the meaning set out in Section 2.23.
 
“Additional Compensation” has the meaning set out in Section 12.3(1).
 
“Advance” means an advance of funds made by the Lenders or by any one or more of
them to a Borrower (including by way of a Swingline Loan under the Canadian
Facility), but does not include any Conversion or Rollover.
 
“Affected Loan” has the meaning set out in Section 12.4.
 
 
 
 

--------------------------------------------------------------------------------

- 3 -
 
“Affiliate” means any person which, directly or indirectly, controls, is
controlled by or is under common control with another person; and, for the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” or “under common control with”) means the power to
direct or cause the direction of the management and policies of any person,
whether through the ownership of shares or by contract or otherwise.
 
 “Agent” means any one or more of the Canadian Agent, the U.S. Agent and the
U.K. Agent as applicable and as the context requires and, in the context of
provisions hereunder relating to:
 
 
(a)
the Canadian Facility and Loans thereunder, means the Canadian Agent;

 
 
(b)
the U.S. Facility and Loans thereunder, means the U.S. Agent; and

 
 
(c)
the U.K. Facility and Loans thereunder, means the U.K. Agent.

 
“Agent’s Accounts” means the following accounts maintained by the applicable
Agent to which payments and transfers under this Agreement are to be effected:
 
 
(a)
in respect of the Canadian Facility:

 
 
(i)
for Canadian Dollars:  The Toronto-Dominion Bank, Toronto, SWIFT:  TDOMCATTTOR,
Account No. 0360-01-2301253, in favour of TD Bank Toronto Corporate Lending; and

 
 
(ii)
for United States Dollars:  Bank of America, N.A., New York, SWIFT:  BOFAUS3N,
Account No. 6550-826-336, account with:  The Toronto-Dominion Bank, Toronto,
SWIFT:  TDOMCATTTOR, in favour of TD Bank Toronto Corporate Lending, Account No.
0360-01-2301447;

 
 
(b)
in respect of the U.S. Facility:  Bank of America, N.A., New York,
SWIFT:  BOFAUS3N, ABA No. 026-009-593, in favour of TD Texas, Account No.
6550-6-53000; and

 
 
(c)
in respect of the U.K. Facility:

 
 
(i)
for United States Dollars:  Bank of America, N.A., New York, SWIFT:  BOFAUS3N,
Account No. 6550-826-336, account with:  The Toronto-Dominion Bank, Toronto,
SWIFT:  TDOMCATTTOR, in favour of TD Bank London TDOMGB2L, Account No.
0360-01-2287673; and

 
 
(ii)
for Pounds Sterling:  HSBC Bank PLC-London, SWIFT:  MIDLGB22, Account
No.:  00499244, Sort Code: 40 05 15 account with:  TD Bank London TDOMGB2L,
account no.:  0360-01-2287479,

 
or such other account or accounts as the applicable Agent may from time to time
designate by notice to the Borrowers and the Lenders.
 
 
 
 

--------------------------------------------------------------------------------

- 4 -
 
“Agreement” means this credit agreement, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the provisions
hereof.
 
“Applicable Pricing Rate”, as regards any Loan or the standby fees payable in
accordance with Section 5.10, means, when and for so long as the unsecured,
unsubordinated long term debt of Nexen is rated one of the following or is
unrated (as the case may be) by a Designated Rating Agency, the percentage rate
per annum set forth opposite such rating or indication in the column applicable
to the type of Loan in question or such standby fee:
 
Moody’s
S&P
Margin on
Canadian Prime
Rate Loans, U.S.
Base Rate Loans,
U.S. Prime Rate
Loans, GBP Call
Rate Loans and
USD Call Rate
Loans
Margin on Libor
Loans and GBP
Libor Loans,
Acceptance Fees
for Bankers’
Acceptances and
Issuance Fees for
Letters of Credit
Standby fee on
Credit Facilities
A2 or higher
A or higher
0.5000% per annum
1.5000% per annum
0.3750% per annum
A3
A-
0.7500% per annum
1.7500% per annum
0.4375% per annum
Baa1
BBB+
1.0000% per annum
2.0000% per annum
0.5000% per annum
Baa2
BBB
1.2500% per annum
2.2500% per annum
0.5625% per annum
Baa3
BBB-
1.7500% per annum
2.7500% per annum
0.6875% per annum
below Baa3 or if not rated by Moody’s
below BBB - or if not rated by S&P
2.2500% per annum
3.2500% per annum
0.8125% per annum

 
provided that:
 
 
(a)
issuance fees for Letters of Credit which are not “direct credit substitutes”
within the meaning of the Capital Adequacy Requirements (as determined by the
Canadian Agent in the case of POA LCs and the applicable Fronting Lender in the
case of Fronted LCs) shall be 66⅔% of the rate specified above;

 
 
(b)
the ratings in the above table refer to the unsecured, unsubordinated long term
debt rating classifications of Moody’s and S&P on the date hereof; all
references in this definition to any such rating shall be deemed to be to the
then equivalent rating of the relevant Designated Rating Agency;

 
 
(c)
the above rates per annum applicable to Libor Loans and USD Call Rate Loans are
expressed on the basis of a year of 360 days and the above rates per annum
applicable to all other Loans are expressed on the basis of a year of 365 days;

 
 
(d)
changes in the Applicable Pricing Rate shall be effective in accordance with
Section 8.7;

 
 
(e)
the above changes in the Applicable Pricing Rate shall apply, as at the
effective dates of such changes, to Libor Loans and GBP Libor Loans outstanding
on such dates, but only for those portions of applicable Interest Periods
falling within those times during which the changes in Applicable Pricing Rate
are effective, as provided above;

 
 
 
 

--------------------------------------------------------------------------------

- 5 -
 
 
(f)
if at any time the debt rating assigned by one of the Designated Rating Agencies
is in a rating subcategory which is one rating subcategory higher than the debt
rating assigned by the other such agency, then the Applicable Pricing Rate shall
be determined by reference to the rates per annum opposite the higher of the
debt ratings so assigned and if the debt rating so assigned by one of such
agencies is in a rating subcategory which is more then one rating subcategory
higher than the debt rating assigned by the other, then the Applicable Pricing
Rate shall be the simple average of the relevant rates per annum opposite the
debt rating assigned by each Designated Rating Agency; and

 
 
(g)
for the purposes of subparagraph (f) of this definition:

 
 
(i)
the lack of a designation of a debt rating as “+” or “-” , as the case may be,
shall be deemed to be a designation by the relevant Designated Rating Agency of
a rating in the middle of the relevant rating category;

 
 
(ii)
“rating subcategory” means each designation of “1”, “2”, “3”, “+” or “-”
(whether expressly or in accordance with subparagraph (i) above) by the
Designated Rating Agencies to indicate relative strength within rating
categories; and

 
 
(iii)
Moody’s and S&P rating subcategories set forth in the same row of the above
table are equivalent to the rating subcategory of the other Designated Rating
Agency appearing immediately opposite the same in such row.

 
“Assigned Interests” has the meaning set out in Section 2.21.
 
“Assignment Agreement” means an assignment agreement substantially in the form
of Schedule B annexed hereto, with such modifications thereto as may be required
from time to time by the Agent, acting reasonably.
 
“BA Discount Rate” means:
 
 
(a)
in relation to a Bankers’ Acceptance accepted by a Schedule I Lender, the CDOR
Rate;

 
 
(b)
in relation to a Bankers’ Acceptance accepted by a Schedule II Lender or
Schedule III Lender, the lesser of:

 
 
(i)
the Discount Rate then applicable to bankers’ acceptances accepted by such
Schedule II Lender or Schedule III Lender; and

 
 
(ii)
the CDOR Rate plus 0.10% per annum,

 
provided that if both such rates are equal, then the “BA Discount Rate”
applicable thereto shall be the rate specified in (i) above; and
 
 
 
 

--------------------------------------------------------------------------------

- 6 -
 
 
(c)
in relation to a BA Equivalent Advance:

 
 
(i)
made by a Schedule I Lender, Alberta Treasury Branches, Export Development
Canada or La Caisse centrale Desjardins du Québec, the CDOR Rate;

 
 
(ii)
made by a Schedule II Lender or Schedule III Lender, the rate determined in
accordance with subparagraph (b) of this definition; and

 
 
(iii)
made by any other Lender (other than Alberta Treasury Branches, Export
Development Canada or La Caisse centrale Desjardins du Québec), the CDOR Rate
plus 0.10% per annum.

 
“BA Equivalent Advance” means, in relation to a Drawdown of, Conversion into or
Rollover of Bankers’ Acceptances, an Advance in Canadian Dollars made by a
Non-Acceptance Lender as part of such Loan.
 
“Bankers’ Acceptance” means a draft in Canadian Dollars drawn by Nexen, accepted
by a Lender and issued for value pursuant to this Agreement.
 
“Banking Day” means, in respect of (i) any GBP Libor Loans, a day on which banks
are open for business in Calgary, Alberta, Toronto, Ontario and London, England,
(ii) any Libor Loans, GBP Call Rate Loans and USD Call Rate Loans, a day on
which banks are open for business in Calgary, Alberta, Toronto, Ontario, New
York, New York and London, England, and, for all other purposes, shall mean a
day on which banks are open for business in Calgary, Alberta, Toronto, Ontario
and New York, New York, but does not in any event include a Saturday or a
Sunday.
 
“Borrowers” means, collectively, Nexen, the U.K. Borrower and the U.S. Borrower
and “Borrower” means any one of them; provided that, “Borrower”, in the context
of provisions hereunder relating to:
 
 
(a)
the Canadian Facility and Loans thereunder, means Nexen;

 
 
(b)
the U.S. Facility and Loans thereunder, means the U.S. Borrower; and

 
 
(c)
the U.K. Facility and Loans thereunder, means the U.K. Borrower.

 
“Canadian Agent” means The Toronto-Dominion Bank in its capacity as agent for
and on behalf of the Canadian Facility Lenders with respect to the Canadian
Facility, and includes any successors thereto in such capacity.
 
“Canadian Dollars” and “Cdn.$” mean the lawful money of Canada.
 
“Canadian Facility” means the credit facility in the maximum principal amount of
up to U.S.$3,000,000,000 (or the Equivalent Amount thereof), which, as at the
date hereof, is in the maximum principal amount set forth in Section 2.24 and,
hereafter, shall be in the maximum principal amount as determined from time to
time in accordance with Section 2.24, to be made
 
 
 

--------------------------------------------------------------------------------

- 7 -
 
available to Nexen by the Canadian Facility Lenders in accordance with the
provisions hereof, subject to any increase in accordance with the provisions of
Section 2.23 and any reduction in accordance with the other applicable
provisions hereof.
 
“Canadian Facility Commitment” means the commitment by each Canadian Facility
Lender under the Canadian Facility to provide up to the amount of United States
Dollars (or the Equivalent Amount thereof) set forth opposite its name in
Schedule A annexed hereto in the column with the heading “Canadian Facility
Commitment”, subject to any increase in accordance with the provisions of
Section 2.23 and any reduction in accordance with the other applicable
provisions hereof; provided that, at any time:
 
 
(a)
the Canadian Facility Commitment of a Canadian Facility Lender shall be the
amount of its Total Lender Commitment then allocated to its Canadian Facility
Commitment in accordance with the provisions of Section 2.24; and

 
 
(b)
each Canadian Facility Lender shall only be required under its Canadian Facility
Commitment to provide the amount of United States Dollars (or the Equivalent
Amount thereof) equal to its Canadian Facility Commitment in accordance with the
provisions of Section 2.24.

 
“Canadian Facility Lender” means each Lender identified as such on Schedule A
annexed hereto.
 
“Canadian Prime Rate” means, for any day, the greater of:
 
 
(a)
the rate of interest per annum established from time to time by the Canadian
Agent as the reference rate of interest for the determination of interest rates
that the Canadian Agent will charge to customers of varying degrees of
creditworthiness in Canada for Canadian Dollar demand loans in Canada; and

 
 
(b)
the rate of interest per annum equal to the average annual yield rate for one
month Canadian Dollar bankers’ acceptances which rate is shown on the display
referred to as the “CDOR Page” (or any display substituted therefor) of Reuters
Limited (or any successor thereto or Affiliate thereof) at 10:00 a.m. (Toronto
time) on such day or, if such day is not a Banking Day, on the immediately
preceding Banking Day, plus 1.00% per annum;

 
provided that if both such rates are equal or if such one month bankers’
acceptance rate is unavailable for any reason on any date of determination, then
the “Canadian Prime Rate” shall be the rate specified in (a) above.
 
“Canadian Prime Rate Loan” means an Advance in, or Conversion into, Canadian
Dollars made by the Canadian Facility Lenders to Nexen with respect to which
Nexen has specified or a provision hereof requires that interest is to be
calculated by reference to the Canadian Prime Rate.
 
“Capital Adequacy Requirements” means Guideline A, dated November 2007, “Capital
Adequacy Requirements (CAR) – Simpler Approaches” or Guideline A-1, dated
 
 
 
 

--------------------------------------------------------------------------------

- 8 -
 
November 2007, entitled “Capital Adequacy Requirements (CAR)”, as applicable to
any Lender from time to time, issued by the Office of the Superintendent of
Financial Institutions Canada (which is based on the Basel framework, entitled
“Basel II: International Convergence of Capital Measurement and Capital
Standards: A Revised Framework – Comprehensive Version (June 2006)”) and all
other guidelines or requirements relating to capital adequacy issued by the
Office of the Superintendent of Financial Institutions or any other governmental
agency or regulatory authority in Canada regulating or having jurisdiction with
respect to any Lender, as amended, modified, supplemented, reissued or replaced
from time to time.
 
“Capital Securities” means securities, including debt securities, issued by
Nexen which at all times have the following characteristics:
 
 
(a)
an initial final maturity extending beyond the last Maturity Date applicable to
any Lender or Lenders;

 
 
(b)
no scheduled payments of principal thereunder prior to the last Maturity Date
applicable to any Lender or Lenders;

 
 
(c)
a Default, Event of Default, acceleration of the payment of the Obligations or
enforcement of the rights and remedies of the Lenders under the Documents or a
default, event of default, acceleration or similar circumstance under any other
Senior Debt shall not (i) cause a default or event of default (with the passage
of time or otherwise) under such securities or the indenture governing the same,
or (ii) cause or permit the obligations thereunder to be due and payable prior
to the stated maturity thereof;

 
 
(d)
payments of principal due and payable thereunder can be satisfied by delivering
common shares in the capital of Nexen in accordance with the indenture governing
such securities;

 
 
(e)
all amounts payable in respect to such securities are subordinate and junior in
right of payment to the prior payment in full of all Obligations and any other
Senior Debt upon a payment default on any Senior Debt in respect of which any
applicable grace period has ended and such default has not been cured or waived
or ceased to exist or the acceleration of any Senior Debt which has not been
rescinded; and

 
 
(f)
such securities shall not be entitled to any distribution upon the distribution
of assets of Nexen to creditors for any reason (except in connection with any
proceeding permitted under Section 10.2(d)), including dissolution, bankruptcy
or any such similar proceedings, until all Obligations and all other Senior Debt
have been paid in full;

 
provided that, for certainty, Capital Securities shall include Nexen’s 7.35%
Subordinated Notes due November 1, 2043 issued pursuant to a Subordinated Debt
Indenture dated as of November 4, 2003 between Nexen and Deutsche Bank Trust
Company Americas, provided that such Notes at all times have all of the
characteristics described in subparagraphs (a) to (f), inclusive, above of this
definition.
 
 
 
 

--------------------------------------------------------------------------------

- 9 -
 
“CDOR Rate” means, on any date on which Bankers’ Acceptances are to be issued
pursuant hereto, the per annum rate of interest which is the rate determined as
being the arithmetic average of the annual yield rates applicable to Canadian
Dollar bankers’ acceptances having identical issue and comparable maturity dates
as the Bankers’ Acceptances proposed to be issued by Nexen displayed and
identified as such on the display referred to as the “CDOR Page” (or any display
substituted therefor) of Reuters Limited (or any successor thereto or Affiliate
thereof) as at approximately 10:00 a.m. (Toronto time) on such day, or if such
day is not a Banking Day, then on the immediately preceding Banking Day (as
adjusted by the Canadian Agent in good faith after 10:00 a.m. (Toronto time) to
reflect any error in a posted rate or in the posted average annual rate);
provided, however, if such a rate does not appear on such CDOR Page, then the
CDOR Rate, on any day, shall be the Discount Rate quoted by the Canadian Agent
(determined as of 10:00 a.m. (Toronto time) on such day) which would be
applicable in respect of an issue of bankers’ acceptances in a comparable amount
and with comparable maturity dates to the Bankers’ Acceptances proposed to be
issued by Nexen on such day, or if such day is not a Banking Day, then on the
immediately preceding Banking Day.
 
“Centralized Banking Arrangements” means any centralized banking arrangements
entered into by a Borrower or any of its Subsidiaries with any financial
institution in the ordinary course of business for the purpose of obtaining cash
management services (which arrangements may include, without limitation, the
pooling and set-off of account balances between accounts belonging to different
entities, the provision of guarantees or indemnities or the assumption of joint
and several liabilities by one or more entities in regard to obligations of one
or more other entities, or other similar arrangements).
 
“clearing house” has the meaning set out in Section 6.4(1)(a).
 
“Code” means the Internal Revenue Code of 1986 (United States).
 
“Commitment” means a Canadian Facility Commitment, a U.K. Facility Commitment or
a U.S. Facility Commitment, as the context requires.
 
“Commodity Agreement” means any agreement for the making or taking of delivery
of any commodity (including Petroleum Substances), any commodity swap agreement,
floor, cap or collar agreement or commodity future or option or other similar
agreements or arrangements, or any combination thereof, entered into by Nexen or
a Restricted Subsidiary where the subject matter of the same is any commodity or
the price, value or amount payable thereunder is dependent or based upon the
price of any commodity or fluctuations in the price of any commodity.
 
“Compliance Certificate” means a certificate of Nexen signed on its behalf by
the president, chief financial officer, vice president-finance or treasurer of
Nexen, substantially in the form annexed hereto as Schedule C, to be given to
the Canadian Agent and the Lenders by Nexen pursuant hereto.
 
“Conflicted Lender” has the meaning set out in Section 2.20(1).
 
 
 
 

--------------------------------------------------------------------------------

- 10 -
 
“Consolidated Tangible Assets” means, as at any date of determination, all
consolidated assets of Nexen as shown in a consolidated balance sheet of Nexen
for such date, less the aggregate of the following amounts reflected upon such
balance sheet:
 
 
(a)
all goodwill, deferred assets, trademarks, copyrights and other similar
intangible assets;

 
 
(b)
to the extent not already deducted in computing such assets and without
duplication, depreciation, depletion, amortization, reserves and any other
account which reflects a decrease in the value of an asset or a periodic
allocation of the cost of an asset; provided that no deduction shall be made
under this subparagraph (b) to the extent that such account reflects a decrease
in value or periodic allocation of the cost of any asset referred to in
subparagraph (a) above;

 
 
(c)
minority interests;

 
 
(d)
current liabilities;

 
 
(e)
Non-Recourse Assets to the extent of the outstanding Non-Recourse Debt financing
such assets;

 
 
(f)
for certainty, Defeasance Deposits; and

 
 
(g)
for certainty, the consolidated assets of Monetization Vehicles;

 
all as determined in accordance with GAAP.
 
“Consolidated Net Tangible Assets” means, as at any date of determination, all
consolidated assets of Nexen (other than assets and liabilities of Unrestricted
Subsidiaries)as shown in a consolidated balance sheet of Nexen for such date,
less the aggregate of the following amounts reflected upon such balance sheet:
 
 
(a)
all goodwill, deferred assets, trademarks, copyrights and other similar
intangible assets;

 
 
(b)
to the extent not already deducted in computing such assets and without
duplication, depreciation, depletion, amortization, reserves and any other
account which reflects a decrease in the value of an asset or a periodic
allocation of the cost of an asset; provided that no deduction shall be made
under this subparagraph (b) to the extent that such account reflects a decrease
in value or periodic allocation of the cost of any asset referred to in
subparagraph (a) above;

 
 
(c)
minority interests;

 
 
(d)
current liabilities;

 
 
(e)
Non-Recourse Assets to the extent of the outstanding Non-Recourse Debt financing
such assets;

 
 
 
 

--------------------------------------------------------------------------------

- 11 -
 
 
(f)
for certainty, Defeasance Deposits;

 
 
(g)
for certainty, the consolidated assets of Monetization Vehicles; and

 
 
(h)
investments in and advances to Unrestricted Subsidiaries;

 
all as determined in accordance with GAAP.
 
“Conversion” means a conversion or deemed conversion of a Loan into another type
of Loan pursuant to the provisions hereof; provided that, subject to Section 2.8
and to Article 6 with respect to Bankers’ Acceptances, the conversion of a Loan
denominated in one currency to a Loan denominated in another currency shall be
effected by repayment of the Loan or portion thereof being converted in the
currency in which it was denominated and the readvance to the Borrower of the
Loan into which such conversion was made.
 
“Conversion Date” means the date specified by a Borrower as being the date on
which such Borrower has elected to convert, or this Agreement requires the
conversion of, one type of Loan into another type of Loan and which shall be a
Banking Day.
 
“Conversion Notice” means a notice substantially in the form annexed hereto as
Schedule D to be given to the applicable Agent by a Borrower pursuant hereto.
 
“Credit Facilities” means, collectively, the Canadian Facility, the U.K.
Facility and the U.S. Facility, and “Credit Facility” means any one of such
credit facilities.
 
“Currency Excess” has the meaning set out in Section 2.17.
 
“Currency Excess Deficiency” has the meaning set out in Section 2.17.
 
“Currency Hedging Agreement” means any currency swap agreement, cross-currency
agreement, forward agreement, floor, cap or collar agreement, futures or
options, insurance or other similar agreement or arrangement, or any combination
thereof, entered into by Nexen or a Restricted Subsidiary where the subject
matter of the same is currency exchange rates or the price, value or amount
payable thereunder is dependent or based upon currency exchange rates or
fluctuations in currency exchange rates as in effect from time to time.
 
“DBNA” has the meaning set out in Section 6.4(1)(a).
 
“Debt” means, as at any date of determination and determined without
duplication:
 
 
(a)
indebtedness of Nexen and its Subsidiaries for borrowed money;

 
 
(b)
obligations of Nexen and its Subsidiaries arising pursuant to:

 
 
(i)
bankers’ acceptances (including payment and reimbursement obligations in respect
thereof) and commercial paper programs; or

 
 
(ii)
letters of credit and letters of guarantee supporting obligations which would
otherwise constitute Debt within the meaning of this definition or

 
 
 

--------------------------------------------------------------------------------

- 12 -
 
 
 
indemnities issued in connection therewith, in each case, to the extent of the
principal amount of the outstanding obligations that would otherwise constitute
Debt;

 

 
(c)
obligations of Nexen and its Subsidiaries with respect to drawings under all
other letters of credit and letters of guarantee which have not been reimbursed;

 

 
(d)
obligations of Nexen and its Subsidiaries under guarantees, indemnities,
assurances, legally binding comfort letters or other contingent obligations
relating to the indebtedness of any other person or the obligations of any other
person which would otherwise constitute Debt within the meaning of this
definition and all other obligations incurred for the purpose of or having the
effect of providing financial assistance to another person in respect of
indebtedness or such other Debt obligations, including endorsements of bills of
exchange (other than for collection or deposit in the ordinary course of
business), to the extent of the principal amount of the outstanding obligations
that would otherwise constitute Debt;

 

 
(e)
all obligations of Nexen and its Subsidiaries created or arising under any: (i)
conditional sales agreement or other title retention agreement or (ii) capital
lease (to the extent of the amount required to be accounted for as a capital
lease under GAAP);

 

 
(f)
all indebtedness of Nexen and its Subsidiaries representing the deferred
purchase price of any property to the extent that such indebtedness is or
remains unpaid after the expiry of 180 days from the date such indebtedness
arose or was incurred; and

 

 
(g)
all amounts which would be required to be paid by Nexen or any Restricted
Subsidiary upon the redemption of shares in the capital of Nexen or any
Restricted Subsidiary if such shares are then redeemable at the option of the
holder thereof prior to the latest Maturity Date applicable to any Lender or
Lenders and are not then owned by Nexen or a Restricted Subsidiary;

 
and shall exclude:
 

 
(h)
for certainty, any Debt owing to Nexen or a Restricted Subsidiary;

 

 
(i)
Non-Recourse Debt;

 

 
(j)
for certainty, Debt of a Monetization Vehicle;

 

 
(k)
to the extent that it would otherwise constitute Debt, Debt of Unrestricted
Subsidiaries; and

 

 
(l)
any particular indebtedness if, upon or prior to the maturity thereof, there
shall have been irrevocably deposited with the proper depository in trust the
necessary cash or marketable debt instruments (such irrevocably deposited cash
and

 
 
 
 

--------------------------------------------------------------------------------

- 13 -
 

 
 
marketable debt instruments, collectively, “Defeasance Deposits”) for the
payment, redemption or satisfaction of such indebtedness in accordance with the
provisions of the indenture, agreement or other instrument governing such
indebtedness and, thereafter, such Defeasance Deposits so deposited are not
included in any computation of the assets of Nexen or any of its Subsidiaries.

 
The amount of Debt at any date shall be the outstanding principal balance at
such date of all unconditional obligations described above; provided that, the
amount at any time of indebtedness issued with original issue discount shall be
the accreted amount thereof determined in accordance with GAAP, except for
bankers’ acceptances or other short-term indebtedness for borrowed money which
shall be the face amount payable upon the maturity thereof.
 
“Default” means any event or condition which, with the giving of notice, lapse
of time or upon a declaration or determination being made (or any combination
thereof), would constitute an Event of Default.
 
“Defaulting Lender” means any Lender:
 
 
(a)
that has failed to fund any payment or its portion of any Loans required to be
made by it hereunder or to purchase or fund any participation required to be
purchased or funded by it hereunder and under the other Documents, in each case
within 1 Banking Day after the date that such funding was required hereunder;

 
 
(b)
that has notified Nexen, any Agent or any Lender (verbally or in writing) that
it does not intend to or is unable to comply with any of its funding obligations
under this Agreement or has made a public statement to that effect or to the
effect that it does not intend to or is unable to fund advances generally under
credit arrangements to which it is a party;

 
 
(c)
that has failed, within 3 Banking Days after request by the applicable Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans;

 
 
(d)
that has otherwise failed to pay over to an Agent, a Fronting Lender, a
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder within 3 Banking Days of the date when due, unless the subject of a
good faith dispute;

 
 
(e)
in respect of which a Lender Insolvency Event or a Lender Distress Event has
occurred in respect of such Lender or its Lender Parent; or

 
 
(f)
that is generally in default of its obligations under other existing credit and
loan documentation under which it has commitments to extend credit.

 
“Defeasance Deposits” has the meaning set out in subparagraph (l) of the
definition of “Debt” in Section 1.1.
 
“Defaulting Lender’s Assigned Interests” has the meaning set out in
Section 15.2(10).
 
 
 
 

--------------------------------------------------------------------------------

- 14 -
 
“Designated Rating Agencies” means Moody’s and S&P.
 
“Direction” has the meaning set out in Section 8.5(7)(b)(ii).
 
“Discount Proceeds” means the net cash proceeds to Nexen from the sale of a
Bankers’ Acceptance pursuant hereto or, in the case of BA Equivalent Advances,
the amount of a BA Equivalent Advance at the BA Discount Rate, in any case,
before deduction or payment of the fees to be paid to the Lenders under
Section 6.2.
 
“Discount Rate” means, with respect to the issuance of a bankers’ acceptance,
the rate of interest per annum, calculated on the basis of a year of 365 days,
(rounded upwards, if necessary, to the nearest whole multiple of 1/100th of one
percent) which is equal to the discount exacted by a purchaser taking initial
delivery of such bankers’ acceptance, calculated as a rate per annum and as if
the issuer thereof received the discount proceeds in respect of such bankers’
acceptance on its date of issuance and had repaid the respective face amount of
such bankers’ acceptance on the maturity date thereof.
 
“Dissenting Lender” has the meaning set out in Section 2.21.
 
“Documents” means, collectively, this Agreement, the Nexen Guarantee and all
certificates, notices, instruments and other documents delivered or to be
delivered to the Agent or the Lenders, or both, in relation to the Credit
Facilities pursuant hereto or thereto and, when used in relation to any person,
the term “Documents” shall mean and refer to the Documents executed and
delivered by such person.
 
“Drafts” means drafts, bills of exchange, receipts, acceptances, demands and
other requests for payment drawn or issued under a Letter of Credit.
 
“Drawdown” means:
 
 
(a)
an Advance of a Canadian Prime Rate Loan, U.S. Base Rate Loan, Libor Loan, U.S.
Prime Rate Loan, GBP Call Rate Loan, USD Call Rate Loan or GBP Libor Loan;

 
 
(b)
the issue of Bankers’ Acceptances (or the making of a BA Equivalent Advance in
lieu thereof) other than as a result of Conversions or Rollovers; or

 
 
(c)
the issue of Letters of Credit.

 
“Drawdown Date” means the date on which a Drawdown is made by a Borrower
pursuant to the provisions hereof and which shall be a Banking Day.
 
“Drawdown Notice” means a notice substantially in the form annexed hereto as
Schedule E to be given to the applicable Agent by a Borrower pursuant hereto.
 
“EBITDA” of Nexen in any financial period means the Net Income for such period,
plus:
 
 
(a)
Interest Expense, to the extent deducted in determining Net Income;

 
 
 
 

--------------------------------------------------------------------------------

- 15 -
 
 
(b)
all amounts deducted in the calculation of Net Income in respect of the
provision for income taxes (in accordance with GAAP);

 
 
(c)
all amounts deducted in the calculation of Net Income in respect of non-cash
items, including depletion, depreciation, amortization and future income tax
liabilities;

 
 
(d)
all amounts deducted in the calculation of Net Income in respect of exploration
expense; and

 
 
(e)
equity loss and extraordinary and non-recurring losses;

 
less:
 
 
(f)
equity income and extraordinary and non-recurring income and gains;

 
 
(g)
any Net Income from or attributable to Non-Recourse Assets to which income (or
proceeds thereof) the lenders or other creditors holding Non-Recourse Debt may
have recourse under any circumstances; and

 
 
(h)
for certainty, any Net Income from or attributable to a Monetization Vehicle,
unless and until such Net Income has been distributed to and actually received
by Nexen or any of its Restricted Subsidiaries free and clear of any claims or
security of, or recourse thereto by, creditors of such Monetization Vehicle.

 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, claims, liens, notices of non-compliance or violation,
investigations, inspections, inquiries or proceedings relating in any way to any
Environmental Laws or to any permit issued under any such Environmental Laws
including:
 
 
(a)
any claim by a Governmental Authority for enforcement, clean-up, removal,
response, remedial or other actions or damages pursuant to any Environmental
Laws; and

 
 
(b)
any claim by a person seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive or other relief resulting from or relating
to Hazardous Materials, including any Release thereof, or arising from alleged
injury or threat of injury to human health or safety (arising from environmental
matters) or the environment.

 
“Environmental Laws” means all applicable federal, provincial, state, regional,
municipal or local laws with respect to the environment or environmental or
public health and safety matters contained in statutes, regulations, rules,
ordinances, orders, judgments, approvals, notices, permits or policies,
guidelines or directives having the force of law.
 
“Equivalent Amount” means, on any date, the equivalent amount in Canadian
Dollars, United States Dollars or Pounds Sterling, as the case may be, after
giving effect to a conversion of a specified amount of:
 
 
 
 

--------------------------------------------------------------------------------

- 16 -
 
 
(a)
United States Dollars or Pounds Sterling to Canadian Dollars;

 
 
(b)
Canadian Dollars or Pounds Sterling to United States Dollars; or

 
 
(c)
Canadian Dollars or United States Dollars to Pounds Sterling,

 
as the case may be, in each case at the applicable noon rate of exchange for
Canadian interbank transactions established by the Bank of Canada for the day in
question, or, if any such rate of exchange is for any reason unavailable, at the
spot rate quoted for wholesale transactions by the Canadian Agent at
approximately noon (Toronto time) on that date in accordance with its normal
practice.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 (United
States).
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Nexen, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) a reportable event described in Section 4043(b) of ERISA
(or, unless the 30-day notice requirement has been duly waived under the
applicable regulations, Section 4043(c) of ERISA) with respect to any Plan; (b)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (c) the filing of a notice of intent to terminate with the PBGC or the
institution by the PBGC of proceedings to terminate a Plan; (d) the receipt by
Nexen or any ERISA Affiliate or the treatment of a plan amendment as a
termination under Section 4041 of ERISA of any notice relating to an intention
to terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(e) the incurrence by Nexen or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (f) the receipt by Nexen or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from Nexen or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (g) the withdrawal by
Nexen or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during
a plan year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; or (h) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or for the imposition of any liability upon Nexen or any ERISA Affiliate
under the Title IV of ERISA other than for PBGC premiums due but not delinquent.
 
“Event of Default” has the meaning set out in Section 11.1.
 
“Excluded Taxes” has the meaning set out in Section 8.5(1).
 
“Existing Credit Agreement” has the meaning set out in the recitals hereto.
 
 
 
 

--------------------------------------------------------------------------------

- 17 -
 
“Existing Debt” has the meaning set out in Section 10.3.
 
“Existing LCs” means the Letters of Credit issued by the Fronting Lenders at the
request of Nexen pursuant to the Existing Credit Agreement which are outstanding
on the date hereof and the particulars of which have been provided to the
Canadian Agent, and “Existing LC” means any such Letter of Credit.
 
 “Extending Lenders” has the meaning set out in Section 2.19(3).
 
“Extension Request” has the meaning set out in Section 2.19(1)(a).
 
“Federal Funds Rate” means, for any day, the rate of interest per annum equal to
(i) the weighted average (rounded upwards, if necessary, to the next 1/100th of
one percent per annum) of the annual rates of interest on overnight Federal
funds transactions with members of the Federal Reserve System of the United
States of America (or any successor thereof) arranged by Federal funds brokers
on such day, as published on the next succeeding Banking Day by the Federal
Reserve Bank of New York (or any successor thereto) or, (ii) if such day is not
a Banking Day, such weighted average for the immediately preceding Banking Day
for which the same is published or, (iii) if such rate is not so published for
any day that is a Banking Day, the average (rounded upwards, if necessary, to
the next 1/100th of one percent per annum) of the quotations for such day on
such transactions received by the U.S. Agent from three Federal funds brokers of
recognized standing selected by the U.S. Agent.
 
“Federal Reserve System” means the Board of Governors of the Federal Reserve
System of the United States of America or any successor thereof.
 
“Financial Covenant/Term” has the meaning set out in Section 1.4.
 
“Financial Instrument Obligations” means obligations arising under Interest
Hedging Agreements, Currency Hedging Agreements and Commodity Agreements entered
into by Nexen or a Subsidiary.
 
“Financing Lender” has the meaning set out in Section 2.20(1).
 
“Fiscal Quarter” means the first three months of a Fiscal Year, and each
successive period of three months in such Fiscal Year.
 
“Fiscal Year” means the fiscal year as adopted by Nexen from time to time and
which is currently the one year period commencing on January 1 of each year and
ending on December 31 of such year.
 
“Fronted LC” means a Letter of Credit issued by a Fronting Lender for the
account of the Canadian Facility Lenders.
 
“Fronting Lender” means, each to a maximum of its respective Fronting Limit, (a)
initially, The Toronto-Dominion Bank, BNP Paribas (Canada), Canadian Imperial
Bank of Commerce, Royal Bank of Canada, Bank of America, N.A., Canada Branch,
Deutsche Bank AG, Canada Branch, The Bank of Nova Scotia, Wells Fargo Bank,
N.A., Bank of Montreal, HSBC Bank
 
 
 
 

--------------------------------------------------------------------------------

- 18 -
 
Canada, DnB NOR Bank ASA, Société Générale (Canada Branch) or La Caisse centrale
Desjardins du Québec or (b) such other Canadian Facility Lender as is selected
by the Canadian Agent and Nexen, which assumes in writing with Nexen, the
Canadian Facility Lenders and the Canadian Agent, the obligation of issuing
Letters of Credit for the account of the Canadian Facility Lenders under the
Canadian Facility; provided that, with respect to particular usage herein and if
the context requires, “Fronting Lender” shall mean the Canadian Facility Lender
which has issued the Letter of Credit in question.
 
“Fronting Limit” means, with respect to each Fronting Lender, the maximum
Outstanding Principal of Letters of Credit for which such Lender is obligated to
be the Fronting Lender hereunder, which limit is set forth opposite the name of
such Fronting Lender on Schedule A annexed hereto, as amended from time to time
with the written consent of the applicable Fronting Lender.
 
“GAAP” has the meaning set out in Section 1.4.
 
“GBP Call Rate” means, for any day:
 
 
(a)
the overnight rate of interest per annum for Pounds Sterling appearing on the
display referred to as the “LIBOR01 Page” (or any display substituted therefor)
of Reuters Limited (or any successor thereto or Affiliate thereof) as of 11:00
a.m. (London, England time) on such day, plus 1.00% per annum; or

 
 
(b)
if such rate does not appear on such Reuters display, or if such display or rate
is unavailable for any reason, the overnight rate per annum at which Pounds
Sterling are offered at the principal lending office in London, England of the
U.K. Agent (or of its Affiliates if it does not maintain such an office) in the
London interbank market at approximately 11:00 a.m. (London, England time) on
such day, plus 1.00% per annum.

 
“GBP Call Rate Loan” means an Advance in, or Conversion into, Pounds
Sterling made by the U.K. Facility Lenders to the U.K. Borrower with respect to
which the U.K. Borrower has specified or a provision hereof requires that
interest is to be calculated by reference to the GBP Call Rate.
 
“GBP Libor Loan” means an Advance in, or Conversion into, Pounds Sterling made
by the U.K. Facility Lenders to the U.K. Borrower with respect to which the U.K.
Borrower has specified that interest is to be calculated by reference to the GBP
Libor Rate, and each Rollover in respect thereof.
 
“GBP Libor Rate” means, for each Interest Period applicable to a GBP Libor Loan,
the rate of interest per annum, expressed on the basis of a year of 365 days (as
determined by the U.K. Agent):
 
 
(a)
applicable to Pounds Sterling and appearing on the display referred to as the
“LIBOR01 Page” (or any display substituted therefor) of Reuters Limited (or any
successor thereto or Affiliate thereof) as of 11:00 a.m. (London, England time)
on the first day of such Interest Period; or

 
 
 
 

--------------------------------------------------------------------------------

- 19 -
 
 
(b)
if such rate does not appear on such Reuters display, or if such display or rate
is unavailable for any reason, the rate per annum at which Pounds Sterling are
offered at the principal lending office in London, England of the U.K. Agent (or
of its Affiliates if it does not maintain such an office) in the London
interbank market at approximately 11:00 a.m. (London, England time) on the first
day of such Interest Period,

 
in each case in an amount similar to such GBP Libor Loan and for a period
comparable to such Interest Period.
 
“Governmental Authority” means any unitary, national, federal, provincial,
state, regional, municipal or local government or any department, agency, board,
tribunal or authority thereof or other political subdivision thereof and any
entity or person exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, government or the operation
thereof.
 
“Governmental Authorization” means an authorization, order, permit, approval,
grant, license, consent, right, franchise, privilege, certificate, judgment,
writ, injunction, award, determination, direction, decree or demand or the like
issued or granted by law or by rule or regulation of any Governmental Authority.
 
“Hazardous Materials” means any substance or mixture of substances which, if
released into the environment, would likely cause, immediately or at some future
time, harm or degradation to the environment or to human health or safety and
includes any substance defined as or determined to be a pollutant, contaminant,
waste, hazardous waste, hazardous chemical, hazardous substance, toxic substance
or dangerous good under any Environmental Law.
 
“Indemnified Parties” means, collectively, the Agents and the Lenders, including
a receiver, receiver manager or similar person appointed under applicable law,
and their respective shareholders, Affiliates, officers, directors, employees
and agents, and “Indemnified Party” means any one of the foregoing.
 
“Indemnified Third Party” has the meaning set out in Section 13.3.
 
“Information” has the meaning set out in Section 15.1.
 
“Interest Expense” means, for any period, without duplication, interest expense
of Nexen determined on a consolidated basis in accordance with GAAP as the same
would be set forth or reflected in a consolidated statement of income of Nexen
and, in any event and without limitation, shall include:
 
 
(a)
all interest of Nexen and its Restricted Subsidiaries accrued or payable in
respect of such period, including capitalized interest;

 
 
(b)
all fees of Nexen and its Restricted Subsidiaries (including standby, commitment
and stamping fees and fees payable in respect of letters of credit and letters
of guarantee supporting obligations which constitute Debt) accrued or payable in

 
 
 
 

--------------------------------------------------------------------------------

- 20 -
 
 
 
respect of such period and which relate to any indebtedness or credit agreement,
prorated (as required) over such period;

 
 
(c)
any difference between the face amount and the discount proceeds of any bankers’
acceptances, commercial paper and other obligations of Nexen or any Restricted
Subsidiary issued at a discount, prorated (as required) over such period;

 
 
(d)
all net amounts charged or credited to interest expense under any Interest
Hedging Agreements in respect of such period; and

 
 
(e)
all cash dividends declared and paid to holders of shares in the capital of
Nexen or any Restricted Subsidiary if such shares are then redeemable at the
option of the holder thereof prior to the latest Maturity Date applicable to any
Lender or Lenders and are not then owned by Nexen or a Restricted Subsidiary,

 
but shall exclude:
 
 
(f)
all such interest expense of Unrestricted Subsidiaries;

 
 
(g)
all such interest expense in respect of Non-Recourse Debt of Nexen and its
Restricted Subsidiaries; and

 
 
(h)
for certainty, all such interest expense in respect of Debt of Monetization
Vehicles.

 
“Interest Hedging Agreement” means any interest swap agreement, forward rate
agreement, floor, cap or collar agreement, futures or options or other similar
agreement or arrangement, or any combination thereof, entered into by Nexen or a
Restricted Subsidiary where the subject matter of the same is interest rates or
the price, value or amount payable thereunder is dependent or based upon the
interest rates or fluctuations in interest rates in effect from time to time
(but, for certainty, shall exclude conventional floating rate debt).
 
“Interest Payment Date” means:
 
 
(a)
with respect to each Canadian Prime Rate Loan, U.S. Base Rate Loan, U.S. Prime
Rate Loan, GBP Call Rate Loan and USD Call Rate Loan, the last Banking Day of
each calendar month; and

 
 
(b)
with respect to each Libor Loan and GBP Libor Loan, the last day of each
applicable Interest Period and, if any Interest Period is longer than 3 months,
the last Banking Day of each 3 month period during such Interest Period;

 
provided that, in any case, the Maturity Date or, if applicable, any earlier
date on which a Credit Facility is fully cancelled or permanently reduced in
full, shall be an Interest Payment Date with respect to all Loans then
outstanding under such Credit Facility.
 
“Interest Period” means:
 
 
 
 

--------------------------------------------------------------------------------

- 21 -
 
 
(a)
with respect to each Canadian Prime Rate Loan, U.S. Base Rate Loan, U.S. Prime
Rate Loan, GBP Call Rate Loan and USD Call Rate Loan, the period commencing on
the applicable Drawdown Date or Conversion Date, as the case may be, and
terminating on the date selected by the applicable Borrower hereunder for the
Conversion of such Loan into another type of Loan or for the repayment of such
Loan;

 
 
(b)
with respect to each Bankers’ Acceptance, the period selected by Nexen hereunder
and being of 1, 2, 3 or 6 months’ duration, subject to market availability, (or,
subject to the agreement of the Lenders and subject to market availability, a
longer or shorter period) commencing on the Drawdown Date, Rollover Date or
Conversion Date of such Loan;

 
 
(c)
with respect to each Libor Loan and GBP Libor Loan, the period selected by the
applicable Borrower and being of 1, 2, 3 or 6 months’ duration (or, subject to
the agreement of the Lenders, a longer or shorter period) commencing on the
applicable Drawdown Date, Rollover Date or Conversion Date, as the case may be;
and

 
 
(d)
with respect to each Letter of Credit, the period commencing on the date of
issuance of such Letter of Credit and terminating on the last day the Letter of
Credit is outstanding;

 
provided that in any case:  (i) the last day of each Interest Period shall be
also the first day of the next Interest Period whether with respect to the same
or another Loan; (ii) the last day of each Interest Period shall be a Banking
Day and if the last day of an Interest Period selected by a Borrower is not a
Banking Day such Borrower shall be deemed to have selected an Interest Period
the last day of which is the Banking Day next following the last day of the
Interest Period selected unless such next following Banking Day falls in the
next calendar month in which event such Borrower shall be deemed to have
selected an Interest Period the last day of which is the Banking Day next
preceding the last day of the Interest Period selected by such Borrower; and
(iii) the last day of all Interest Periods for Loans outstanding under a given
Credit Facility shall expire on or prior to the Maturity Date.
 
“Investment Grade” means:
 
 
(a)
BBB- (or the then equivalent rating) or higher in the case of the long term debt
ratings of S&P; and

 
 
(b)
Baa3 (or the then equivalent rating) or higher in the case of the long term debt
ratings of Moody’s.

 
“Judgment Conversion Date” has the meaning set out in Section 13.5(1)(b).
 
“Judgment Currency” has the meaning set out in Section 13.5(1).
 
“Lead Arranger” means The Toronto-Dominion Bank carrying on business under the
trade name “TD Securities”.
 
 
 
 

--------------------------------------------------------------------------------

- 22 -
 
“Leases” means, collectively, any and all documents of title including leases,
reservations, permits, licences, unit agreements, assignments, trust
declarations, participation, exploration, farm-out, farm-in, royalty, purchase
or other agreements by virtue of which Nexen or any Subsidiary is entitled to
explore for, drill for, recover, take or win Petroleum Substances of any kind
whatsoever from or with respect to P&NG Rights owned by Nexen or a Subsidiary
(as applicable), or to share in the production or proceeds of production or any
part thereof or proceeds of royalty, production, profits or other interests out
of, referable to or payable in respect of Petroleum Substances of any kind
whatsoever from or with respect to P&NG Rights owned by Nexen or a Subsidiary
(as applicable), and the rights of Nexen or a Subsidiary (as applicable)
thereunder.
 
“Lender BA Suspension Notice” has the meaning set out in Section 12.2.
 
“Lender Libor Suspension Notice” has the meaning set out in Section 12.1.
 
“Lenders” means The Toronto-Dominion Bank and those other financial institutions
named on Schedule A attached hereto, together with such other persons as become
parties hereto and, in the context of provisions hereunder relating to:
 
 
(a)
the Canadian Facility and Loans thereunder, means the Canadian Facility Lenders;

 
 
(b)
the U.S. Facility and Loans thereunder, means the U.S. Facility Lenders; and

 
 
(c)
the U.K. Facility and Loans thereunder, means the U.K. Facility Lenders,

 
and “Lender” means any one of them, as applicable and as the context requires.
 
“Lender Distress Event” means, in respect of a given Lender, such Lender or its
Lender Parent is subject to a forced liquidation, merger, sale or other change
of control supported in whole or in part by guarantees or other support
(including, without limitation, the nationalization or assumption of ownership
or operating control by the Government of the United States, Canada or any other
Governmental Authority) or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Lender or Lender
Parent or their respective assets to be, insolvent or bankrupt or deficient in
meeting any capital adequacy or liquidity standard of any such Governmental
Authority.
 
“Lender Insolvency Event” means, in respect of a given Lender, such Lender or
its Lender Parent:
 
 
(i)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

 
 
(ii)
becomes insolvent, is deemed insolvent by applicable law or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due;

 
 
 
 

--------------------------------------------------------------------------------

- 23 -
 
 
(iii)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

 
 
(iv)
(i) institutes, or has instituted against it by a regulator, supervisor or any
similar Governmental Authority with primary insolvency, rehabilitative or
regulatory jurisdiction over it in the jurisdiction of its incorporation or
organization or the jurisdiction of its head or home office, (A) a proceeding
pursuant to which such Governmental Authority takes control of such Lender’s or
Lender Parent’s assets, (B) a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy, insolvency or winding-up
law or other similar law affecting creditors’ rights, or (C) a petition is
presented for its winding-up or liquidation by it or such regulator, supervisor
or similar Governmental Authority; or (ii) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy, insolvency or winding-up law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation, and such proceeding or petition is instituted or presented by a
person or entity not described in clause (i) above and either (A) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (B) is not dismissed,
discharged, stayed or restrained in each case within 15 days of the institution
or presentation thereof;

 
 
(v)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

 
 
(vi)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or a substantial portion of all of its assets;

 
 
(vii)
has a secured party take possession of all or a substantial portion of all of
its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case, within 15 days
thereafter;

 
 
(viii)
causes or is subject to any event with respect to it which, under the applicable
law of any jurisdiction, has an analogous effect to any of the events specified
in subparagraphs (i) to (vii) above, inclusive; or

 
 
(ix)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing.

 
 
 
 

--------------------------------------------------------------------------------

- 24 -
 
“Lender Parent” means any person that directly or indirectly controls a Lender
and, for the purposes of this definition, “control” shall have the same meaning
as set forth in the definition of “Affiliate” contained herein.
 
“Lenders’ Counsel” means the firm of McCarthy Tétrault LLP or such other firm of
legal counsel as the Agent may from time to time designate.
 
“Letter of Credit” or “LC” means a letter of credit issued by a Fronting Lender
for the account of the Canadian Facility Lenders or by the Canadian Agent as
attorney-in-fact on behalf of each of the Canadian Facility Lenders, in each
case acting at the request of and in accordance with the instructions of Nexen,
to make payment in accordance with the terms and conditions thereof of an amount
to or to the order of a third party.
 
“Libor Loan” means an Advance in, or Conversion into, United States Dollars made
by the applicable Lenders under the applicable Credit Facility to a Borrower
with respect to which such Borrower has specified that interest is to be
calculated by reference to the Libor Rate, and each Rollover in respect thereof.
 
“Libor Rate” means, for each Interest Period applicable to a Libor Loan, the
rate of interest per annum, expressed on the basis of a year of 360 days (as
determined by the applicable Agent):
 
 
(a)
applicable to United States Dollars and appearing on the display referred to as
the “LIBOR01 Page” (or any display substituted therefor) of Reuters Limited (or
any successor thereto or Affiliate thereof) as of 11:00 a.m. (London, England
time) on the second Banking Day prior to the first day of such Interest Period;
or

 
 
(b)
if such rate does not appear on such Reuters display, or if such display or rate
is not available for any reason, the rate per annum at which United States
Dollars are offered by the principal lending office in London, England of the
applicable Agent (or of its Affiliates if it does not maintain such an office)
in the London interbank market at approximately 11:00 a.m. (London, England
time) on the second Banking Day prior to the first day of such Interest Period,

 
in each case in an amount similar to such Libor Loan and for a period comparable
to such Interest Period; provided that, with respect to Libor Loans made by any
U.S. Facility Lender, the Libor Rate shall be the quotient of (i) the rate
determined as set forth above divided by (ii) a percentage equal to 100% minus
the stated maximum annual rate (expressed as a percentage) as prescribed by the
Federal Reserve System of all reserve requirements (including, without
limitation, any marginal, emergency, supplemental, special or other reserve and
all reserves required to be maintained against “Eurocurrency Liabilities” as
specified in Regulation D (or any successor regulation)) applicable on the first
day of such Interest Period to any member bank or the Federal Reserve System in
respect of Eurocurrency funding or liabilities.
 
“Loan” means a Canadian Prime Rate Loan, U.S. Base Rate Loan, U.S. Prime Rate
Loan, Libor Loan, GBP Call Rate Loan, USD Call Rate Loan, GBP Libor Loan,
Bankers’ Acceptance, BA Equivalent Advance or Letter of Credit outstanding
hereunder.
 
“Majority of the Lenders” means:
 
 
 
 

--------------------------------------------------------------------------------

- 25 -
 
 
(a)
during the continuance of a Default or an Event of Default, those Lenders the
Rateable Portions of all Outstanding Principal of which are, in the aggregate,
at least the majority of all Outstanding Principal; and

 
 
(b)
at any other time, those Lenders the Total Lender Commitments of which are, in
the aggregate, at least the majority of the Total Commitment.

 
“Mandatory Cost” means the percentage rate per annum calculated by the U.K.
Agent in accordance with Schedule M attached hereto.
 
“Margin Stock” has the meaning set out in Section 9.1(q).
 
“Material Adverse Effect” means a material adverse effect on:
 
 
(a)
the financial condition of Nexen on a consolidated basis and taken as a whole;

 
 
(b)
the ability of Nexen on a consolidated basis and taken as a whole to observe or
perform its obligations under the Documents; or

 
 
(c)
the property, business, operations, liabilities or capitalization of Nexen on a
consolidated basis and taken as a whole.

 
“Material Restricted Subsidiary” means (a) any Restricted Subsidiary of Nexen
the total assets of which (determined on an unconsolidated basis after excluding
investments in and advances to Nexen and its other Subsidiaries, in accordance
with GAAP) exceeds 5.0% of Consolidated Net Tangible Assets or (b) any
Restricted Subsidiary of Nexen the total revenue of which, determined on an
unconsolidated basis after excluding revenue from Nexen and its other
Subsidiaries, exceeds 5.0% of the Total Revenue of Nexen, and in any event
includes each of the U.S. Borrower and the U.K. Borrower, in each case, for so
long as any portion of the Total Commitment is allocated to the U.S. Facility or
U.K. Facility, respectively.
 
“Maturity Date” means, in respect of the Obligations outstanding to a given
Lender, July 22, 2014 or such later date to which the same may be extended from
time to time with respect to a given Lender in accordance with Section 2.19.
 
“Monetization Costs and Liabilities” means, at any time, all costs, expenses,
liabilities and obligations (contingent or otherwise) of Nexen and its
Restricted Subsidiaries for or in respect of a Monetization Vehicle and its
property, assets and businesses which are created or arise (directly or
indirectly) in connection with the establishment and capitalization of such
Monetization Vehicle and including obligations arising pursuant to the purchase
and sale documentation or other documentation relating to the initial transfer
of property and assets currently held by Nexen and its Subsidiaries to such
Monetization Vehicle; provided that, for certainty, in no event shall
“Monetization Costs and Liabilities” include any indebtedness for borrowed money
of a Monetization Vehicle or any liability or obligation which would, but for
the exclusion of Monetization Vehicles from being Subsidiaries of Nexen
(contained in the definition of “Subsidiary”) and the exclusion contained in
subparagraph (j) of the definition of “Debt”, otherwise constitute Debt.
 
 
 
 

--------------------------------------------------------------------------------

- 26 -
 
“Monetization Vehicle” means a mutual fund trust, general partnership, limited
partnership or other person:
 
 
(a)
which is not listed on Schedule J annexed hereto;

 
 
(b)
the trust units, partnership units or other equity ownership interests of which
are listed for trading on a recognized securities exchange; and

 
 
(c)
which, directly or through its Subsidiaries, acquired in 2005 substantially all
of the chemical business formerly owned by Nexen and its Subsidiaries in
connection with the initial public offering of the trust units, partnership
units or other equity ownership interests referenced in subparagraph (b) of this
definition above,

 
and, for all purposes hereof, references to a “Monetization Vehicle” shall
include (A) a Subsidiary of a Monetization Vehicle or (B) a partnership or other
person, including Subsidiaries thereof, owned jointly by a Monetization Vehicle
and its Subsidiaries and by Nexen and its Subsidiaries.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successors thereto.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Income” means, in respect of the period for which it is being determined,
the net income of Nexen determined on a consolidated basis (other than net
income of Unrestricted Subsidiaries) in accordance with GAAP, as set forth in
the consolidated financial statements of Nexen for such period.
 
“New Debt” has the meaning set out in Section 10.3.
 
“Nexen” means Nexen Inc.
 
“Nexen Guarantee” means the guarantee made by Nexen (a) in favour of the U.S.
Agent and the U.S. Facility Lenders guaranteeing all of the Obligations of the
U.S. Borrower and (b) in favour of the U.K. Agent and the U.K. Facility Lenders
guaranteeing all of the Obligations of the U.K. Borrower, in the form annexed
hereto as Schedule K.
 
“Non-Acceptance Lender” means a Canadian Facility Lender who, by notice in
writing to the Canadian Agent and Nexen, elects thereafter to make BA Equivalent
Advances in lieu of accepting Bankers’ Acceptances.
 
“Non-Defaulting Lender” has the meaning set out in Section 15.2(4).
 
“Non-Extending Lender” has the meaning set out in Section 2.19(3).
 
“Non-LC Lender” means a Canadian Facility Lender (a) which does not issue
letters of credit in the ordinary course of its business or which is prohibited
by applicable laws from issuing letters
 
 
 
 

--------------------------------------------------------------------------------

- 27 -
 
of credit and (b) which has notified  the Agent and the Borrower that it shall
be a “Non-LC Lender” hereunder.
 
“Non-Recourse Assets” means the assets created, developed, constructed or
acquired with or in respect of which Non-Recourse Debt has been incurred and any
and all receivables, inventory, equipment, chattel paper, intangibles and other
rights or collateral arising from or connected with the assets created,
developed, constructed or acquired (and, for certainty, shall include the shares
or other ownership interests of or investments in an Unrestricted Subsidiary
which holds only such assets and other rights and collateral arising from or
connected therewith) and to which recourse of the lender of such Non-Recourse
Debt (or any agent, trustee, receiver or other person acting on behalf of such
lender) in respect of such indebtedness is limited in all circumstances (other
than in respect of false or misleading representations or warranties).
 
“Non-Recourse Debt” means any indebtedness in respect of any amounts borrowed,
obligations secured by a Security Interest existing on property owned subject to
a Security Interest (whether or not the obligations secured thereby shall have
been assumed) and guarantees, indemnities, endorsements (other than endorsements
for collection in the ordinary course of business) or other contingent
obligations in respect of obligations of another person for indebtedness of that
other person in respect of any amounts borrowed by them and, in each case,
incurred to finance the creation, development, construction or acquisition of
assets and any increases in or extensions, renewals or refundings of any such
indebtedness, liabilities and obligations, provided that the recourse of the
lender thereof or any agent, trustee, receiver or other person acting on behalf
of the lender in respect of such indebtedness, liabilities and obligations or
any judgment in respect thereof is limited in all circumstances (other than in
respect of false or misleading representations or warranties) to the assets
created, developed, constructed or acquired in respect of which such
indebtedness, liabilities and obligations has been incurred and to any
receivables, inventory, equipment, chattel paper, intangibles and other rights
or collateral arising from or connected with the assets created, developed,
constructed or acquired (and, for certainty, shall include the shares or other
ownership interests of or investments in an Unrestricted Subsidiary which holds
only such assets and other rights and collateral arising from or connected
therewith) and to which the lender has recourse.
 
“Non-U.S. Lender” has the meaning set out in Section 8.5(4).
 
“Notice of Non-Extension” has the meaning set out in Section 2.19(3).
 
“Obligations” means, at any time and from time to time, all of the obligations,
indebtedness and liabilities (present or future, absolute or contingent, matured
or not) of the Borrowers to the Lenders or the Agents under, pursuant or
relating to the Documents or the Credit Facilities and whether the same are from
time to time reduced and thereafter increased or entirely extinguished and
thereafter incurred again and including all principal, interest, fees, legal and
other costs, charges, expenses and other amounts payable by the Borrowers under
this Agreement.
 
“OFAC” has the meaning set out in Section 9.1(j).
 
“Officer’s Certificate” means a certificate or notice (other than a Compliance
Certificate) signed by any one of the president, a vice-president, managing
director, finance director, a
 
 
 
 

--------------------------------------------------------------------------------

- 28 -
 
director, treasurer, assistant treasurer, controller, corporate secretary,
company secretary or assistant secretary of a Borrower; provided, however, that
Drawdown Notices, Conversion Notices, Rollover Notices and Repayment Notices
shall be executed on behalf of such Borrower by any one of the foregoing persons
and such other persons as may from time to time be designated by written notice
from such Borrower to the applicable Agent.
 
“Order” has the meaning set out in Section 7.10(5).
 
“Outstanding BAs Collateral” has the meaning set out in Section 2.15(3).
 
“Outstanding Principal” means, at any time, the aggregate of (i) the principal
amount of all outstanding U.S. Base Rate Loans, U.S. Prime Rate Loans, USD Call
Rate Loans and Libor Loans, (ii) the Equivalent Amount in United States Dollars
of the principal of all outstanding Canadian Prime Rate Loans, GBP Call Rate
Loans and GBP Libor Loans, (iii) the Equivalent Amount in United States Dollars
of the amounts payable at maturity of all outstanding Bankers’ Acceptances and
BA Equivalent Advances, (iv) the maximum amount available to be drawn under all
outstanding Letters of Credit denominated in United States Dollars, and (v) the
Equivalent Amount in United States Dollars of the maximum amount available to be
drawn under all outstanding Letters of Credit denominated in Canadian Dollars or
Pounds Sterling.
 
“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
 
“PBGC” means the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means as at any particular time any of the following
encumbrances on the property or any part of the property of Nexen or any
Restricted Subsidiary:
 
 
(a)
liens for taxes, assessments or governmental charges not at the time due or
delinquent or, if due or delinquent, the validity of which is being contested at
the time in good faith by Nexen or any Restricted Subsidiary (as applicable) and
provided it shall have established adequate reserves therefor (in accordance
with GAAP) and such contestation would not reasonably be expected to have a
Material Adverse Effect and will not result in forfeiture of any part of its
assets which are material to Nexen and its Restricted Subsidiaries taken as a
whole prior to the contestation of such validity being completed;

 
 
(b)
liens under or pursuant to any judgment rendered, or claim filed, against Nexen
or any Restricted Subsidiary, which Nexen or any Restricted Subsidiary (as
applicable) shall be contesting at the time in good faith and provided it shall
have established adequate reserves therefor (in accordance with GAAP) and such
contestation would not reasonably be expected to have a Material Adverse Effect
and will not result in forfeiture of any part of its assets which are material
to Nexen and its Restricted Subsidiaries taken as a whole prior to the
contestation of such validity being completed;

 
 
 
 

--------------------------------------------------------------------------------

- 29 -
 
 
(c)
undetermined or inchoate liens and charges incidental to construction or current
operations which have not at such time been filed pursuant to law against Nexen
or any Restricted Subsidiary or which relate to obligations not due or
delinquent or, if due or delinquent, the validity of which is being contested at
the time in good faith by Nexen or any Restricted Subsidiary and provided they
shall have established adequate reserves therefor (in accordance with GAAP) and
such contestation would not reasonably be expected to have a Material Adverse
Effect and will not result in forfeiture of any part of its assets which are
material to Nexen and its Restricted Subsidiaries taken as a whole prior to the
contestation of such validity being completed;

 
 
(d)
liens incurred or created in the ordinary course of business and in accordance
with sound industry practice in respect of the exploration, development or
operation of P&NG Rights, related production or processing facilities in which
such person has an interest or the transmission of Petroleum Substances as
security in favour of any other person conducting or participating in the
exploration, development, operation or transmission of the property to which
such liens relate, for Nexen’s or any Restricted Subsidiary’s portion of the
costs and expenses of such exploration, development, operation or transmission,
provided that such costs or expenses are not due or delinquent or, if due or
delinquent, the validity of which is being contested at the time in good faith
by Nexen or any Restricted Subsidiary and provided they shall have established
adequate reserves therefor (in accordance with GAAP) and such contestation would
not reasonably be expected to have a Material Adverse Effect and will not result
in forfeiture of any part of its assets which are material to Nexen and its
Restricted Subsidiaries taken as a whole prior to the contestation of such
validity being completed;

 
 
(e)
liens for penalties arising under non participation or independent operations
provisions of operating or similar agreements in respect of Nexen’s or any
Restricted Subsidiary’s P&NG Rights, provided that such liens do not materially
detract from the value of any material part of the property of Nexen or any such
Restricted Subsidiary;

 
 
(f)
any right of first refusal in favour of any person granted in the ordinary
course of business with respect to all or any of the P&NG Rights of Nexen or any
Restricted Subsidiary;

 
 
(g)
easements, rights of way, servitudes or other similar rights in land (including,
without in any way limiting the generality of the foregoing, rights of way and
servitudes for railways, sewers, drains, gas and oil pipelines, gas and water
mains, electric light and power and telephone or telegraph or cable television
conduits, poles, wires and cables) granted to or reserved or taken by other
persons which individually or in the aggregate do not materially detract from
the value of the land concerned or materially impair its use in the operation of
the business of Nexen or any Restricted Subsidiary (as applicable);

 
 
 
 

--------------------------------------------------------------------------------

- 30 -
 
 
(h)
security given by Nexen or any Restricted Subsidiary to a public utility or any
municipality or governmental or other public authority when required by such
utility or municipality or other public authority in connection with the
operations of Nexen or any Restricted Subsidiary (as applicable), all in the
ordinary course of its business which individually or in the aggregate do not
materially detract from the value of the asset concerned or materially impair
its use in the operation of the business of Nexen or any Restricted Subsidiary
(as applicable);

 
 
(i)
the reservation in any original grants from the Crown of any land or interests
therein and statutory exceptions to title;

 
 
(j)
any encumbrance or agreement now in effect relating to pooling or a plan of
unitization affecting the property of Nexen or any Restricted Subsidiary, or any
part thereof;

 
 
(k)
the right reserved or vested in any municipality or governmental or other public
authority by the terms of any Leases in which Nexen or any Restricted Subsidiary
has any interest or by any statutory provision to terminate any Leases in which
Nexen or any Restricted Subsidiary has any interest, or to require annual or
other periodic payments as a condition of the continuance thereof;

 
 
(l)
obligations of Nexen or any Restricted Subsidiary to deliver Petroleum
Substances, chemicals, minerals or other products to buyers thereof;

 
 
(m)
royalties, net profits and other interests and obligations arising in accordance
with standard industry practice and in the ordinary course of business, under
Leases in which Nexen or any Restricted Subsidiary have any interest;

 
 
(n)
Security Interests in favour of Nexen or any Restricted Subsidiary securing
indebtedness owing by any Restricted Subsidiary to Nexen or to any other
Restricted Subsidiary;

 
 
(o)
Security Interests in favour of the Lenders or an Agent on behalf of the Lenders
pursuant to this Agreement;

 
 
(p)
leases entered into in the ordinary course of business;

 
 
(q)
Security Interests:

 
 
(i)
existing on assets at the time of acquisition by Nexen or any Subsidiary (as the
case may be); or

 
 
(ii)
existing on assets owned by any person at the time such person becomes a
Subsidiary,

 
provided that the aggregate amount of obligations secured by all such Security
Interests shall not exceed U.S.$75,000,000 at any time;
 
 
 
 

--------------------------------------------------------------------------------

- 31 -
 
 
(r)
any Security Interests on Non Recourse Assets created, incurred or assumed to
secure any Non Recourse Debt incurred in connection therewith;

 
 
(s)
Security Interests which are not otherwise Permitted Encumbrances if the
aggregate amount of obligations secured by all such Security Interests is not at
any time in excess of 10.0% of Consolidated Net Tangible Assets; and

 
 
(t)
any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Security Interest referred to in
the preceding subparagraphs (a) to (s) inclusive of this definition, so long as
any such extension, renewal or replacement of such Security Interest is limited
to all or any part of the same property that secured the Security Interest
extended, renewed or replaced (plus improvements on such property) and the
indebtedness or obligation secured thereby is not increased;

 
provided that nothing in this definition shall in and of itself cause the Loans
and other Obligations hereunder to be subordinated in priority of payment to any
such Permitted Encumbrance or cause any Security Interests in favour of the
Lenders or an Agent on behalf of the Lenders to rank subordinate to any such
Permitted Encumbrance.
 
“Petroleum Substances” means crude oil, crude bitumen, synthetic crude oil,
petroleum, natural gas, natural gas liquids, related hydrocarbons and any and
all other substances, whether liquid, solid or gaseous, whether hydrocarbons or
not, produced or producible in association with any of the foregoing, including
hydrogen sulphide and sulphur.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Nexen or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
 
“P&NG Rights” means all of the right, title, estate and interest, whether
contingent or absolute, legal or beneficial, present or future, vested or not,
and whether or not an “interest in land”, of Nexen and its Subsidiaries in and
to any of the following, by whatever name the same are known:
 
 
(a)
rights to explore for, drill for and produce, take, save or market Petroleum
Substances;

 
 
(b)
rights to a share of the production of Petroleum Substances;

 
 
(c)
rights to a share of the proceeds of, or to receive payments calculated by
reference to the quantity or value of, the production of Petroleum Substances;

 
 
(d)
rights to acquire any of the rights described in subparagraphs (a) through (c)
of this definition;

 
 
(e)
interests in any rights described in subparagraphs (a) through (d) of this
definition; and

 
 
 
 

--------------------------------------------------------------------------------

- 32 -
 
 
(f)
all extensions, renewals, replacements or amendments of or to the foregoing
items described in subparagraphs (a) through (e) of this definition,

 
and including interests and rights known as working interests, royalty
interests, overriding royalty interests, gross overriding royalty interests,
production payments, profits interests, net profits interests, revenue
interests, net revenue interests, economic interests and other interests and
fractional or undivided interests in any of the foregoing and freehold,
leasehold or other interests.
 
“POA Fronted Lender” has the meaning set out in Section 7.4(4).
 
“POA Fronting Lender” has the meaning set out in Section 7.4(4)
 
“POA LC” means a Letter of Credit issued by the Canadian Facility Lenders (each
as to their Rateable Portion thereof) under the Canadian Facility and executed
by the Canadian Agent in the name and on behalf of, and as attorney-in-fact for,
the Canadian Facility Lenders, with each such Letter of Credit to include the
provisions and to be substantially in the form annexed hereto as Schedule L.
 
“Pounds Sterling” or “£” means the lawful money of the United Kingdom.
 
“Power of Attorney” means a power of attorney provided by Nexen to a Canadian
Facility Lender with respect to Bankers’ Acceptances in accordance with and
pursuant to Section 6.4(1) hereof.
 
“Quarter End” means March 31, June 30, September 30 or December 31 in each year.
 
“Rateable Portion”, as regards any Lender, with regard to any amount of money,
means (subject to Section 6.5 in respect of the rounding of allocations of
Bankers’ Acceptances):
 
 
(a)
in respect of the Canadian Facility and Drawdowns, Conversions, Rollovers and
Loans and other amounts payable thereunder, the product obtained by multiplying
that amount by the quotient obtained by dividing (i) that Canadian Facility
Lender’s Canadian Facility Commitment by (ii) the aggregate of all of the
Canadian Facility Lenders’ Canadian Facility Commitments;

 
 
(b)
in respect of the U.S. Facility and Drawdowns, Conversions, Rollovers and Loans
and other amounts payable thereunder, the product obtained by multiplying that
amount by the quotient obtained by dividing (i) that U.S. Facility Lender’s U.S.
Facility Commitment by (ii) the aggregate of all of the U.S. Facility Lenders’
U.S. Facility Commitments; and

 
 
(c)
in respect of the U.K. Facility and Drawdowns, Conversions, Rollovers and Loans
and other amounts payable thereunder, the product obtained by multiplying that
amount by the quotient obtained by dividing (i) that U.K. Facility Lender’s U.K.
Facility Commitment by (ii) the aggregate of all of the U.K. Facility Lenders’
U.K. Facility Commitments,

 
 
 
 

--------------------------------------------------------------------------------

- 33 -
 
provided that, for certainty, with respect to a given Lender and the payment of
all Obligations owing to such Lender (i) on the Maturity Date applicable to such
Lender or (ii) pursuant to Section 2.21, the amount of such payment shall be
deemed to be such Lender’s Rateable Portion thereof.
 
“Reallocated Commitments Notice” has the meaning set out in Section 2.24(3).
 
“Reallocation Notice” has the meaning set out in Section 2.24(2).
 
“Reallocation Notice Period” has the meaning set out in Section 2.24(2).
 
“Release” means any release, spill, emission, leak, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the environment
including the movement of Hazardous Materials through ambient air, soil, surface
water, ground water, wetlands, land or sub-surface strata.
 
“Repayment Notice” means a notice substantially in the form annexed hereto as
Schedule F to be given to the applicable Agent by a Borrower pursuant hereto.
 
“Requested Lenders” has the meaning set out in Section 2.19(1)(b).
 
“Restricted Subsidiaries” means (a) the U.S. Borrower and U.K. Borrower, in each
case, unless the U.S. Facility or the U.K. Facility, respectively, has been
cancelled by Nexen in accordance with Section 2.14, (b) subject to Nexen’s right
to designate a Restricted Subsidiary (including a Material Restricted
Subsidiary) to be an Unrestricted Subsidiary in accordance with Section 2.18,
those Subsidiaries listed on Schedule J annexed hereto (whether identified as
Material Restricted Subsidiaries or Restricted Subsidiaries) and (c) those
Subsidiaries designated as such from time to time by written notice from Nexen
to the Canadian Agent in accordance with Section 2.18.
 
“Restricted Subsidiary Debt” means the aggregate amount of Debt in respect of
which Restricted Subsidiaries are the principal obligors or have guaranteed or
otherwise become liable for or contingently liable for, other than Debt owing to
Nexen or other Restricted Subsidiaries.
 
“Rollover” means:
 
 
(a)
with respect to any Libor Loan or GBP Libor Loan, the continuation of all or a
portion of such Loan (subject to the provisions hereof) for an additional
Interest Period subsequent to the initial or any subsequent Interest Period
applicable thereto;

 
 
(b)
with respect to Bankers’ Acceptances, the issuance of new Bankers’ Acceptances
or the making of new BA Equivalent Advances (subject to the provisions hereof)
in respect of all or any portion of Bankers’ Acceptances (or BA Equivalent
Advances made in lieu thereof) maturing at the end of the Interest Period
applicable thereto, all in accordance with Article 6 hereof; and

 
 
(c)
with respect to Letters of Credit, the extension or replacement of an existing
Letter of Credit, provided the beneficiary thereof (including any successors or

 
 
 
 

--------------------------------------------------------------------------------

- 34 -
 
 
 
permitted assigns thereof) remains the same, the maximum amount available to be
drawn thereunder is not increased, the currency in which the same is denominated
remains the same and the terms upon which the same may be drawn remain the same,

 
in each case, under the same Credit Facility under which the maturing or
expiring Loan was made.
 
“Rollover Date” means the date of commencement of a new Interest Period
applicable to a Loan and which shall be a Banking Day.
 
“Rollover Notice” means a notice substantially in the form annexed hereto as
Schedule G to be given to the applicable Agent by a Borrower pursuant hereto.
 
“S&P” means the Standard & Poor’s Rating Group (a division of The McGraw–Hill
Companies, Inc.) and any successors thereto.
 
“Schedule I Lender” means a Lender which is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada).
 
“Schedule II Lender” means a Lender which is a Canadian chartered bank listed on
Schedule II to the Bank Act (Canada).
 
“Schedule III Lender” means a Lender which is an authorized foreign bank listed
on Schedule III to the Bank Act (Canada).
 
“Security Interest” means mortgages, charges, pledges, hypothecs, assignments by
way of security, conditional sales or other title retentions, security created
under the Bank Act (Canada), liens, encumbrances, security interests or other
interests in property, howsoever created or arising, whether fixed or floating,
perfected or not, which secure payment or performance of an obligation and,
including, in any event:
 
 
(a)
rights of set-off created or arising out of the ordinary course of business for
the purpose of securing (directly or indirectly) Debt; and

 
 
(b)
deposits or transfers of cash or marketable debt instruments under any agreement
or arrangement whereby such cash or marketable debt instruments may be
withdrawn, returned or transferred only upon fulfillment of any condition as to
the discharge or satisfaction of any Debt (but, for certainty, excluding
Defeasance Deposits),

 
but, for certainty, excluding sales of receivables or proceeds thereof.
 
“Senior Debt” means all Debt (including, for certainty, the Obligations) other
than any Capital Securities or any Debt which expressly provides that it ranks
pari passu with or subordinate and junior in right of payment to the Capital
Securities.
 
“Subsidiary” means with respect to any person (“X”):
 
 
 
 

--------------------------------------------------------------------------------

- 35 -
 
 
(a)
any corporation of which at least a majority of the outstanding shares having by
the terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether at the time shares of any
other class or classes of such corporation might have voting power by reason of
the happening of any contingency, unless the contingency has occurred and then
only for as long as it continues) is at the time directly, indirectly or
beneficially owned or controlled by X or one or more of its Subsidiaries, or X
and one or more of its Subsidiaries;

 
 
(b)
any partnership of which, at the time, X, or one or more of its Subsidiaries, or
X and one or more of its Subsidiaries: (i) directly, indirectly or beneficially
own or control more than 50% of the income, capital, beneficial or ownership
interests (however designated) thereof; and (ii) is a general partner, in the
case of limited partnerships, or is a partner or has authority to bind the
partnership, in all other cases; or

 
 
(c)
any person of which at least a majority of the income, capital, beneficial or
ownership interests (however designated) are at the time directly, indirectly or
beneficially owned or controlled by X, or one or more of its Subsidiaries, or X
and one or more of its Subsidiaries,

 
provided that, unless otherwise expressly provided or the context otherwise
requires, references herein to “Subsidiary” or “Subsidiaries” shall be and shall
be deemed to be references to Subsidiaries of Nexen and further provided that,
for all purposes hereof, Monetization Vehicles shall be deemed not to be
Subsidiaries of Nexen or its other Subsidiaries.
 
“Successor” has the meaning set out in Section 10.2(d).
 
“Successor Agent” has the meaning set out in Section 14.10.
 
“Swingline Lender” means The Toronto-Dominion Bank or such other Canadian
Facility Lender which becomes the Successor Agent and which has agreed in
writing with Nexen to act as Swingline Lender hereunder and to provide Swingline
Loans in accordance herewith.
 
“Swingline Loan” has the meaning set out in Section 2.22(1).
 
“Syndicated Drawdown” means a Drawdown under the Canadian Facility other than by
way of a Swingline Loan.
 
“Syndicated Loans” means a Loan under the Canadian Facility other than a
Swingline Loan.
 
“Takeover” has the meaning set out in Section 2.20(1).
 
“Target” has the meaning set out in Section 2.20(1).
 
“Tax Forms” has the meaning set out in Section 8.5(3).
 
“Tax  Refund” has the meaning set out in Section 8.5(3).
 
 
 
 

--------------------------------------------------------------------------------

- 36 -
 
“Taxes” means all taxes, levies, imposts, stamp taxes, duties, fees, deductions,
withholdings, charges, compulsory loans or restrictions or conditions resulting
in a charge which are imposed, levied, collected, withheld or assessed by any
Governmental Authority or taxing authority thereof now or at any time in the
future, together with interest thereon and penalties, charges or other amounts
with respect thereto, if any and “Tax” and “Taxation” shall be construed
accordingly.
 
“Total Commitment” means, as the context requires, (a) all of the Total Lender
Commitments, collectively, or (b) an amount equal to the sum of all Total Lender
Commitments, which, as of the date hereof, is U.S.$3,000,000,000, subject to any
increase in accordance with the provisions of Section 2.23 and any reduction in
accordance with the other applicable provisions hereof.
 
“Total Lender Commitment” means, in respect of a Lender or, if applicable, in
respect of a Lender and Affiliates thereof which are also Lenders, the maximum
aggregate Commitments which such Lender or such Lender and its Affiliates which
are also Lenders have agreed to make available to the Borrowers hereunder at any
time, and being the amount of United States Dollars set forth opposite the name
of such Lender or, if applicable, the names of such Lender and its Affiliates,
in Schedule A annexed hereto in the column with the heading “Total Lender
Commitment”, subject to any increase in accordance with the provisions of
Section 2.23 and any reduction in accordance with the other applicable
provisions hereof.
 
“Total Revenue” means all revenue of Nexen (other than revenue of Unrestricted
Subsidiaries) which appears on the consolidated statement of income of Nexen,
all as determined in accordance with GAAP.
 
“Treaty Lender” means a U.K. Facility Lender which:
 
 
(a)
is treated as a resident of a Treaty State for the purposes of the Treaty (as
defined in the definition of “Treaty State” below);

 
 
(b)
does not carry on a business in the United Kingdom through a permanent
establishment with which that U.K. Facility Lender’s participation in a Loan is
effectively connected; and

 
 
(c)
if such U.K. Facility Lender is treated as resident (for the purposes of the
UK/US Treaty) in the United States of America, is qualified to receive the
benefit of the UK/US Treaty as regards amounts payable to it under this
Agreement.

 
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
 
“U.K. Agent” means The Toronto-Dominion Bank, London Branch in its capacity as
agent for and on behalf of the U.K. Facility Lenders with respect to the U.K.
Facility, and includes any successors thereto in such capacity.
 
“U.K. Borrower” means Nexen Petroleum U.K. Limited.
 
 
 
 

--------------------------------------------------------------------------------

- 37 -
 
“U.K. CTA” means the Corporation Tax Act 2009 (United Kingdom).
 
“U.K. Facility” means the credit facility in the maximum principal amount of up
to U.S.$280,000,000 (or the Equivalent Amount thereof), which, as at the date
hereof, is in the maximum principal amount set forth in Section 2.24 and,
hereafter, shall be in the maximum principal amount as determined from time to
time in accordance with Section 2.24, to be made available to the U.K. Borrower
by the U.K. Facility Lenders in accordance with the provisions hereof, subject
to any increase in accordance with the provisions of Section 2.23 and any
reduction in accordance with the other applicable provisions hereof.
 
“U.K. Facility Commitment” means the commitment by each U.K. Facility Lender
under the U.K. Facility to provide up to the amount of United States Dollars (or
the Equivalent Amount thereof) set forth opposite its name in Schedule A annexed
hereto in the column with the heading “U.K. Facility Commitment”, subject to any
increase in accordance with the provisions of Section 2.23 and any reduction in
accordance with the other applicable provisions hereof; provided that, at any
time:
 
 
(a)
the U.K. Facility Commitment of a U.K. Facility Lender shall be the amount of
its Total Lender Commitment then allocated to its U.K. Facility Commitment in
accordance with the provisions of Section 2.24; and

 
 
(b)
each U.K. Facility Lender shall only be required under its U.K. Facility
Commitment to provide the amount of United States Dollars (or the Equivalent
Amount thereof) equal to its U.K. Facility Commitment in accordance with the
provisions of Section 2.24.

 
“U.K. Facility Lenders” means each Lender identified as such on Schedule A
annexed hereto.
 
“U.K. Qualifying Lender” means:
 
 
(a)
a U.K. Facility Lender which is beneficially entitled to interest payable to
that U.K. Facility Lender in respect of Loans and is:

 
 
(i)
a U.K. Facility Lender:

 
 
A.
which is a bank (as defined for the purpose of section 879 of the U.K. Taxes
Act) making an Advance; or

 
 
B.
in respect of an Advance by a person that was a bank (as defined for the purpose
of section 879 of the U.K. Taxes Act) at the time that that Advance was made,

 
and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that Advance; or
 
 
(ii)
a U.K. Facility Lender which is:

 
 
 
 

--------------------------------------------------------------------------------

- 38 -
 
 
A.
a company resident in the United Kingdom for United Kingdom tax purposes;

 
 
B.
a partnership each member of which is:

 
 
(1)
a company so resident in the United Kingdom; or

 
 
(2)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
U.K. CTA) the whole of any share of interest payable in respect of that Advance
that falls to it by reason of Part 17 of the U.K. CTA; or

 
 
C.
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that Advance in computing the chargeable profits
(within the meaning of section 19 of the U.K. CTA) of that company; or

 
 
(iii)
a Treaty Lender; or

 
 
(b)
a building society (as defined for the purpose of section 880 of the U.K. Taxes
Act).

 
“U.K. Tax Confirmation” means a confirmation by a U.K. Facility Lender that the
person beneficially entitled to interest payable to that U.K. Facility Lender in
respect of an Advance under the U.K. Facility is either:
 
 
(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

 
 
(b)
a partnership each member of which is:

 
 
(i)
a company so resident in the United Kingdom; or

 
 
(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
U.K. CTA) the whole of any share of interest payable in respect of that Advance
that falls to it by reason of Part 17 of the U.K. CTA; or

 
 
(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which is subject to United
Kingdom corporation tax on interest payable in respect of that Advance in
computing the chargeable profits (within the meaning of section 19 of the U.K.
CTA) of that company.

 
 
 
 

--------------------------------------------------------------------------------

- 39 -
 
“U.K. Taxes Act” means the Income Tax Act 2007 (United Kingdom).
 
“UK/US Treaty” means the convention between the Government of the United Kingdom
of Great Britain and Northern Ireland and the Government of the United States of
America for the avoidance of double taxation and the prevention of fiscal
evasion with respect to taxes on income and on capital gains that is in force on
the date that the relevant payment of interest under the U.K. Facility falls
due.
 
“Uniform Customs” has the meaning set forth in Section 7.10(7).
 
“United States Dollars” and “U.S.$” means the lawful money of the United States
of America.
 
“Unrestricted Subsidiaries” means Subsidiaries that are not Restricted
Subsidiaries.
 
“U.S. Agent” means Toronto Dominion (Texas) LLC in its capacity as agent for and
on behalf of the U.S. Facility Lenders with respect to the U.S. Facility, and
includes any successors thereto in such capacity.
 
“U.S. Base Rate” means, for any day, the greatest of:
 
 
(a)
the rate of interest per annum established from time to time by the Canadian
Agent as the reference rate of interest for the determination of interest rates
that the Canadian Agent will charge to customers of varying degrees of
creditworthiness in Canada for United States Dollar demand loans in Canada;

 
 
(b)
the rate of interest per annum for such day or, if such day is not a Banking
Day, on the immediately preceding Banking Day, equal to the sum of the Federal
Funds Rate (expressed for such purpose as a rate per annum, on the basis of a
year of 365 days, in accordance with Section 5.8(2)), plus 0.75% per annum; and

 
 
(c)
the Libor Rate for a period of 1 month on such day (or in respect of any day
that is not a Banking Day, such Libor Rate in effect on the immediately
preceding Banking Day) plus 0.75% per annum,

 
provided that if all such rates are equal or if such Federal Funds Rate is
unavailable for any reason on the date of determination, then the “U.S. Base
Rate” shall be the rate specified in (a) above.
 
“U.S. Base Rate Loan” means an Advance in, or Conversion into, United States
Dollars made by the Canadian Facility Lenders to Nexen with respect to which
Nexen has specified or a provision hereof requires that interest is to be
calculated by reference to the U.S. Base Rate.
 
“U.S. Borrower” means Nexen Holdings U.S.A. Inc.
 
“U.S. Facility” means the credit facility in the maximum principal amount of up
to U.S.$280,000,000, which, as at the date hereof, is in the maximum principal
amount set forth in Section 2.24 and, hereafter, shall be in the maximum
principal amount as determined from time to time in accordance with Section
2.24, to be made available to U.S. Borrower by the U.S.
 
 
 
 

--------------------------------------------------------------------------------

- 40 -
 
Facility Lenders in accordance with the provisions hereof, subject to any
increase in accordance with the provisions of Section 2.23 and any reduction in
accordance with the other applicable provisions hereof.
 
“U.S. Facility Commitment” means the commitment by each U.S. Facility Lender
under the U.S. Facility to provide up to the amount of United States Dollars set
forth opposite its name in Schedule A annexed hereto in the column with the
heading “U.S. Facility Commitment”, subject to any increase in accordance with
the provisions of Section 2.23 and any reduction in accordance with the other
applicable provisions hereof; provided that, at any time:
 
 
(a)
the U.S. Facility Commitment of a U.S. Facility Lender shall be the amount of
its Total Lender Commitment then allocated to its U.S. Facility Commitment in
accordance with the provisions of Section 2.24; and

 
 
(b)
each U.S. Facility Lender shall only be required under its U.S. Facility
Commitment to provide the amount of United States Dollars (or the Equivalent
Amount thereof) equal to its U.S. Facility Commitment in accordance with the
provisions of Section 2.24.

 
“U.S. Facility Lender” means each Lender identified as such on Schedule A
annexed hereto.
 
“U.S. Prime Rate” means, for any day, the greatest of:
 
 
(a)
the rate of interest per annum established from time to time by the U.S. Agent
as the reference rate of interest for the determination of interest rates that
the U.S. Agent will charge to customers of varying degrees of creditworthiness
in the United States of America for United States Dollar demand loans in the
United States of America and designated by the U.S. Agent as its U.S. prime
rate; and

 
 
(b)
the rate of interest per annum for such day or, if such day is not a Banking
Day, on the immediately preceding Banking Day, equal to the sum of the Federal
Funds Rate (expressed for such purpose as a rate per annum, on the basis of a
year of 365 days, in accordance with Section 5.8(2)), plus 0.75% per annum; and

 
 
(c)
the Libor Rate for a period of 1 month on such day (or in respect of any day
that is not a Banking Day, such Libor Rate in effect on the immediately
preceding Banking Day) plus 0.75% per annum,

 
provided that if all such rates are equal or if such Federal Funds Rate is
unavailable for any reason on the date of determination, then the “U.S. Prime
Rate” shall be the rate specified in (a) above.
 
“U.S. Prime Rate Loan” means an Advance in, or Conversion into, United States
Dollars made by the U.S. Facility Lenders to the U.S. Borrower with respect to
which the U.S. Borrower has specified or a provision hereof requires that
interest is to be calculated by reference to the U.S. Prime Rate.
 
“USD Call Rate” means, for any day:
 
 
 
 

--------------------------------------------------------------------------------

- 41 -
 
 
(a)
the overnight rate of interest per annum for United States Dollars appearing on
the display referred to as the “LIBOR01 Page” (or any display substituted
therefor) of Reuters Limited (or any successor thereto or Affiliate thereof) as
of 11:00 a.m. (London, England time) on the second Banking Day prior to such
day, plus 1.00% per annum; or

 
 
(b)
if such rate does not appear on such Reuters display, or if such display or rate
is unavailable for any reason, the overnight rate per annum at which United
States Dollars are offered at the principal lending office in London, England of
the U.K. Agent (or of its Affiliates if it does not maintain such an office) in
the London interbank market at approximately 11:00 a.m. (London, England time)
on the second Banking Day prior to such day, plus 1.00% per annum.

 
“USD Call Rate Loan” means an Advance in, or Conversion into, United States
Dollars made by the U.K. Facility Lenders to the U.K. Borrower with respect to
which the U.K. Borrower has specified or a provision hereof requires that
interest is to be calculated by reference to the USD Call Rate.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Wholly-Owned Subsidiary” means:
 
 
(a)
a corporation, all of the issued and outstanding shares in the capital of which
are beneficially owned by:

 
 
(i)
Nexen;

 
 
(ii)
Nexen and/or one or more corporations, all of the issued and outstanding shares
in the capital of which are beneficially owned by Nexen; or

 
 
(iii)
two or more corporations, all of the issued and outstanding shares in the
capital of which are beneficially owned by Nexen;

 
 
(b)
a corporation which is a Wholly-Owned Subsidiary of a corporation that is a
Wholly-Owned Subsidiary of Nexen;

 
 
(c)
a partnership, all of the partners of which are Nexen and/or Wholly-Owned
Subsidiaries of Nexen; or

 
 
(d)
any person of which all of the income, capital, beneficial and ownership
interests (however designated) are beneficially owned and controlled by Nexen
and/or Wholly-Owned Subsidiaries of Nexen.

 
 
 
 

--------------------------------------------------------------------------------

- 42 -
 
1.2
Headings; Articles and Sections

 
The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.  The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof and include any
agreement supplemental hereto.  Unless something in the subject matter or
context is inconsistent therewith, references herein to Articles and Sections
are to Articles and Sections of this Agreement.
 
1.3
Number; persons; including

 
Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine and
neuter genders and vice versa, words importing persons shall include
individuals, partnerships, associations, trusts, unincorporated organizations,
corporations and companies and vice versa and words and terms denoting
inclusiveness (such as “include” or “includes” or “including”), whether or not
so stated, are not limited by their context or by the words or phrases which
precede or succeed them.  References herein to any person shall, unless the
context otherwise requires, include such person’s successors and permitted
assigns.
 
1.4
Accounting Principles

 
(1)           Wherever in this Agreement reference is made to generally accepted
accounting principles (“GAAP”), such reference shall be deemed to be to the
recommendations at the relevant time of the Canadian Institute of Chartered
Accountants, or any successor institute, applicable on a consolidated basis
(unless otherwise specifically provided or contemplated herein to be applicable
on an unconsolidated basis) as at the date on which such calculation is made or
required to be made in accordance with generally accepted accounting
principles.  Where the character or amount of any asset or liability or item of
revenue or expense or amount of equity is required to be determined, or any
consolidation or other accounting computation is required to be made for the
purpose of this Agreement or any other Document, such determination or
calculation shall, to the extent applicable and except as otherwise specified
herein or as otherwise agreed in writing by the parties, be made in accordance
with GAAP applied on a consistent basis (subject to paragraphs (2) to (5) of
this Section 1.4).
 
(2)           If:
 
 
(a)
there occurs a material change in GAAP, including as a result of a conversion to
International Financial Reporting Standards; or

 
 
(b)
Nexen or any of the Restricted Subsidiaries adopts a material change in an
accounting policy in order to more appropriately present events or transactions
in its financial statements;

 
and the above change would require disclosure under GAAP in the consolidated
financial statements of Nexen and would cause an amount required to be
determined for the purposes of the financial covenant in Section 10.3 or any
 
 
 
 

--------------------------------------------------------------------------------

- 43 -
 
financial term used in the Credit Agreement (each a “Financial Covenant/Term”)
to be materially different than the amount that would be determined without
giving effect to such change, Nexen shall notify the Agents of such change (an
“Accounting Change”).  Such notice (an “Accounting Change Notice”) shall
describe the nature of the Accounting Change, its effect on the current and
immediately prior year's financial statements in accordance with GAAP and state
whether Nexen desires to revise the method of calculating one or more of the
Financial Covenants/Terms (including the revision of any of the defined terms
used in the determination of such Financial Covenant/Term) in order that amounts
determined after giving effect to such Accounting Change and the revised method
of calculating such Financial Covenant/Term will approximate the amount that
would be determined without giving effect to such Accounting Change and without
giving effect to the revised method of calculating such Financial
Covenant/Term.  The Accounting Change Notice shall be delivered to the Agents
within sixty (60) days after the end of the Fiscal Quarter in which the
Accounting Change is implemented or, if such Accounting Change is implemented in
the fourth Fiscal Quarter or in respect of an entire Fiscal Year, within 120
days after the end of such period.
 
(3)           If, pursuant to the Accounting Change Notice, Nexen does not
indicate that it desires to revise the method of calculating one or more of the
Financial Covenants/Terms, a Majority of the Lenders may within thirty (30) days
after receipt of the Accounting Change Notice notify Nexen that they wish to
revise the method of calculating one or more of the Financial Covenants/Terms in
the manner described above.
 
(4)           If either Nexen or a Majority of the Lenders so indicate that they
wish to revise the method of calculating one or more of the Financial
Covenants/Terms, Nexen and a Majority of the Lenders shall in good faith attempt
to agree on a revised method of calculating such Financial Covenants/Terms so as
to reflect equitably such Accounting Change with the desired result that the
criteria for evaluating Nexen's financial condition shall be substantially the
same after such Accounting Change as if such Accounting Change had not been
made.  Until Nexen and a Majority of the Lenders have reached agreement in
writing on such revised method of calculation, all amounts to be determined
hereunder shall continue to be determined without giving effect to the
Accounting Change.  For greater certainty, if no notice of a desire to revise
the method of calculating the Financial Covenants/Terms in respect of an
Accounting Change is given by either Nexen or a Majority of the Lenders within
the applicable time period described above, then the method of calculating the
Financial Covenants/Terms shall not be revised in response to such Accounting
Change and all amounts to be determined pursuant to the Financial
Covenants/Terms shall be determined after giving effect to such Accounting
Change.
 
(5)           If a Compliance Certificate is delivered in respect of a Fiscal
Quarter or Fiscal Year in which an Accounting Change is implemented without
giving effect to any revised method of calculating any of the Financial
Covenants/Terms, and subsequently, as provided above, the method of calculating
one or more of the Financial Covenants/Terms is revised in response to such
Accounting Change, or the amounts to be determined pursuant to any of the
Financial Covenants/Terms are to be determined without giving effect to such
Accounting Change, Nexen shall deliver a revised Compliance Certificate.  Any
Event of Default which
 
 
 
 

--------------------------------------------------------------------------------

- 44 -
 
arises as a result of the Accounting Change and which is cured by this Section
1.4 shall be deemed to have never occurred.
 
1.5
References to Agreements and Enactments

 
Reference herein to any agreement, instrument, licence or other document shall
be deemed to include reference to such agreement, instrument, licence or other
document as the same may from time to time be amended, modified, supplemented or
restated in accordance with the provisions of this Agreement; and reference
herein to any enactment shall be deemed to include reference to such enactment
as re-enacted, amended or extended from time to time and to any successor
enactment.
 
1.6
Per Annum Calculations

 
Unless otherwise stated or the context otherwise requires, wherever in this
Agreement reference is made to a rate “per annum” or a similar expression is
used, such rate is expressed on the basis of, and shall be calculated on the
basis of, a year of 365 days.
 
1.7
Separate Obligations

 
Subject to the obligations of Nexen under the Nexen Guarantee, all obligations
of Nexen, the U.S. Borrower and the U.K. Borrower under this Agreement and the
other Documents are separate and individual obligations of Nexen, the U.S.
Borrower and the U.K. Borrower, respectively, as set forth in this Agreement and
the other Documents and, for greater certainty, the U.S. Borrower shall not have
any liabilities in respect of any Loans or other Obligations owing by Nexen or
the U.K. Borrower, and the U.K. Borrower shall not have any liabilities in
respect of any Loans or other Obligations owing by Nexen or the U.S. Borrower.
 
1.8
Schedules

 
The following are the Schedules annexed hereto and incorporated by reference and
deemed to be part hereof:
 

 
Schedule A
 -
Lenders and Commitments
 
Schedule B
 -
Assignment Agreement
 
Schedule C
 -
Compliance Certificate
 
Schedule D
 -
Conversion Notice
 
Schedule E
 -
Drawdown Notice
 
Schedule F
 -
Repayment Notice
 
Schedule G
 -
Rollover Notice
 
Schedule H-1
 -
Opinion of Bennett Jones LLP
 
Schedule H-2
 -
Opinion of Norton Rose
 
Schedule H-3
 -
Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
Schedule I
 -
Opinion of Lenders’ Counsel
 
Schedule J
 -
Material Restricted Subsidiaries and Restricted Subsidiaries
 
Schedule K
 -
Nexen Guarantee

 
 
 
 

--------------------------------------------------------------------------------

- 45 -
 

 
Schedule L
 -
Form of POA LC
 
Schedule M
 -
Mandatory Cost Formulae
 
Schedule N
 -
Form of U.S. Tax Compliance Certificate.
       

1.9
Amendment and Restatement

 
(1)           On the date on which all of the conditions set forth in Section
3.2 have been satisfied (or waived in writing by all of the Lenders in
accordance with Section 3.3):
 
 
(a)
the Existing Credit Agreement shall be and is hereby amended and restated in the
form of this Agreement;

 
 
(b)
all Loans (as defined in the Existing Credit Agreement), including, for
certainty, Bankers’ Acceptances, BA Equivalent Advances and Letters of Credit
(as such terms are defined in the Existing Credit Agreement) and other amounts
outstanding under the Existing Credit Agreement prior to the date hereof shall
continue to be outstanding under this Agreement and shall be deemed to be Loans
and other Obligations owing by Nexen to the Canadian Agent and the Canadian
Facility Lenders, as applicable, under this Agreement; and

 
 
(c)
the Lenders hereby agree to take all steps and actions and execute and deliver
all agreements, instruments and other documents as may be required by the Agents
(including the assignment of interests in, or the purchase of participations in,
outstanding Loans) to ensure that the aggregate Obligations owing to each Lender
are outstanding in proportion to each Lender’s Rateable Portion of all
outstanding Obligations.

 
(2)           Without limiting the other provisions hereof and for greater
certainty, each of the Canadian Facility Lenders hereby acknowledges and agrees
that it shall indemnify each of the Fronting Lenders for its Rateable Portion of
the Existing LCs based upon its revised Canadian Facility Commitments after
giving effect to the provisions of this Agreement (to the extent Nexen fails to
reimburse or indemnify the applicable Fronting Lender in accordance with this
Agreement).  Each of the Canadian Facility Lenders shall be entitled to its
Rateable Portion (based upon its revised Canadian Facility Commitments after
giving effect to the provisions of this Agreement) of any fees previously paid
or to be paid pursuant to Section 7.9(1) of the Credit Agreement in respect of
the Existing LCs for the period from and after the date hereof until the expiry
date of the Existing LCs and the Canadian Facility Lenders hereby agree to take
all steps and actions and execute and deliver all agreements, instruments and
other documents as may be required by the Canadian Agent or any of the Canadian
Facility Lenders to give effect to the foregoing.
 
(3)           Notwithstanding the foregoing or any other term hereof, all of the
applicable continuing covenants, representations and warranties on the part of
the Borrowers under the Existing Credit Agreement and all of the claims and
causes of action arising against the Borrowers in connection therewith, in
respect of all matters, events, circumstances and obligations arising or
existing prior to the date hereof shall continue, survive and shall not be
 
 
 
 

--------------------------------------------------------------------------------

- 46 -
 
merged in the execution of this Agreement or any other Documents or any advance
or provision of any Loan hereunder.
 
(4)           Nexen hereby confirms and agrees that the Nexen Guarantee is and
shall remain in full force and effect in all respects notwithstanding the
amendment and restatement of the Existing Credit Agreement and the amendments
and supplements contained in this Agreement and shall continue to exist and
apply to all of the Obligations of the U.K. Borrower and the U.S. Borrower,
including, without limitation, the Obligations of the U.K. Borrower and the U.S.
Borrower under, pursuant or relating to this Agreement.  The confirmation
contained in this subsection is in addition to and shall not limit, derogate
from or otherwise affect any provisions of the Nexen Guarantee including,
without limitation, Article 2 and Article 3 thereof.
 
(5)           References herein to the “date hereof” or similar expressions
shall be and shall be deemed to be to the date of the execution and delivery
hereof, being June 21, 2010.
 
ARTICLE 2
THE CREDIT FACILITIES
 
2.1
The Credit Facilities

 
Subject to the terms and conditions hereof:
 
 
(a)
each of the Canadian Facility Lenders shall make available to Nexen its Rateable
Portion of the Canadian Facility;

 
 
(b)
each of the U.S. Facility Lenders shall make available to the U.S. Borrower its
Rateable Portion of the U.S. Facility; and

 
 
(c)
each of the U.K. Facility Lenders shall make available to the U.K. Borrower its
Rateable Portion of the U.K. Facility.

 
Subject to Section 2.17, the Outstanding Principal under a given Credit Facility
shall not exceed the maximum principal amount of such Credit Facility.
 
2.2
Types of Availments

 
(1)           Nexen may, in Canadian Dollars, make Drawdowns, Conversions and
Rollovers under the Canadian Facility of Canadian Prime Rate Loans and Bankers’
Acceptances and may, in United States Dollars, make Drawdowns, Conversions and
Rollovers under the Canadian Facility of U.S. Base Rate Loans and Libor
Loans.  In addition, Nexen may make Drawdowns and Rollovers under the Canadian
Facility of Letters of Credit denominated in Canadian Dollars, United States
Dollars or Pounds Sterling; provided that the Outstanding Principal of Letters
of Credit outstanding under the Canadian Facility shall not exceed
U.S.$1,900,000,000.
 
(2)           The U.S. Borrower may, in United States Dollars, make Drawdowns,
Conversions and Rollovers under the U.S. Facility of U.S. Prime Rate Loans and
Libor Loans.
 
 
 
 

--------------------------------------------------------------------------------

- 47 -
 
(3)           The U.K. Borrower may, in Pounds Sterling, make Drawdowns,
Conversions and Rollovers under the U.K. Facility of GBP Call Rate Loans and GBP
Libor Loans and may, in United States Dollars, make Drawdowns, Conversions and
Rollovers under the U.K. Facility of USD Call Rate Loans and Libor Loans.
 
The Borrowers shall have the option, subject to the terms and conditions hereof,
to determine which types of Loans shall be drawn down and in which combinations
or proportions under the Credit Facilities.
 
2.3
Purpose

 
(1)           The Canadian Facility is being made available for the general
corporate purposes of Nexen.
 
(2)           The U.S. Facility and the U.K. Facility are each being made
available for the general corporate purposes of the U.S. Borrower and U.K.
Borrower, respectively.
 
2.4
Availability and Nature of the Credit Facilities

 
(1)           Subject to the terms and conditions hereof, the applicable
Borrower may make Drawdowns under the applicable Credit Facility in respect of
the Commitments of a given Lender prior to, and only prior to, the Maturity Date
applicable to such Lender.
 
(2)           Prior to the Maturity Date applicable to a Lender, each Credit
Facility shall be a revolving credit facility; that is, the applicable Borrower
may increase or decrease Loans under the applicable Credit Facility by making
Drawdowns, repayments and further Drawdowns.
 
(3)           For certainty, in no event shall a Lender be required to fund,
participate in, or otherwise provide any portion of a Loan which has a maturity
or expiry date, or which has an Interest Period which will expire, after the
Maturity Date applicable to such Lender.  In no event shall a Borrower request,
or be entitled to obtain, a Loan which has a maturity or expiry date, or which
has an Interest Period which will expire after the earliest Maturity Date then
applicable to a Lender.
 
2.5
Minimum Drawdowns

 
Each Drawdown under a Credit Facility of the following types of Loans shall be
in the following amounts indicated:
 
 
(a)
Canadian Prime Rate Loans in minimum principal amounts of Cdn.$10,000,000 and
Drawdowns in excess thereof in integral multiples of Cdn.$1,000,000;

 
 
(b)
Bankers’ Acceptances in minimum aggregate amounts of Cdn.$10,000,000 at maturity
and Drawdowns in excess thereof in integral multiples of Cdn.$1,000,000;

 
 
(c)
U.S. Base Rate Loans in minimum principal amounts of U.S.$10,000,000 and
Drawdowns in excess thereof in integral multiples of U.S.$1,000,000;

 
 
 
 

--------------------------------------------------------------------------------

- 48 -
 
 
(d)
Libor Loans in minimum principal amounts of U.S.$10,000,000 and Drawdowns in
excess thereof in integral multiples of U.S.$1,000,000;

 
 
(e)
U.S. Prime Rate Loans in minimum principal amounts of U.S.$10,000,000 and
Drawdowns in excess thereof in integral multiples of U.S.$1,000,000;

 
 
(f)
GBP Call Rate Loans in minimum principal amounts of £5,000,000 and Drawdowns in
excess thereof in integral multiples of £1,000,000;

 
 
(g)
USD Call Rate Loans in minimum principal amounts of U.S.$10,000,000 and
Drawdowns in excess thereof in integral multiples of U.S.$1,000,000; and

 
 
(h)
GBP Libor Loans in minimum principal amounts of £5,000,000 and Drawdowns in
excess thereof in integral multiples of £1,000,000.

 
2.6
Libor Loan and GBP Libor Loan Availability

 
Drawdowns of, Conversions into and Rollovers of requested Libor Loans and GBP
Libor Loans may only be made upon the Agent’s prior favourable determination
with respect to the matters referred to in Section 12.1.
 
2.7
Notice Periods for Drawdowns, Conversions and Rollovers

 
(1)           Subject to the provisions hereof, Nexen and the U.S. Borrower may
make a Drawdown, Conversion or Rollover under the applicable Credit Facility by
delivering a Drawdown Notice, Conversion Notice or Rollover Notice, as the case
may be (executed in accordance with the definition of Officer’s Certificate),
with respect to a specified type of Loan to the applicable Agent not later than:
 
 
(a)
except with respect to the Conversion Notice from Nexen dated June 21, 2010
(provided it is received by the Canadian Agent prior to 10:00 a.m. (Calgary
time)), 10:00 a.m. (Calgary time) three Banking Days prior to the proposed
Drawdown Date, Conversion Date or Rollover Date, as the case may be, for the
Drawdown of, Conversion into or the Rollover of Libor Loans;

 
 
(b)
10:00 a.m. (Calgary time) two Banking Days prior to the proposed Drawdown Date,
Conversion Date or Rollover Date, as the case may be, for the Drawdown of,
Conversion into or Rollover of Bankers’ Acceptances;

 
 
(c)
10:00 a.m. (Calgary time) one Banking Day prior to the proposed Drawdown Date or
Conversion Date, as the case may be, for Drawdowns of or Conversions into
Canadian Prime Rate Loans, U.S. Base Rate Loans or U.S. Prime Rate Loans; and

 
 
(d)
10:00 a.m. (Calgary time) three Banking Days prior to the proposed Drawdown Date
or Rollover Date, as the case may be, for the Drawdown or Rollover of Letters of
Credit.

 
 
 
 

--------------------------------------------------------------------------------

- 49 -
 
(2)           Subject to the provisions hereof, the U.K. Borrower may make a
Drawdown, Conversion or Rollover under the U.K. Facility by delivering a
Drawdown Notice, Conversion Notice or Rollover Notice, as the case may be
(executed in accordance with the definition of Officer’s Certificate), with
respect to a specified type of Loan to the U.K. Agent not later than:
 
 
(a)
10:00 a.m. (London, England time) three Banking Days prior to the proposed
Drawdown Date, Conversion Date or Rollover Date, as the case may be, for the
Drawdown of, Conversion into or the Rollover of Libor Loans and GBP Libor Loans;
and

 
 
(b)
10:00 a.m. (London, England time) three Banking Days prior to the proposed
Drawdown Date or Conversion Date, as the case may be, for Drawdowns of or
Conversions into GBP Call Rate Loans or USD Call Rate Loans.

 
2.8
Conversion Option

 
Subject to the provisions of this Agreement, a Borrower may convert the whole or
any part of any type of Loan under a Credit Facility into any other type of Loan
under the same Credit Facility by giving the applicable Agent a Conversion
Notice in accordance herewith; provided that:
 
 
(a)
Conversions of Libor Loans, GBP Libor Loans and Bankers’ Acceptances may only be
made on the last day of the Interest Period applicable thereto;

 
 
(b)
the Borrower may not convert a portion only or the whole of an outstanding Loan
unless both the unconverted portion and converted portion of such Loan are equal
to or exceed, in the relevant currency of each such portion, the minimum amounts
required for Drawdowns of Loans of the same type as that portion (as set forth
in Section 2.5);

 
 
(c)
subject to Section 2.10, in respect of Conversions of a Loan denominated in one
currency to a Loan denominated in another currency, the applicable Borrower
shall at the time of the Conversion repay the Loan or portion thereof being
converted in the currency in which it was denominated; and

 
 
(d)
a Conversion shall not result in an increase in Outstanding Principal; increases
in Outstanding Principal may only be effected by Drawdowns made in accordance
herewith.

 
2.9
Libor Loan and GBP Libor Loan Rollovers; Selection of Libor Interest Periods

 
At or before 10:00 a.m. (Calgary time) three Banking Days prior to the
expiration of each Interest Period of each Libor Loan under the Canadian
Facility or U.S. Facility and at or before 10:00 a.m. (London, England time)
three Banking Days prior to the expiration of each Interest Period of each Libor
Loan and GBP Libor Loan under the U.K. Facility, the applicable Borrower shall,
unless it has delivered a Conversion Notice pursuant to Section 2.8 and/or a
Repayment Notice pursuant to Section 2.15 (together with a Rollover Notice if a
portion only is to be converted or repaid; provided that a portion of a Libor
Loan or GBP Libor Loan, as applicable,
 
 
 
 

--------------------------------------------------------------------------------

- 50 -
 
may be continued only if the portion which is to remain outstanding is equal to
or exceeds the minimum amount required hereunder for Drawdowns of Libor Loans
and GBP Libor Loans, as applicable) with respect to the aggregate amount of such
Loan, deliver a Rollover Notice to the applicable Agent selecting the next
Interest Period applicable to the Libor Loan or GBP Libor Loan, as applicable,
which new Interest Period shall commence on and include the last day of such
prior Interest Period.  If the applicable Borrower fails to deliver a Rollover
Notice to the Agent as provided in this Section, such Borrower shall be deemed
to have given a Conversion Notice to the applicable Agent electing to convert
the entire amount of the maturing Libor Loan into a U.S. Base Rate Loan in the
case of a Libor Loan under the Canadian Facility, the entire amount of the
maturing Libor Loan into a U.S. Prime Rate Loan in the case of the U.S. Facility
and the entire amount of a maturing GBP Libor Loan or Libor Loan into a GBP Call
Rate Loan or USD Call Rate Loan, respectively, in the case of the U.K. Facility,
as applicable.
 
2.10
Rollovers and Conversions not Repayments

 
Any amount converted shall be a Loan of the type converted to upon such
Conversion taking place, and any amount rolled over shall continue to be the
same type of Loan under the same Credit Facility as before the Rollover, but
such Conversion or Rollover (to the extent of the amount converted or rolled
over) shall not of itself constitute a repayment (including, for certainty, for
purposes of Section 2.4) or a fresh utilization of any part of the amount
available under the relevant Credit Facility.
 
2.11
Agent’s Obligations with Respect to Canadian Prime Rate Loans, U.S. Base Rate
Loans, Libor Loans, GBP Libor Loans, U.S. Prime Rate Loans, USD Call Rate Loans
and GBP Call Rate Loans

 
Upon receipt of a Drawdown Notice, Rollover Notice or Conversion Notice with
respect to a Canadian Prime Rate Loan, U.S. Base Rate Loan, Libor Loan, GBP
Libor Loan, U.S. Prime Rate Loan, USD Call Rate Loan or GBP Call Rate Loan, the
applicable Agent shall forthwith notify the applicable Lenders under the
applicable Credit Facility of the requested type of Loan, the proposed Drawdown
Date, Rollover Date or Conversion Date and each applicable Lender’s Rateable
Portion of such Loan.
 
2.12
Lenders’ and Agent’s Obligations with Respect to Canadian Prime Rate Loans, U.S.
Base Rate Loans, Libor Loans, GBP Libor Loans, U.S. Prime Rate Loans, USD Call
Rate Loans and GBP Call Rate Loans

 
The applicable Lenders shall, for same day value on the Drawdown Date specified
by a Borrower in a Drawdown Notice with respect to a Canadian Prime Rate Loan, a
U.S. Base Rate Loan, a Libor Loan, a GBP Libor Loan, a U.S. Prime Rate Loan, a
USD Call Rate Loan or a GBP Call Rate Loan, credit the applicable Agent’s
Account with such Lender’s Rateable Portion of each such requested Loan and for
same day value on the same date the applicable Agent shall pay to the applicable
Borrower the full amount of the amounts so credited in accordance with any
payment instructions set forth in the applicable Drawdown Notice.
 
 
 
 

--------------------------------------------------------------------------------

- 51 -
 
2.13
Irrevocability

 
A Drawdown Notice, Rollover Notice, Conversion Notice or Repayment Notice given
by a Borrower hereunder shall be irrevocable and, subject to any options the
Lenders may have hereunder in regard thereto and such Borrower’s rights
hereunder in regard thereto, shall oblige such Borrower to take the action
contemplated on the date specified therein.
 
2.14
Optional Cancellation or Reduction of Credit Facilities

 
Nexen (on behalf of itself or either of the other Borrowers) may, at any time,
upon giving at least 3 Banking Days prior written notice to the applicable
Agent, cancel in full or, from time to time, permanently reduce in part the
unutilized portion of any Credit Facility and the Total Commitment and, for
certainty, may permanently cancel the U.S. Facility or the U.K. Facility, in
which event the U.S. Borrower or the U.K. Borrower, as applicable, shall cease
to be a Borrower for all purposes of this Agreement, provided, however, that any
such reduction shall be in a minimum amount of U.S.$50,000,000, in the case of
the Canadian Facility, and a minimum amount of U.S.$10,000,000, in the case of
the U.S. Facility or the U.K. Facility, and reductions in excess thereof shall
be in integral multiples thereof.  If a Credit Facility and the Total Commitment
are so reduced, the Commitment of each of the Lenders under such Credit Facility
shall be reduced pro rata in the same proportion that the amount of the
reduction in such Credit Facility bears to the amount of such Credit Facility in
effect immediately prior to such reduction.
 
2.15
Optional Repayment; Additional Repayment Terms

 
(1)           A Borrower may at any time and from time to time repay, without
penalty, to the Agent for the account of the Lenders or, in the case of Letters
of Credit return the same to the Canadian Agent for cancellation or provide for
the funding of, the whole or any part of any Loan owing by it together with
accrued interest thereon to the date of such repayment provided that:
 
 
(a)
such Borrower shall give a Repayment Notice (executed in accordance with the
definition of Officer’s Certificate) to the applicable Agent prior to the date
of the proposed repayment not later than the time by which prior notice would be
required to be given under Section 2.7 for a Drawdown of the type of Loan
proposed to be repaid;

 
 
(b)
repayments pursuant to this Section may only be made on a Banking Day;

 
 
(c)
subject to the following provisions of this Section 2.15, each such repayment
may only be made on the last day of the applicable Interest Period with regard
to a Libor Loan or a GBP Libor Loan that is being repaid;

 
 
(d)
a Bankers’ Acceptance may only be repaid on its maturity unless collateralized
in accordance with Section 2.15(3);

 
 
(e)
unexpired Letters of Credit may only be prepaid by the return thereof to the
Canadian Agent for cancellation or providing funding therefor in accordance with
Section 2.15(4);

 
 
 
 

--------------------------------------------------------------------------------

- 52 -
 
 
(f)
each such repayment shall be in a minimum amount of the lesser of: (i) the
minimum amount required pursuant to Section 2.5 for Drawdowns of the type of
Loan proposed to be repaid and (ii) the Outstanding Principal of all Loans
outstanding under the relevant Credit Facility immediately prior to such
repayment; any repayment in excess of such amount shall be in integral multiples
of the amounts required pursuant to Section 2.5 for multiples in excess of the
minimum amounts for Drawdowns; and

 
 
(g)
a Borrower may not repay a portion only of an outstanding Loan unless the unpaid
portion is equal to or exceeds, in the relevant currency, the minimum amount
required pursuant to Section 2.5 for Drawdowns of the type of Loan proposed to
be repaid.

 
(2)           If any Libor Loan or GBP Libor Loan is repaid on other than the
last day of the applicable Interest Period, the applicable Borrower shall,
within three Banking Days after notice is given by the applicable Agent, pay to
the applicable Agent for the account of the applicable Lenders all costs,
losses, premiums and expenses incurred by such Lenders by reason of the
liquidation or re-deployment of deposits or other funds, or for any other reason
whatsoever, resulting (in each case) from the repayment of such Loan or any part
thereof on other than the last day of the applicable Interest Period.  Any such
Lender, upon becoming entitled to be paid such costs, losses, premiums and
expenses, shall deliver to such Borrower and the applicable Agent a certificate
of such Lender certifying as to such amounts and, in the absence of manifest
error, such certificate shall be conclusive and binding for all purposes.
 
(3)           With respect to any repayment of unmatured Bankers’ Acceptances
pursuant to Section 2.15(1)(d) or otherwise hereunder, it is agreed that Nexen
shall provide for the funding in full of the unmatured Bankers’ Acceptances to
be repaid by paying to and depositing with the Canadian Agent cash collateral
for each such unmatured Bankers’ Acceptances equal to the face amount payable at
maturity thereof.  The Canadian Agent shall hold such cash collateral in an
interest bearing cash collateral account at rates prevailing at the time of
deposit for similar accounts with the Canadian Agent; such cash collateral, such
cash collateral account, any accounts receivable, claims, instruments or
securities evidencing or relating to the foregoing, and any proceeds of any of
the foregoing (collectively, the “Outstanding BAs Collateral”) shall be assigned
to the Canadian Agent as security for the obligations of Nexen in relation to
such Bankers’ Acceptances and the Security Interest of the Canadian Agent
created in such Outstanding BAs Collateral shall rank in priority to all other
Security Interests and adverse claims against such Outstanding BAs
Collateral.  Such Outstanding BAs Collateral shall be applied to satisfy the
obligations of Nexen for such Bankers’ Acceptances as they mature and the
Canadian Agent is hereby irrevocably directed by Nexen to apply any such
Outstanding BAs Collateral to such maturing Bankers’ Acceptances.  The
Outstanding BAs Collateral created herein shall not be released to Nexen without
the consent of the Canadian Facility Lenders; however, interest on such
deposited amounts shall be for the account of Nexen and may be withdrawn by
Nexen so long as no Default or Event of Default is then continuing.  If, after
maturity of the Bankers’ Acceptances for which such Outstanding BAs Collateral
is held and application by the Canadian Agent of the Outstanding BAs Collateral
to satisfy the obligations of Nexen hereunder with respect to the Bankers’
Acceptances being repaid, any interest or other proceeds of the Outstanding BAs
Collateral remains, such interest or other proceeds shall be
 
 
 
 

--------------------------------------------------------------------------------

- 53 -
 
promptly paid and transferred by the Canadian Agent to Nexen so long as no
Default or Event of Default is then continuing.
 
(4)           With respect to the funding of the repayment of unexpired Letters
of Credit pursuant to Section 2.15(1)(e) or otherwise hereunder, it is agreed
that Nexen shall provide for the funding in full of the repayment of unexpired
Letters of Credit by paying to and depositing with the Canadian Agent cash
collateral for each such unexpired Letter of Credit equal to the maximum amount
thereof, in each case, in the respective currency which the relevant Letter of
Credit is denominated; such cash collateral deposited by Nexen shall be held by
the Canadian Agent in an interest bearing cash collateral account with interest
to be credited to Nexen at rates prevailing at the time of deposit for similar
accounts with the Canadian Agent.  Such cash collateral accounts shall be
assigned to the Canadian Agent as security for the obligations of Nexen in
relation to such Letters of Credit and the Security Interest of the Canadian
Agent thereby created in such cash collateral shall rank in priority to all
other Security Interests and adverse claims against such cash collateral.  Such
cash collateral shall be applied to satisfy the obligations of Nexen for such
Letters of Credit as payments are made thereunder and the Canadian Agent is
hereby irrevocably directed by Nexen to so apply any such cash
collateral.  Amounts held in such cash collateral accounts may not be withdrawn
by Nexen without the consent of the Canadian Facility Lenders; however, interest
on such deposited amounts shall be for the account of Nexen and may be withdrawn
by Nexen so long as no Default or Event of Default is then continuing.  If,
after expiry of the Letters of Credit for which such funds are held and
application by the Canadian Agent of the amounts in such cash collateral
accounts to satisfy the obligations of Nexen hereunder with respect to the
Letters of Credit being repaid, any excess remains, such excess shall be
promptly paid by the Canadian Agent to Nexen so long as no Default or Event of
Default is then continuing.
 
2.16
Mandatory Repayment of Credit Facilities

 
Subject to Section 11.2 and Article 8, each Borrower shall repay or pay, as the
case may be, to the applicable Agent, on behalf of each Lender, all Loans and
other Obligations owing by such Borrower to such Lender on or before the
Maturity Date applicable to such Lender.
 
2.17
Currency Excess

 
(1)           If the applicable Agent shall determine that the aggregate
Outstanding Principal of the outstanding Loans under a given Credit Facility
exceeds the maximum amount of such Credit Facility (the amount of such excess is
herein called the “Currency Excess”), then, upon written request by the
applicable Agent (which request shall detail the applicable Currency Excess),
the applicable Borrower shall repay an amount of (a) Canadian Prime Rate Loans
or U.S. Base Rate Loans in the case of the Canadian Facility, (b) U.S. Prime
Rate Loans, in the case of the U.S. Facility, and (c) GBP Call Rate Loans or USD
Call Rate Loans, in the case of the U.K. Facility, within (i) if the Currency
Excess exceeds the greater of U.S.$10,000,000 or 2.5% of the amount of such
Credit Facility, 5 Banking Days, and (ii) in all other cases, 20 Banking Days
after receipt of such request, such that, except as otherwise contemplated in
Section 2.17(2), the Equivalent Amount in United States Dollars of such
repayments is, in the aggregate, at least equal to the Currency Excess.
 
 
 
 

--------------------------------------------------------------------------------

- 54 -
 
(2)           If, in respect of any Currency Excess, the repayments made by the
applicable Borrower have not completely removed such Currency Excess (the
remainder thereof being herein called the “Currency Excess Deficiency”), such
Borrower shall within the aforementioned 5 or 20 Banking Days, as the case may
be, after receipt of the aforementioned request of the applicable Agent, place
an amount equal to the Currency Excess Deficiency on deposit with the applicable
Agent in an interest-bearing account with interest at rates prevailing at the
time of deposit for the account of such Borrower, to be assigned to the
applicable Agent on behalf of the applicable Lenders by instrument satisfactory
to the applicable Agent and to be applied to maturing Bankers’ Acceptances,
Libor Loans or GBP Libor Loans (converted if necessary at the exchange rate for
determining the Equivalent Amount on the date of such application).  The
applicable Agent is hereby irrevocably directed by the applicable Borrower to
apply any such sums on deposit to maturing Loans as provided in the preceding
sentence.  In lieu of providing funds for the Currency Excess Deficiency, as
provided in the preceding provisions of this Section, the applicable Borrower
may within the said period of 5 or 20 Banking Days, as the case may be, provide
to the applicable Agent an irrevocable standby letter of credit in an amount
equal to the Currency Excess Deficiency and for a term which expires not sooner
than 10 Banking Days after the date of maturity of the relevant Bankers’
Acceptances, Libor Loans or GBP Libor Loans, as the case may be; such letter of
credit shall be issued by a financial institution, and shall be on terms and
conditions, acceptable to the applicable Agent, acting reasonably.  The
applicable Agent is hereby authorized and directed to draw upon such letter of
credit and apply the proceeds of the same to Bankers’ Acceptances, Libor Loans
or GBP Libor Loans as they mature.  Upon the Currency Excess being eliminated as
aforesaid or by virtue of subsequent changes in the exchange rate for
determining the Equivalent Amount, then, provided no Default or Event of Default
is then continuing, such funds on deposit, together with interest thereon, or
such letters of credit shall be returned to the applicable Borrower, in the case
of funds on deposit, or shall be cancelled or reduced in amount, in the case of
letters of credit.
 
2.18
Designation of Restricted and Unrestricted Subsidiaries

 
(1)           Nexen shall from time to time, by notice in writing (which notice
may be included in a Compliance Certificate) to the Canadian Agent, be entitled
to designate effective on the date set out in such notice, which date shall not
be earlier than the commencement of the Fiscal Quarter which immediately
precedes the Fiscal Quarter during which such notice is given, that either:
 
 
(a)
a Restricted Subsidiary shall be an Unrestricted Subsidiary; or

 
 
(b)
an Unrestricted Subsidiary will be a Restricted Subsidiary;

 
provided that, Nexen shall not be entitled to designate that a Restricted
Subsidiary shall be an Unrestricted Subsidiary if:
 
 
(c)
a Default or an Event of Default has occurred and is continuing other than a
Default or Event of Default that would be cured by such designation;

 
 
(d)
a Default or an Event of Default would result from or exist immediately after
such a designation; or

 
 
 
 

--------------------------------------------------------------------------------

- 55 -
 
 
(e)
such Restricted Subsidiary is the U.S. Borrower or the U.K. Borrower, in each
case for so long as any portion of the Total Commitment is allocated to the U.S.
Facility or the U.K. Facility, as applicable.

 
(2)           Nexen shall, concurrently with delivery of a notice pursuant to
Section 2.18(1), deliver to the Canadian Agent an Officer’s Certificate
addressed to the Canadian Agent and the Lenders certifying that Nexen is
entitled to make the designation referenced in such notice.
 
2.19
Extension of Maturity Date

 
(1)           In this Section:
 
 
(a)
“Extension Request” means a written request by Nexen (on behalf of all of the
Borrowers) to the Requested Lenders to extend the Maturity Date applicable to
such Lenders by one or more years (or any portion thereof), which request shall
include an Officer’s Certificate certifying that no Default or Event of Default
has occurred and is continuing; and

 
 
(b)
“Requested Lenders” means those Lenders which are not then Non-Extending
Lenders.

 
(2)           Nexen may, once in each calendar year, by delivering to the
Canadian Agent an executed Extension Request, request the Requested Lenders to
extend the Maturity Date applicable to such Lenders by one or more years (or any
portion thereof); provided that:  (a) such request may not be made more than 90
days or less than 60 days before July 22 in such calendar year; and (b) the
Maturity Date, if extended in accordance herewith and therewith, shall not be
later than five (5) years after July 22 in such calendar year.
 
(3)           Upon receipt from Nexen of an executed Extension Request, the
Canadian Agent shall promptly deliver to each Requested Lender a copy of such
request, and each Requested Lender shall, within 30 days after receipt of the
Extension Request by the Canadian Agent, provide to the Canadian Agent and Nexen
either (a) written notice that such Requested Lender (each, an “Extending
Lender”) agrees, subject to Section 2.19(4) below, to the requested extension of
the current Maturity Date applicable to it or (b) written notice (each, a
“Notice of Non-Extension”) that such Requested Lender (each, a “Non-Extending
Lender”) does not agree to such requested extension; provided that, if any
Requested Lender shall fail to so notify the Canadian Agent and Nexen, then such
Requested Lender shall be deemed to have delivered a Notice of Non-Extension and
shall be deemed to be a Non-Extending Lender.  The determination of each Lender
whether or not to extend the Maturity Date applicable to it shall be made by
each individual Lender in its sole discretion.
 
(4)           If the Extending Lenders have the majority of the Commitments
under each Credit Facility, the Maturity Date shall be extended in accordance
with the Extension Request for each of the Extending Lenders.  If the Extending
Lenders do not have at least a majority of the Commitments under each Credit
Facility, the Maturity Date shall not be extended for any of the Requested
Lenders.  For certainty, the Maturity Date for a Non-Extending Lender shall not
be extended, regardless of whether or not the Maturity Date is extended for the
Extending Lenders as aforesaid.
 
 
 
 

--------------------------------------------------------------------------------

- 56 -
 
(5)           This Section shall apply from time to time to facilitate
successive extensions and requests for extension of the Maturity Date.  If, as
of the current Maturity Date (before the extension thereof in accordance with
the foregoing provisions of this Section 2.19), a Default or Event of Default
exists, the Maturity Date shall not be extended, notwithstanding any other
provision hereof to the contrary, for an Extending Lender unless (a) such
Extending Lender has waived such Default or Event of Default in writing and (b)
Extending Lenders having a majority of the Commitments under each Credit
Facility have waived such Default or Event of Default in writing.
 
(6)           A Non-Extending Lender may, with the prior written consent of
Nexen (on behalf of all of the Borrowers), become an Extending Lender with
respect to any prior extension of the Maturity Date by providing written notice
to the Canadian Agent revoking the Notice of Non-Extension provided by such
Lender; such revocation shall be effective from and after receipt by the
Canadian Agent of such notice from such Lender together with a copy of Nexen’s
consent in relation thereto.
 
2.20
Hostile Acquisitions

 
(1)           In the event a Borrower wishes to utilize proceeds of one or more
Loans under any Credit Facility to, or to provide funds to any Subsidiary,
Affiliate or other person to, finance an offer to acquire (which shall include
an offer to purchase securities, solicitation of an offer to sell securities, an
acceptance of an offer to sell securities, whether or not the offer to sell was
solicited, or any combination of the foregoing) outstanding securities of any
person (the “Target”) which constitutes a “take over bid” pursuant to applicable
corporate or securities legislation (in any case, a “Takeover”), then either:
 
 
(a)
prior to or concurrently with delivery to the applicable Agent of any Drawdown
Notice pursuant to Section 2.7 requesting one or more Loans under the Credit
Facilities, the proceeds of which are to be used to finance such Takeover, the
applicable Borrower shall provide to the applicable Agent evidence satisfactory
to the applicable Agent (acting reasonably) that the board of directors or like
body of the Target, or the holders of all of the securities of the Target, has
or have approved, accepted, or recommended to security holders acceptance of,
the Takeover; or

 
 
(b)
the following steps shall be followed:

 
 
(i)
at least 5 Banking Days prior to the delivery to the applicable Agent of any
Drawdown Notice pursuant to Section 2.7 requesting one or more Loans intended to
be used to finance such Takeover, the applicable Borrower shall advise the
applicable Agent of the particulars of such Takeover in sufficient detail to
enable each relevant Lender to determine whether it has a conflict of interest
if Loans are utilized to finance such Takeover, who shall promptly provide an
appropriate officer of each relevant Lender with such particulars;

 
 
 
 

--------------------------------------------------------------------------------

- 57 -
 
 
(ii)
within 2 Banking Days of being so advised, each relevant Lender shall notify the
applicable Agent of such Lender’s determination as to whether an actual conflict
of interest exists for such Lender (such determination to be made by such Lender
in the exercise of its sole discretion, having regard to such considerations as
it deems appropriate); provided that, in the event such Lender does not so
notify the applicable Agent within such 2 Banking Day period, such Lender shall
be deemed to have notified the applicable Agent that no conflict of interest
exists for such Lender in respect of such Takeover; and

 
 
(iii)
the applicable Agent shall promptly notify the applicable Borrower of each such
Lender’s determination,

 
and in the event that any Lender has notified the applicable Agent that it has
an actual conflict of interest in respect of such Takeover (each, a “Conflicted
Lender”), then the Conflicted Lenders shall have no obligation to provide Loans
to finance such Takeover, notwithstanding any other provision of this Agreement
to the contrary; provided, however, that each other Lender (each, a “Financing
Lender”) shall have an obligation (subject to the other provisions hereof), up
to the amount of its Commitment under the relevant Credit Facility, to provide
Loans to finance such Takeover, and the Loans to finance such Takeover shall be
provided by each Financing Lender in accordance with the ratio, determined prior
to the provision of any Loans to finance such Takeover, that the Commitment of
such Financing Lender under the applicable Credit Facility bears to the
aggregate the Commitments of all the Financing Lenders under the applicable
Credit Facility.
 
(2)           Subject to Section 2.21, if the conflict of interest giving rise
to a notification under Section 2.20(1)(b)(ii) ceases to exist (whether by
successful completion of the Takeover or otherwise), then the Conflicted Lender
giving such notification shall, on the next Rollover or Conversion of, in the
case of Bankers’ Acceptances, Libor Loans or GBP Libor Loans, or, in all other
cases, the next Interest Payment Date for, the Loans made to finance the
relevant Takeover, purchase, and the other relevant Lenders shall on a rateable
basis sell and assign to such Conflicted Lender, portions of such Loans equal in
total to the notifying Conflicted Lender’s Rateable Portion thereof without
regard to Section 2.20(1).
 
2.21
Replacement of Lenders in Certain Circumstances

 
(1)           The Borrowers shall have the right, at their option, to (i)
replace Lenders under the Credit Facilities (by causing them to assign their
rights and interests under the Credit Facilities to additional financial
institutions which have agreed to become Lenders or by increasing the
Commitments of existing Lenders under the Credit Facilities with, in the latter
case, the consent of such increasing Lenders, or any combination thereof), (ii)
repay the Obligations outstanding to certain Lenders under the Credit Facilities
and cancelling their Commitments (without corresponding repayment to other
Lenders), or (iii) any combination of the foregoing, with respect to the
following Lenders:
 
 
 
 

--------------------------------------------------------------------------------

- 58 -
 
 
(a)
Non-Extending Lenders, provided that the Maturity Date has been extended in
accordance with the most recent Extension Request delivered by Nexen pursuant to
Section 2.19(2);

 
 
(b)
Conflicted Lenders, provided that the relevant conflict of interest remains and
the Conflicted Lender in question is still availing itself of the provisions of
Section 2.20 which permit it to avoid use of its Commitments to fund the
Takeover in question; and

 
 
(c)
Lenders which have not agreed to consent under, waiver of or proposed amendment
to the provisions of the Documents (each, a “Dissenting Lender”) requested by
the Borrowers; provided that: (i) the Borrowers shall not be entitled to replace
or repay a Dissenting Lender unless, after doing so, the requested consent,
waiver or amendment would be approved in accordance with this Agreement and (ii)
the Borrowers shall not be entitled to repay a Dissenting Lender (as opposed to
replacing the same) and reduce the amount of the Credit Facilities if, after
doing so, the Total Commitment would be reduced by more than 15% in the
aggregate;

 
provided that the Borrowers shall not be entitled to replace or repay a
Conflicted Lender or a Dissenting Lender, as the case may be, unless it is
concurrently repaying or replacing all other Conflicted Lenders or Dissenting
Lenders, as the case may be, and further provided that increases in the
Commitments of existing Lenders and the addition of new financial institutions
as Lenders shall require the consent of each Agent and each Fronting Lender,
such consents not to be unreasonably withheld.
 
(2)           In order to give effect to the provisions of Section 2.21(1) (but
subject to such provisions), the relevant Borrower may, from time to time:
 
 
(a)
require any Non-Extending Lender, Conflicted Lender or Dissenting Lender to
assign all of its rights, benefits and interests under the Documents, its
Commitments and its Rateable Portion of all Loans and other Obligations
(collectively, the “Assigned Interests”) to (a) any other Lenders which have
agreed to increase their Commitments and purchase the Assigned Interests, and
(b) to third party financial institutions selected by the relevant
Borrower.  The relevant Borrower shall provide each Agent and each Fronting
Lender with 10 Banking Days’ prior written notice of its desire to proceed under
this Section.  The assignment of the Assigned Interests shall be effective upon:
(a) execution and delivery of assignment documentation satisfactory to the
relevant Non-Extending Lender, Conflicted Lender or Dissenting Lender, as the
case may be, the assignee, the Borrower and the applicable Agent (each acting
reasonably); (b) upon payment to the relevant Non-Extending Lender, Conflicted
Lender or Dissenting Lender, as the case may be, by the relevant assignee of an
amount equal to such Lender’s Rateable Portion of all Loans being assigned and
all accrued but unpaid interest and fees hereunder in respect of those portions
of the Loans and Commitments being assigned; (c) upon payment by the relevant
assignee to the applicable Agent (for the applicable Agent’s own account) of the

 
 
 
 

--------------------------------------------------------------------------------

- 59 -
 
 
 
transfer fee contemplated in Section 15.6; and (d) upon provision satisfactory
to the Non-Extending Lender, Conflicted Lender or Dissenting Lender, as the case
may be, (acting reasonably) being made for (i) payment at maturity of
outstanding Bankers’ Acceptances accepted by it, (ii) indemnity in respect of
its share of outstanding Letters of Credit or, with respect to outstanding
Fronted LCs, release by the relevant Fronting Lenders of its obligations in
respect thereof and (iii) any costs, losses, premiums or expenses incurred by
such Lender by reason of the liquidation or re-deployment of deposits or other
funds in respect of Libor Loans or GBP Libor Loans outstanding hereunder.  Upon
such assignment and transfer, the assigning Non-Extending Lender, Conflicted
Lender or Dissenting Lender, as the case may be, shall have no further right,
interest, benefit or obligation in respect of the Assigned Interests (except as
provided in Section 7.8(3)) and the assignee thereof shall succeed to the
position of such Lender as if the same was an original party hereto in the place
and stead of such Non-Extending Lender, Conflicted Lender or Dissenting Lender,
as the case may be, and such assignee shall be deemed to be an Extending Lender
for all purposes of this Agreement where the assignor is a Non-Extending Lender;
for such purpose, the assignee shall execute and deliver an Assignment Agreement
and such other documentation as may be reasonably required by the applicable
Agent, Fronting Lenders and the Borrower to confirm its agreement to be bound by
the provisions hereof as a Lender and to give effect to the foregoing; and

 
 
(b)
to the extent that the relevant Borrower has not caused any Non-Extending
Lender, Conflicted Lender or Dissenting Lender, as the case may be, to assign
its rights, benefits and interests to another Lender or other financial
institution as provided in paragraph (a) above, repay to such Non-Extending
Lender, Conflicted Lender or Dissenting Lender, as the case may be, at any time
while such Lender continues to be a Non-Extending Lender, Conflicted Lender or
Dissenting Lender, all such Lender’s Rateable Portion of all Loans outstanding
under the Credit Facilities, together with all accrued but unpaid interest and
fees thereon and with respect to its Commitments, without making corresponding
repayment to the other Lenders and, upon such repayment and provision
satisfactory to the relevant Non-Extending Lender, Conflicted Lender or
Dissenting Lender, as the case may be, (acting reasonably) being made for (i)
payment at maturity of all outstanding Bankers’ Acceptances accepted by such
Lender, (ii) indemnity in respect of its share of outstanding Letters of Credit
or, with respect to outstanding Fronted LCs, release by the relevant Fronting
Lenders of its obligations in respect thereof and (iii) any costs, losses,
premiums or expenses incurred by such Lender by reason of a liquidation or
re-deployment of deposits or other funds in respect of Libor Loans or GBP Libor
Loans outstanding hereunder, the relevant Borrower may cancel such Lender’s
Commitments.  Upon completion of the foregoing, such Non-Extending Lender,
Conflicted Lender or Dissenting Lender, as the case may be, shall have no
further right, interest, benefit or obligation in respect of the Credit
Facilities (except as provided in Section 7.8(3)) and each Credit Facility shall
be reduced by the amount of such Lender’s cancelled Commitment thereunder.

 
 
 
 

--------------------------------------------------------------------------------

- 60 -
 
2.22
Swingline Loans

 
(1)           Notwithstanding Section 2.7, but subject to the following
provisions of this Section, Nexen shall be entitled to utilize a portion of the
Swingline Lender’s Canadian Facility Commitment to obtain Canadian Prime Rate
Loans and U.S. Base Rate Loans under the Canadian Facility provided solely by
the Swingline Lender (each, a “Swingline Loan”) notwithstanding the definition
of Canadian Prime Rate Loan or U.S. Base Rate Loan.  Nexen may make Drawdowns
and repayments of Swingline Loans by delivering a Drawdown Notice or Repayment
Notice, as applicable, (in each case, indicating in such notice that such notice
relates to a Swingline Loan) to the Canadian Agent not later than the following
times on the proposed Drawdown Date or date of repayment:
 
 
(a)
noon (Calgary time) for Drawdowns or repayments which, in the aggregate on such
date, are equal to or less than U.S.$10,000,000 (or the Equivalent Amount
thereof); and

 
 
(b)
10 a.m. (Calgary time) in all other cases.

 
For certainty, the requirements of Sections 2.5 and 2.15(1)(f) and (g) shall not
apply to Swingline Loans with respect to the amounts of Drawdowns or repayments
thereof.
 
(2)           Except as otherwise specifically provided herein, all references
to Canadian Prime Rate Loans and U.S. Base Rate Loans shall include Swingline
Loans of the same currency.
 
(3)           Swingline Loans shall be made by the Swingline Lender alone,
without assignment to or participation by the other Lenders (except as provided
in this Section).  All interest payments and principal repayments of or in
respect of Swingline Loans shall be solely for the account of the Swingline
Lender and shall be paid by Nexen directly to the Swingline Lender
notwithstanding anything herein to the contrary.  Subject to Section 2.22(7),
and to Article 14 and Section 13.1, all costs and expenses relating to the
Swingline Loans shall be solely for the account of the Swingline Lender.
 
(4)           The maximum aggregate Outstanding Principal of the Swingline Loans
shall be the lesser of:
 
 
(a)
U.S.$100,000,000; and

 
 
(b)
the Swingline Lender’s Commitment less the Swingline Lender’s Rateable Portion
of all outstanding Syndicated Loans.

 
(5)           If Nexen shall request a Syndicated Drawdown and the Swingline
Lender’s Rateable Portion of such Drawdown would cause the Swingline Lender’s
Rateable Portion of all Syndicated Loans together with the Swingline Loans then
outstanding to exceed the Swingline Lender’s Canadian Facility Commitment, then
Nexen shall be deemed to have given a Drawdown Notice in respect of the
requested Syndicated Drawdown irrevocably directing the Canadian Agent to apply
the proceeds of such Syndicated Drawdown to the repayment of Swingline Loans to
the extent of such excess and the Canadian Agent shall make such
 
 
 
 

--------------------------------------------------------------------------------

- 61 -
 
repayments to the Swingline Lender on behalf of Nexen on the requested date of
such Syndicated Drawdown.
 
(6)           Nexen shall repay each Swingline Loan (together with all accrued
and unpaid interest thereon) within 10 days after the Drawdown Date on which
such Swingline Loan is Advanced.
 
(7)           Notwithstanding anything to the contrary herein contained or to
any contrary provisions of applicable laws, (a) if an Event of Default occurs or
(b) if the Swingline Lender so requires, and there are then outstanding any
Swingline Loans, then, effective on the day of notice to that effect to the
Canadian Agent and the other Canadian Facility Lenders from the Swingline
Lender, Nexen shall be deemed to have requested, and hereby requests, a Drawdown
of an amount of Syndicated Loans, by way of Canadian Prime Rate Loans and U.S.
Base Rate Loans (as applicable), sufficient to repay the Swingline Loans and
accrued and unpaid interest in respect thereof, and on the Banking Day
immediately following receipt of such notice, the other Canadian Facility
Lenders shall disburse to the Canadian Agent, who shall remit to the Swingline
Lender, their Rateable Portions of such amounts and such amounts shall thereupon
be deemed to have been advanced by the Canadian Facility Lenders to Nexen and to
constitute Syndicated Loans by way of Canadian Prime Rate Loans or U.S. Base
Rate Loans, as the case may be.  If a Canadian Facility Lender does not disburse
to the Canadian Agent for the account of the Swingline Lender its Rateable
Portion of any amount under this Section then: (i) such Canadian Facility Lender
shall purchase participations from the Swingline Lender in such Syndicated Loans
(without recourse to the Swingline Lender) for an amount or otherwise effect
transactions to achieve the financial results contemplated by this Section, and
(ii) for the purpose only of any distributions or payments to the Canadian
Facility Lenders (and not, for greater certainty, for the purposes of any
obligations of the Canadian Facility Lenders), including any distribution or
payment with respect to Nexen in the event of any enforcement or realization
proceedings or any bankruptcy, winding-up, liquidation, arrangement, compromise
or composition, the Canadian Facility Commitment of such Lender shall be deemed
to be nil and the Canadian Facility Commitment of the Swingline Lender shall be
increased by the Canadian Facility Commitment of such Lender until the amounts
owed by Nexen under the Canadian Facility are outstanding to each Canadian
Facility Lender in accordance with its Rateable Portion determined without
regard to this sentence.  If any amount disbursed by a Canadian Facility Lender
under this Section and deemed to have been advanced to Nexen must be repaid by
the Swingline Lender or by the relevant Canadian Facility Lender to Nexen then
no reduction of the Swingline Loans as contemplated above shall be deemed to
have occurred, but the Canadian Facility Lenders shall purchase participations
in the Swingline Loans (without recourse to the Swingline Lender) for an amount
or otherwise effect transactions to achieve the financial results contemplated
by this Section.
 
(8)           For certainty, it is hereby acknowledged and agreed that the
Canadian Facility Lenders shall be obligated to advance their Rateable Portion
of the Drawdown contemplated by Section 2.22(7), to disburse their Rateable
Portion of the Syndicated Loans referenced therein and to purchase
participations contemplated by such Section irrespective of:
 
 
(a)
whether a Default or Event of Default is then continuing or whether any other
condition in Article 3 is met; and

 
 
 
 

--------------------------------------------------------------------------------

- 62 -
 
 
(b)
whether or not Nexen has, in fact, actually requested such Drawdown (by delivery
of a Drawdown Notice or otherwise).

 
2.23
Increase in Total Commitment

 
The Borrowers may, at any time and from time to time, increase the Commitments
(the “Additional Commitments”) available under the Credit Facilities and the
Total Commitment by adding additional financial institutions as Lenders or by
increasing the Commitments of existing Lenders with (in the latter case) the
consent of such existing Lenders, or any combination thereof.  The right to
increase the Credit Facilities and the Total Commitment by Additional
Commitments shall be subject to the following:
 
 
(a)
no Default or Event of Default shall have occurred and be continuing and each of
the Borrowers shall have delivered to each applicable Agent an Officer’s
Certificate certifying the same and certifying: (i) if a Credit Facility
available to a Borrower is being increased, its directors’ resolutions
authorizing such increase, (ii) the truth and accuracy of its representations
and warranties under the Documents and (iii) that no consents, approvals or
authorizations are required for such increase (except as have been
unconditionally obtained and are in full force and effect, unamended), each as
at the effective date of such increase;

 
 
(b)
the Total Commitment shall not, at any time, exceed U.S.$3,300,000,000 and the
maximum principal amount of neither the U.S. Facility nor the U.K. Facility
shall exceed U.S.$300,000,000;

 
 
(c)
each applicable Agent and each Fronting Lender shall have consented to increases
in the Commitments of a Lender and any additional financial institution becoming
a Lender, such consents not to be unreasonably withheld;

 
 
(d)
Nexen shall use all commercially reasonable efforts to have the Lenders
(including their respective Affiliates) hold, to the extent possible,
Commitments under each of the U.S. Facility and U.K. Facility which are
proportionate to their respective Commitments under the Canadian Facility; and

 
 
(e)
the Borrowers and the existing Lender or the financial institution being added
as a Lender, as the case may be, shall execute and deliver such documentation as
is required by each applicable Agent, acting reasonably, to effect the increase
in question (including the partial assignment of Loans or purchase of
participations from Lenders to the extent necessary to ensure that, after giving
effect to such increase, each Lender holds its Rateable Portion of each
outstanding Loan) and, if applicable, to novate such new financial institution
as a Lender under the Documents.

 
2.24
Allocation of Total Commitment Among Credit Facilities

 
(1)           As at the date hereof, Nexen has allocated all of the Total
Commitment to the Canadian Facility and has not allocated any amount to the U.K.
Facility or U.S. Facility; accordingly, as at the date hereof, the initial
maximum principal amount of the Canadian Facility
 
 
 
 

--------------------------------------------------------------------------------

- 63 -
 
is U.S.$3,000,000,000 and the initial maximum principal amount of each of the
U.K. Facility and the U.S. Facility is nil.
 
(2)           Nexen may, from time to time upon prior written notice to the
Canadian Agent (each such notice, a “Reallocation Notice”) received not less
than 10 Banking Days prior to the effective date of the reallocation set forth
in such notice (each such 10 Banking Day notice period, a “Reallocation Notice
Period”), reallocate the Total Commitment among the Credit Facilities (and, if
applicable, thereby increase the amounts of one or two of the Credit Facilities,
with a corresponding decrease in the other Credit Facility or Credit Facilities)
and, effective on the first Banking Day following the expiry of such notice
period, the maximum principal amount of each Credit Facility shall become the
maximum principal amount set forth in such Reallocation Notice; provided that:
 
 
(a)
Nexen shall not be permitted to reallocate the Total Commitment more than 2
times in the remainder of 2010 and, thereafter, more than 4 times in any
calendar year;

 
 
(b)
Nexen shall not be permitted to allocate less than U.S.$100,000,000 of the Total
Commitment to a given Credit Facility and all allocations in excess thereof
shall be in integral multiples of U.S.$10,000,000;

 
 
(c)
Nexen shall not be permitted to allocate a portion of the Total Commitment to a
given Credit Facility in an amount lower than the then current Outstanding
Principal under such Credit Facility (taking into account, however, repayments
of Loans under the Credit Facilities made prior to or concurrently with the
effective date of such new allocation);

 
 
(d)
the maximum principal amount of the U.S. Facility shall not exceed
U.S.$280,000,000 and the maximum principal amount of the U.K. Facility shall not
exceed U.S.$280,000,000; and

 
 
(e)
without the prior written consent of all Lenders, Nexen shall not be permitted
to change the allocation of the Total Commitment among the Credit Facilities so
as to increase the amount of one or two of the Credit Facilities, with a
corresponding decrease in the other Credit Facility or Credit Facilities, if a
Default or Event of Default shall exist immediately after such reallocation.

 
(3)           Upon receipt by the Canadian Agent of a Reallocation Notice, the
Canadian Agent shall (a) promptly provide a copy of such Reallocation Notice to
the Lenders and (b) promptly determine, and provide each Lender with written
notice (each such notice, a “Reallocated Commitments Notice”) of, the amount of
each Lender’s Total Lender Commitment then to be allocated to each of its
Canadian Facility Commitment and, if applicable, its U.K. Facility Commitment
and U.S. Facility Commitment based upon (i) the amount of the Total Commitment
allocated to each Credit Facility in such Reallocation Notice and (ii) the
proportion each such Commitment constitutes of the aggregate Commitments under
the Credit Facility in question (in each case, based upon the maximum
Commitments for such Credit Facility as set forth on Schedule A annexed hereto);
provided that: (A) in each such
 
 
 
 

--------------------------------------------------------------------------------

- 64 -
 
determination, the Canadian Agent shall be entitled (in its discretion) to round
Commitments (up or down) to multiples of U.S.$500,000 to facilitate the
reallocation set forth in the Reallocation Notice and to facilitate the
administration of the Credit Facilities; (B) in no event shall a Lender’s
Commitment exceed the amount therefor set forth on Schedule A annexed hereto;
and (C) in no event shall the sum of the Commitments of a Lender, or, if
applicable, of a Lender and its Affiliates which are also Lenders, exceed its or
their (as the case may be) Total Lender Commitment.
 
(4)           Subject to the foregoing provisions of this Section 2.24, upon
receipt by a Lender of a copy of a Reallocation Notice and the Reallocated
Commitments Notice relating thereto, on the first Banking Day following expiry
of the Reallocation Notice Period the Commitments of such Lender shall become
the Commitments set forth in such Reallocated Commitments Notice.
 
(5)           On the date of delivery of a Reallocation Notice to the Canadian
Agent, and again on the effective date of the reallocation of the Total
Commitment set forth in such notice, each of the Borrowers shall be deemed to
have represented and warranted to the Agents and the Lenders that no Default or
Event of Default shall exist immediately after such reallocation.
 
(6)           This Section shall apply from time to time to facilitate
successive reallocations of the Total Commitment.
 
ARTICLE 3
CONDITIONS PRECEDENT TO DRAWDOWNS
 
3.1
Conditions for Drawdowns

 
For each Drawdown hereunder the following conditions shall be satisfied as
conditions precedent to the making of such Drawdown:
 
 
(a)
the applicable Agent shall have received a proper and timely Drawdown Notice
from the applicable Borrower requesting the Drawdown;

 
 
(b)
the representations and warranties set forth in Section 9.1 shall be true and
accurate in all material respects on and as of the date of the requested
Drawdown;

 
 
(c)
no event shall have occurred which would constitute an Event of Default or a
Default nor shall the Drawdown result in the occurrence of any such event; and

 
 
(d)
after giving effect to the proposed Drawdown, the Outstanding Principal of all
Loans outstanding under the relevant Credit Facility shall not exceed the
maximum amount of such Credit Facility.

 
3.2
Conditions Precedent to Amendment and Restatement

 
This Agreement shall be effective upon, and the Existing Credit Agreement shall
be amended and restated as herein provided upon the following conditions being
satisfied:
 
 
 
 

--------------------------------------------------------------------------------

- 65 -
 
 
(a)
all fees and expenses previously agreed in writing between the Borrowers and
each of the Lenders shall be paid by the Borrowers to the Lenders;

 
 
(b)
all fees previously agreed in writing between the Borrowers and the Lead
Arranger shall be paid by the Borrowers to the Lead Arranger;

 
 
(c)
each Borrower shall have delivered to the Agents and Lenders a current
certificate of compliance, status or good standing in respect of its
jurisdiction of incorporation and certified copies of its constating documents,
by-laws and the resolutions authorizing the Documents and transactions hereunder
and an Officer’s Certificate as to the incumbency of the officers of each
Borrower signing the Documents;

 
 
(d)
the Documents shall have been fully executed and delivered, each in form and
substance satisfactory to the Lenders (acting reasonably);

 
 
(e)
the Agents and the Lenders shall have received (i) a legal opinion from Bennett
Jones LLP in the form attached hereto as Schedule H-1, (ii) a legal opinion from
Norton Rose in the form attached hereto as Schedule H-2 (iii) a legal opinion
from Paul, Weiss, Rifkind, Wharton & Garrison LLP in the form attached hereto as
Schedule H-3 and (iv) a legal opinion from Lenders’ Counsel in form and
substance satisfactory to the Lenders (acting reasonably);

 
 
(f)
no Default or Event of Default shall have occurred and be continuing and Nexen
shall have delivered to the Agents an Officer’s Certificate confirming the same;
and

 
 
(g)
as at the date hereof, no material adverse change in the business, affairs,
assets, properties, operations, or condition, financial or otherwise, of Nexen
and its Subsidiaries taken as a whole shall have occurred since December 31,
2009 and Nexen shall have delivered to the Agents and the Lenders an Officer’s
Certificate confirming the same.

 
3.3
Waiver

 
The conditions set forth in Sections  3.1 and 3.2 are inserted for the sole
benefit of the Lenders and the Agents and may be waived by the Lenders, in whole
or in part (with or without terms or conditions) without prejudicing the right
of the Lenders or Agents at any time to assert such waived conditions in respect
of any subsequent Drawdown.
 
ARTICLE 4
EVIDENCE OF DRAWDOWNS
 
4.1
Account of Record

 
(1)           The Canadian Agent shall open and maintain books of account
evidencing all Loans and all other amounts owing by Nexen to the Canadian
Facility Lenders hereunder.  The Canadian Agent shall enter in the foregoing
accounts details of all amounts from time to time
 
 
 
 

--------------------------------------------------------------------------------

- 66 -
 
owing, paid or repaid by Nexen hereunder.  The information entered in the
foregoing accounts shall, absent manifest error, constitute prima facie evidence
of the obligations of Nexen to the Canadian Facility Lenders hereunder with
respect to all Loans and all other amounts owing by Nexen to the Canadian
Facility Lenders hereunder.  After a request by Nexen, the Canadian Agent shall
promptly advise Nexen of such entries made in the Canadian Agent’s books of
account.
 
(2)           The U.S. Agent shall open and maintain books of account evidencing
all Loans and all other amounts owing by the U.S. Borrower to the U.S. Facility
Lenders hereunder.  The U.S. Agent shall enter in the foregoing accounts details
of all amounts from time to time owing, paid or repaid by the U.S. Borrower
hereunder.  The information entered in the foregoing accounts shall, absent
manifest error, constitute prima facie evidence of the obligations of the U.S.
Borrower to the U.S. Facility Lenders hereunder with respect to all Loans and
all other amounts owing by the U.S. Borrower to the U.S. Facility Lenders
hereunder.  After a request by the U.S. Borrower, the U.S. Agent shall promptly
advise the U.S. Borrower of such entries made in the U.S. Agent’s books of
account.
 
(3)           The U.K. Agent shall open and maintain books of account evidencing
all Loans and all other amounts owing by the U.K. Borrower to the U.K. Facility
Lenders hereunder.  The U.K. Agent shall enter in the foregoing accounts details
of all amounts from time to time owing, paid or repaid by the U.K. Borrower
hereunder.  The information entered in the foregoing accounts shall, absent
manifest error, constitute prima facie evidence of the obligations of the U.K.
Borrower to the U.K. Facility Lenders hereunder with respect to all Loans and
all other amounts owing by the U.K. Borrower to the U.K. Facility Lenders
hereunder.  After a request by the U.K. Borrower, the U.K. Agent shall promptly
advise the U.K. Borrower of such entries made in the U.K. Agent’s books of
account.
 
ARTICLE 5
PAYMENTS OF INTEREST AND FEES
 
5.1
Interest on Canadian Prime Rate Loans

 
Nexen shall pay interest on each Canadian Prime Rate Loan owing by it during
each Interest Period applicable thereto in Canadian Dollars at a rate per annum
equal to the Canadian Prime Rate in effect from time to time during such
Interest Period plus the Applicable Pricing Rate.  Each determination by the
Canadian Agent of the Canadian Prime Rate applicable from time to time during an
Interest Period shall, in the absence of manifest error, be prima facie evidence
thereof.  Such interest shall accrue daily and shall be payable in arrears on
each Interest Payment Date for such Loan for the period from and including the
Drawdown Date or the preceding Conversion Date or Interest Payment Date, as the
case may be, for such Loan to and including the day preceding such Interest
Payment Date and shall be calculated on the principal amount of the Canadian
Prime Rate Loan outstanding during such period and on the basis of the actual
number of days elapsed in a year of 365 days.  Changes in the Canadian Prime
Rate shall cause an immediate adjustment of the interest rate applicable to such
Loans without the necessity of any notice to Nexen.
 
 
 
 

--------------------------------------------------------------------------------

- 67 -
 
5.2
Interest on U.S. Base Rate Loans

 
Nexen shall pay interest on each U.S. Base Rate Loan owing by it during each
Interest Period applicable thereto in United States Dollars at a rate per annum
equal to the U.S. Base Rate in effect from time to time during such Interest
Period plus the Applicable Pricing Rate.  Each determination by the Canadian
Agent of the U.S. Base Rate applicable from time to time during an Interest
Period shall, in the absence of manifest error, be prima facie evidence
thereof.  Such interest shall be payable in arrears on each Interest Payment
Date for such Loan for the period from and including the Drawdown Date or the
preceding Conversion Date or Interest Payment Date, as the case may be, for such
Loan to and including the day preceding such Interest Payment Date and shall be
calculated on the principal amount of the U.S. Base Rate Loan outstanding during
such period and on the basis of the actual number of days elapsed in a year of
365 days.  Changes in the U.S. Base Rate shall cause an immediate adjustment of
the interest rate applicable to such Loans without the necessity of any notice
to Nexen.
 
5.3
Interest on Libor Loans

 
Each Borrower, as applicable, shall pay interest on each Libor Loan owing by it
during each Interest Period applicable thereto in United States Dollars at a
rate per annum, calculated on the basis of a 360 day year, equal to the Libor
Rate with respect to such Interest Period plus (a) the Applicable Pricing Rate
and (b) in the case of Libor Loans outstanding under the U.K. Facility, the
Mandatory Cost, if any.  Each determination by the applicable Agent of the Libor
Rate applicable to an Interest Period shall, in the absence of manifest error,
be prima facie evidence thereof.  Such interest shall accrue daily and shall be
payable in arrears on each Interest Payment Date for such Loan for the period
from and including the Drawdown Date or the preceding Rollover Date, Conversion
Date or Interest Payment Date, as the case may be, for such Loan to and
including the day preceding such Interest Payment Date and shall be calculated
on the principal amount of the Libor Loan outstanding during such period and on
the basis of the actual number of days elapsed divided by 360.
 
5.4
Interest on U.S. Prime Rate Loans

 
The U.S. Borrower shall pay interest on each U.S. Prime Rate Loan owing by it
during each Interest Period applicable thereto in United States Dollars at a
rate per annum equal to the U.S. Prime Rate in effect from time to time during
such Interest Period plus the Applicable Pricing Rate.  Each determination by
the U.S. Agent of the U.S. Prime Rate applicable from time to time during an
Interest Period shall, in the absence of manifest error, be prima facie evidence
thereof.  Such interest shall be payable in arrears on each Interest Payment
Date for such Loan for the period from and including the Drawdown Date or the
preceding Conversion Date or Interest Payment Date, as the case may be, for such
Loan to and including the day preceding such Interest Payment Date and shall be
calculated on the principal amount of the U.S. Prime Rate Loan outstanding
during such period and on the basis of the actual number of days elapsed in a
year of 365 days.  Changes in the U.S. Prime Rate shall cause an immediate
adjustment of the interest rate applicable to such Loans without the necessity
of any notice to the U.S. Borrower.
 
 
 
 

--------------------------------------------------------------------------------

- 68 -
 
5.5
Interest on GBP Call Rate Loans

 
The U.K. Borrower shall pay interest on each GBP Call Rate Loan owing by it
during each Interest Period applicable thereto in Pounds Sterling at a rate per
annum equal to the GBP Call Rate in effect from time to time during such
Interest Period plus (a) the Applicable Pricing Rate and (b) the Mandatory Cost,
if any.  Each determination by the U.K. Agent of the GBP Call Rate applicable
from time to time during an Interest Period shall, in the absence of manifest
error, be prima facie evidence thereof.  Such interest shall be payable in
arrears on each Interest Payment Date for such Loan for the period from and
including the Drawdown Date or the preceding Conversion Date or Interest Payment
Date, as the case may be, for such Loan to and including the day preceding such
Interest Payment Date and shall be calculated on the principal amount of the GBP
Call Rate Loan outstanding during such period and on the basis of the actual
number of days elapsed in a year of 365 days.  Changes in the GBP Call Rate
shall cause an immediate adjustment of the interest rate applicable to such
Loans without the necessity of any notice to the U.K. Borrower.
 
5.6
Interest on USD Call Rate Loans

 
The U.K. Borrower shall pay interest on each USD Call Rate Loan owing by it
during each Interest Period applicable thereto in United States Dollars at a
rate per annum, calculated on a basis of 360 day year, equal to the USD Call
Rate in effect from time to time during such Interest Period plus (a) the
Applicable Pricing Rate and (b) the Mandatory Cost, if any.  Each determination
by the U.K. Agent of the USD Call Rate applicable from time to time during an
Interest Period shall, in the absence of manifest error, be prima facie evidence
thereof.  Such interest shall be payable in arrears on each Interest Payment
Date for such Loan for the period from and including the Drawdown Date or the
preceding Conversion Date or Interest Payment Date, as the case may be, for such
Loan to and including the day preceding such Interest Payment Date and shall be
calculated on the principal amount of the USD Call Rate Loan outstanding during
such period and on the basis of the actual number of days elapsed in a year of
360 days.  Changes in the USD Call Rate shall cause an immediate adjustment of
the interest rate applicable to such Loans without the necessity of any notice
to the U.K. Borrower.
 
5.7
Interest on GBP Libor Loans

 
The U.K. Borrower shall pay interest on each GBP Libor Loan owing by it during
each Interest Period applicable thereto in Pounds Sterling at a rate per annum,
calculated on the basis of a 365 day year, equal to the GBP Libor Rate with
respect to such Interest Period plus (a) the Applicable Pricing Rate and (b) the
Mandatory Cost, if any.  Each determination by the U.K. Agent of the GBP Libor
Rate applicable to an Interest Period shall, in the absence of manifest error,
be prima facie evidence thereof.  Such interest shall accrue daily and shall be
payable in arrears on each Interest Payment Date for such Loan for the period
from and including the Drawdown Date or the preceding Rollover Date, Conversion
Date or Interest Payment Date, as the case may be, for such Loan to and
including the day preceding such Interest Payment Date and shall be calculated
on the principal amount of the GBP Libor Loan outstanding during such period and
on the basis of the actual number of days elapsed divided by 365.
 
 
 
 

--------------------------------------------------------------------------------

- 69 -
 
5.8
Interest Act (Canada); Conversion of 360 Day Rates

 
(1)           Whenever a rate of interest or other rate per annum hereunder is
expressed or calculated on the basis of a year (the “deemed year”) which
contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest or other rate shall be expressed as a yearly
rate for purposes of the Interest Act (Canada) by multiplying such rate of
interest or other rate by the actual number of days in the calendar year of
calculation and dividing it by the number of days in the deemed year.
 
(2)           Whenever a rate of interest or other rate per annum hereunder is
expressed or calculated on the basis of a year of 360 days, such rate of
interest or other rate shall be expressed as a rate per annum, calculated on the
basis of a 365 day year, by multiplying such rate of interest or other rate by
365 and dividing it by 360.
 
5.9
Nominal Rates; No Deemed Reinvestment

 
The principle of deemed reinvestment of interest shall not apply to any interest
calculation under this Agreement; all interest payments to be made hereunder
shall be paid without allowance or deduction for deemed reinvestment or
otherwise, before and after maturity, default and judgment.  The rates of
interest specified in this Agreement are intended to be nominal rates and not
effective rates.  Interest calculated hereunder shall be calculated using the
nominal rate method and not the effective rate method of calculation.
 
5.10
Standby Fees

 
(1)           The applicable Borrower shall pay to the applicable Agent for the
account of the applicable Lenders providing a given Credit Facility a standby
fee in United States Dollars in respect of each Credit Facility calculated at a
rate per annum equal to the Applicable Pricing Rate on the amount, if any, by
which the amount of the Outstanding Principal under the Credit Facility in
question for each day in the period of determination is less than the maximum
amount for each such day of such Credit Facility.  Fees determined in accordance
with this Section shall accrue daily from and after the date hereof and be
payable by the applicable Borrower quarterly in arrears and on cancellation in
full of a Credit Facility, and on the Maturity Date thereof.
 
(2)           As of: (i) January 1, April 1, July 1 and October 1 in each year,
(ii) the date of any cancellation in full of a Credit Facility, and (iii) the
Maturity Date, the applicable Agent shall determine the standby fees under this
Section in respect of each of the Credit Facilities for the period from and
including the date hereof or the date of the immediately preceding
determination, as the case may be, to but excluding that date of determination
and shall deliver to each of the Borrowers a written request for payment of the
standby fees so determined, as detailed therein.  Each Borrower shall pay to the
applicable Agent for the account of the applicable Lenders the standby fees
relevant to such Borrower referred to above within 10 Banking Days after receipt
of each such written request.
 
5.11
Agents’ Fees

 
Each Borrower shall (from time to time) pay to the applicable Agent for the
applicable Agent’s own account, the annual agency fee and other amounts required
to be paid by it set forth
 
 
 
 

--------------------------------------------------------------------------------

- 70 -
 
in the written agreement among the Agents and the Borrowers by the payment dates
set forth therein.
 
5.12
Interest on Overdue Amounts

 
Notwithstanding any other provision hereof, in the event that any amount due
hereunder (including any interest payment) is not paid when due (whether by
acceleration or otherwise), the applicable Borrower shall pay interest on such
unpaid amount (including interest on interest), if and to the fullest extent
permitted by applicable law, from the date that such amount is due until the
date that such amount is paid in full (but excluding the date of such payment if
the payment is received for value at the required place of payment on the date
of such payment), and such interest shall accrue daily, be calculated and
compounded monthly and be payable on demand, after as well as before maturity,
default and judgment, at a rate per annum that is equal to (i) in respect of
amounts due in Canadian Dollars, the rate of interest then payable on Canadian
Prime Rate Loans plus 1.0% per annum, (ii) in respect of amounts due in United
States Dollars, the rate of interest then payable on U.S. Base Rate Loans plus
1.0% per annum or (iii) in respect of amounts in Pounds Sterling, the rate of
interest then payable on GBP Call Rate Loans plus 1.0% per annum.
 
5.13
Waiver

 
To the extent permitted by applicable law, the covenant of each Borrower to pay
interest at the rates provided herein shall not merge in any judgment relating
to any obligation of a Borrower to the Lenders or the Agent and any provision of
the Interest Act (Canada) or Judgment Interest Act (Alberta) which restricts any
rate of interest set forth herein shall be inapplicable to this Agreement and is
hereby waived by the Borrowers.
 
5.14
Maximum Rate Permitted by Law

 
No interest or fee to be paid hereunder shall be paid at a rate exceeding the
maximum rate permitted by applicable law.  In the event that such interest or
fee exceeds such maximum rate, such interest or fees shall be reduced or
refunded, as the case may be, so as to be payable at the highest rate
recoverable under applicable law.
 
ARTICLE 6
BANKERS’ ACCEPTANCES
 
6.1
Bankers’ Acceptances

 
Nexen may give the Canadian Agent notice that Bankers’ Acceptances will be
required under the Canadian Facility pursuant to a Drawdown, Rollover or
Conversion.
 
6.2
Fees

 
Upon the acceptance by a Canadian Facility Lender of a Bankers’ Acceptance,
Nexen shall pay to the Canadian Agent for the account of such Canadian Facility
Lender a fee in Canadian Dollars equal to the Applicable Pricing Rate calculated
on the principal amount at maturity of such Bankers’ Acceptance and for the
period of time from and including the date of
 
 
 
 

--------------------------------------------------------------------------------

- 71 -
 
acceptance to but excluding the maturity date of such Bankers’ Acceptance and
calculated on the basis of the number of days elapsed in a year of 365 days.
 
6.3
Form and Execution of Bankers’ Acceptances

 
The following provisions shall apply to each Bankers’ Acceptance hereunder:
 
 
(a)
the face amount at maturity of each draft drawn by Nexen to be accepted as a
Bankers’ Acceptance shall be Cdn.$100,000 and integral multiples thereof;

 
 
(b)
the term to maturity of each draft drawn by Nexen to be accepted as a Bankers’
Acceptance shall, subject to market availability as determined by the Canadian
Facility Lenders, be 1, 2, 3 or 6 months (or such other longer or shorter term
as agreed by the Canadian Facility Lenders, subject to market availability), as
selected by Nexen in the relevant Drawdown, Rollover or Conversion Notice, and
each Bankers’ Acceptance shall be payable and mature on the last day of the
Interest Period selected by Nexen for such Bankers’ Acceptance (which, for
certainty, pursuant to the definition of “Interest Period” shall be on or prior
to the Maturity Date applicable thereto);

 
 
(c)
each draft drawn by Nexen and presented for acceptance by a Canadian Facility
Lender shall be drawn on the standard form of such Canadian Facility Lender in
effect at the time; provided however, that the Canadian Agent may require the
Canadian Facility Lenders to use a generic form of Bankers’ Acceptance, in a
form satisfactory to each such Canadian Facility Lender, acting reasonably,
provided by the Canadian Agent for such purpose in place of the Canadian
Facility Lenders’ own forms;

 
 
(d)
subject to Section 6.3(e) below, Bankers’ Acceptances shall be signed by duly
authorized officers of Nexen or, in the alternative, the signatures of such
officers may be mechanically reproduced in facsimile thereon and Bankers’
Acceptances bearing such facsimile signatures shall be binding on Nexen as if
they had been manually executed and delivered by such officers on behalf of
Nexen; notwithstanding that any person whose manual or facsimile signature
appears on any Bankers’ Acceptance may no longer be an authorized signatory for
Nexen on the date of issuance of a Bankers’ Acceptance, such signature shall
nevertheless be valid and sufficient for all purposes as if such authority had
remained in force at the time of such issuance and any such Bankers’ Acceptance
shall be binding on Nexen; and

 
 
(e)
in lieu of signing Bankers’ Acceptances in accordance with Section 6.3(d) above,
Nexen may provide a Power of Attorney to a Canadian Facility Lender; for so long
as a Power of Attorney is in force with respect to a given Canadian Facility
Lender, such Canadian Facility Lender shall execute and deliver Bankers’
Acceptances on behalf of Nexen in accordance with the provisions thereof and,
for certainty, all references herein to drafts drawn by Nexen, Bankers’
Acceptances executed by Nexen or similar expressions shall be deemed to include

 
 
 
 

--------------------------------------------------------------------------------

- 72 -
 
 
 
Bankers’ Acceptances executed in accordance with a Power of Attorney, unless the
context otherwise requires.

 
6.4
Power of Attorney; Provision of Bankers’ Acceptances to Canadian Facility
Lenders

 
(1)           Unless revoked with respect to a given Canadian Facility Lender in
accordance herewith, Nexen hereby appoints each Canadian Facility Lender, acting
by any authorized signatory of such Canadian Facility Lender in question, the
attorney of Nexen:
 
 
(a)
to sign for and on behalf and in the name of Nexen as drawer, drafts in such
Canadian Facility Lender’s standard form (or, if applicable, generic forms
required by the Canadian Agent pursuant to Section 6.3(c)) which are depository
bills as defined in the Depository Bills and Notes Act (Canada) (the “DBNA”),
payable to a “clearing house” (as defined in the DBNA) including The Canadian
Depository For Securities Limited or its nominee, CDS & Co. (the “clearing
house”);

 
 
(b)
for drafts which are not depository bills, to sign for and on behalf and in the
name of Nexen as drawer and to endorse on its behalf, Bankers’ Acceptances drawn
on the Canadian Facility Lender payable to the order of Nexen or payable to the
order of such Canadian Facility Lender;

 
 
(c)
to fill in the amount, date and maturity date of such Bankers’ Acceptances; and

 
 
(d)
to deposit and/or deliver such Bankers’ Acceptances which have been accepted by
such Canadian Facility Lender,

 
provided that such acts in each case are to be undertaken by the Canadian
Facility Lender in question strictly in accordance with instructions given to
such Canadian Facility Lender by Nexen as provided in this Section.  For
certainty, signatures of any authorized signatory of a Canadian Facility Lender
may be mechanically reproduced in facsimile on Bankers’ Acceptances in
accordance herewith and such facsimile signatures shall be binding and effective
as if they had been manually executed by such authorized signatory of such
Canadian Facility Lender.
 
Instructions from Nexen to a Canadian Facility Lender relating to the execution,
completion, endorsement, deposit and/or delivery by that Canadian Facility
Lender on behalf of Nexen of Bankers’ Acceptances which Nexen wishes to submit
to the Canadian Facility Lender for acceptance by the Canadian Facility Lender
shall be communicated by Nexen in writing to the Canadian Agent by delivery to
the Canadian Agent of Drawdown Notices, Conversion Notices and Rollover Notices,
as the case may be, in accordance with this Agreement which, in turn, shall be
communicated by the Canadian Agent, on behalf of Nexen, to the Canadian Facility
Lender.
 
The communication in writing by Nexen, or on behalf of Nexen by the Canadian
Agent, to the Canadian Facility Lender of the instructions set out in the
Drawdown Notices, Conversion Notices and Rollover Notices referred to above
shall constitute (a) the authorization and instruction of Nexen to the Canadian
Facility Lender to sign for and on behalf and in the name of
 
 
 
 

--------------------------------------------------------------------------------

- 73 -
 
Nexen as drawer the requested Bankers’ Acceptances and to complete and/or
endorse Bankers’ Acceptances in accordance with such information as set out
above and (b) the request of Nexen to the Canadian Facility Lender to accept
such Bankers’ Acceptances and deposit the same with the clearing house or
deliver the same, as the case may be, in each case in accordance with this
Agreement and such instructions.  Nexen acknowledges that a Canadian Facility
Lender shall not be obligated to accept any such Bankers’ Acceptances except in
accordance with the provisions of this Agreement.
 
A Canadian Facility Lender shall be and it is hereby authorized to act on behalf
of Nexen upon and in compliance with instructions communicated to such Canadian
Facility Lender as provided herein if such Canadian Facility Lender reasonably
believes such instructions to be genuine.  If a Canadian Facility Lender accepts
Bankers’ Acceptances pursuant to any such instructions, that Canadian Facility
Lender shall confirm particulars of such instructions and advise the Canadian
Agent that it has complied therewith by notice in writing addressed to the
Canadian Agent and served personally or sent by telecopier in accordance with
the provisions hereof.  A Canadian Facility Lender’s actions in compliance with
such instructions, confirmed and advised to the Canadian Agent by such notice,
shall be conclusively deemed to have been in accordance with the instructions of
Nexen.
 
This power of attorney may be revoked by Nexen with respect to any particular
Canadian Facility Lender at any time upon not less than 5 Banking Days’ prior
written notice served upon the Canadian Facility Lender in question and the
Canadian Agent, provided that no such revocation shall reduce, limit or
otherwise affect the obligations of Nexen in respect of any Bankers’ Acceptance
executed, completed, endorsed, deposited and/or delivered in accordance herewith
prior to the time at which such revocation becomes effective.
 
(2)           Unless Nexen has provided Powers of Attorney to the Canadian
Facility Lenders, to facilitate Drawdowns, Rollovers or Conversions of Bankers’
Acceptances, Nexen shall, upon execution of this Agreement and thereafter from
time to time as required by the Canadian Facility Lenders, provide to the
Canadian Agent for delivery to each Canadian Facility Lender drafts drawn in
blank by Nexen (pre-endorsed and otherwise in fully negotiable form, if
applicable) in quantities sufficient for each Canadian Facility Lender to fulfil
its obligations hereunder.  Any such pre-signed drafts which are delivered by
Nexen to the Canadian Agent or a Canadian Facility Lender shall be held in
safekeeping by the Canadian Agent or such Canadian Facility Lender, as the case
may be, with the same degree of care as if they were the Canadian Agent’s or
such Canadian Facility Lender’s property, and shall only be dealt with by the
Canadian Facility Lenders and the Canadian Agent in accordance herewith.  No
Canadian Facility Lender shall be responsible or liable for its failure to make
its share of any Drawdown, Rollover or Conversion of Bankers’ Acceptances
required hereunder if the cause of such failure is, in whole or in part, due to
the failure of Nexen to provide such pre-signed drafts to the Canadian Agent
(for delivery to such Canadian Facility Lender) on a timely basis.
 
(3)           By 10:00 a.m. (Calgary time) on the applicable Drawdown Date,
Conversion Date or Rollover Date, Nexen shall (a) either deliver to each
Canadian Facility Lender in Toronto, or, if previously delivered, be deemed to
have authorized each Canadian Facility Lender to complete and accept, or
(b) where Nexen has previously executed and delivered a Power of Attorney to the
Canadian Facility Lender in question, be deemed to have authorized each such
Canadian Facility
 
 
 
 

--------------------------------------------------------------------------------

- 74 -
 
Lender to sign on behalf of Nexen, complete and accept, drafts drawn by Nexen on
such Canadian Facility Lender in a principal amount at maturity equal to such
Canadian Facility Lender’s share of the Bankers’ Acceptances specified by Nexen
in the relevant Drawdown Notice, Conversion Notice or Rollover Notice, as the
case may be, as notified to the Canadian Facility Lenders by the Canadian Agent.
 
6.5
Mechanics of Issuance

 
(1)           Upon receipt by the Canadian Agent of a Drawdown Notice,
Conversion Notice or Rollover Notice from Nexen requesting the issuance of
Bankers’ Acceptances, the Canadian Agent shall promptly notify the Canadian
Facility Lenders thereof and advise each Canadian Facility Lender of the
aggregate face amount of Bankers’ Acceptances to be accepted and purchased by
such Canadian Facility Lender, the date of issue and the Interest Period for
such Loan; the apportionment among the Canadian Facility Lenders of the face
amounts of Bankers’ Acceptances to be accepted by each Canadian Facility Lender
shall be determined by the Canadian Agent by reference and in proportion to the
respective Canadian Facility Commitment of each Canadian Facility Lender,
provided that, when such apportionment cannot be evenly made, the Canadian Agent
shall round allocations amongst such Canadian Facility Lenders consistent with
the Canadian Agent’s normal money market practices.
 
(2)           On each Drawdown Date, Rollover Date or Conversion Date involving
the issuance of Bankers’ Acceptances:
 
 
(a)
before 8:00 a.m. (Calgary time) on such date, the Canadian Agent shall determine
the CDOR Rate and shall obtain quotations from each Schedule II Lender or
Schedule III Lender of the Discount Rate then applicable to bankers’ acceptances
accepted by such Schedule II Lender or Schedule III Lender in respect of an
issue of bankers’ acceptances in a comparable amount and with comparable
maturity to the Bankers’ Acceptances proposed to be issued on such date;

 
 
(b)
on or about 8:00 a.m. (Calgary time) on such date, the Canadian Agent shall
determine the BA Discount Rate applicable to each Canadian Facility Lender and
shall advise each Canadian Facility Lender of the BA Discount Rate applicable to
it;

 
 
(c)
each Canadian Facility Lender shall complete and accept, in accordance with the
Drawdown Notice, Conversion Notice or Rollover Notice delivered by Nexen and
advised by the Canadian Agent in connection with such issue, its share of the
Bankers’ Acceptances to be issued on such date and shall purchase such Bankers’
Acceptances for its own account at a purchase price which reflects the BA
Discount Rate applicable to such issue; and

 
 
(d)
in the case of a Drawdown, each Canadian Facility Lender shall, for same day
value on the Drawdown Date, remit the Discount Proceeds or advance the BA
Equivalent Advance, as the case may be, payable by such Canadian Facility Lender
(net of the acceptance fee payable to such Canadian Facility Lender pursuant to
Section 6.2) to the Canadian Agent for the account of Nexen; the

 
 
 
 

--------------------------------------------------------------------------------

- 75 -
 
 
 
Canadian Agent shall make such funds available to Nexen for same day value on
such date.

 
(3)           Each Canadian Facility Lender may at any time and from time to
time hold, sell, rediscount or otherwise dispose of any or all Bankers’
Acceptances accepted and purchased by it for its own account.
 
6.6
Rollover, Conversion or Payment on Maturity

 
In anticipation of the maturity of Bankers’ Acceptances, Nexen shall, subject to
and in accordance with the requirements hereof, do one or a combination of the
following with respect to the aggregate face amount at maturity of all such
Bankers’ Acceptances:
 
 
(a)
(i) deliver to the Canadian Agent a Rollover Notice that Nexen intends to draw
and present for acceptance on the maturity date new Bankers’ Acceptances in an
aggregate face amount up to the aggregate amount of the maturing Bankers’
Acceptances and (ii) on the maturity date pay to the Canadian Agent for the
account of the Canadian Facility Lenders an additional amount equal to the
difference between the aggregate face amount of the maturing Bankers’
Acceptances and the Discount Proceeds of such new Bankers’ Acceptances;

 
 
(b)
(i) deliver to the Canadian Agent a Conversion Notice requesting a Conversion of
the maturing Bankers’ Acceptances to another type of Loan under the same Credit
Facility and (ii) on the maturity date pay to the Canadian Agent for the account
of the Canadian Facility Lenders an amount equal to the difference, if any,
between the aggregate face amount of the maturing Bankers’ Acceptances and the
amount of the Loans into which Conversion is requested; or

 
 
(c)
on the maturity date of the maturing Bankers’ Acceptances, pay to the Canadian
Agent for the account of the Canadian Facility Lenders an amount equal to the
aggregate face amount of such Bankers’ Acceptances.

 
If Nexen fails to so notify the Canadian Agent or make such payments on
maturity, the Canadian Agent shall effect a Conversion into a Canadian Prime
Rate Loan of the entire amount of such maturing Bankers’ Acceptances as if a
Conversion Notice had been given by Nexen to the Canadian Agent to that effect.
 
6.7
Restriction on Rollovers and Conversions

 
Subject to the other provisions hereof, Conversions and Rollovers of Bankers’
Acceptances may only occur on the maturity date thereof.
 
6.8
Rollovers

 
In order to satisfy the continuing liability of Nexen to a Canadian Facility
Lender for the face amount of maturing Bankers’ Acceptances accepted by such
Canadian Facility Lender, such Canadian Facility Lender shall receive and retain
for its own account the Discount Proceeds of new Bankers’ Acceptances issued on
a Rollover, and Nexen shall on the maturity date of the
 
 
 
 

--------------------------------------------------------------------------------

- 76 -
 
Bankers’ Acceptances being rolled over pay to the Canadian Agent for the account
of the Canadian Facility Lenders an amount equal to the difference between the
face amount of the maturing Bankers’ Acceptances and the Discount Proceeds from
the new Bankers’ Acceptances together with the acceptance fees to which the
Canadian Facility Lenders are entitled pursuant to Section 6.2.
 
6.9
Conversion into Bankers’ Acceptances

 
In respect of Conversions into Bankers’ Acceptances, in order to satisfy the
continuing liability of Nexen to the Canadian Facility Lenders for the amount of
the converted Loan, each Canadian Facility Lender shall receive and retain for
its own account the Discount Proceeds of the Bankers’ Acceptances issued upon
such Conversion, and Nexen shall on the Conversion Date pay to the Canadian
Agent for the account of the Canadian Facility Lenders an amount equal to the
difference between the principal amount of the converted Loan and the aggregate
Discount Proceeds from the Bankers’ Acceptances issued on such Conversion,
together with the acceptance fees to which the Canadian Facility Lenders are
entitled pursuant to Section 6.2.
 
6.10
Conversion from Bankers’ Acceptances

 
In order to satisfy the continuing liability of Nexen to the Canadian Facility
Lenders for an amount equal to the aggregate face amount of the maturing
Bankers’ Acceptances converted to another type of Loan, the Canadian Agent shall
record the obligation of Nexen to the Canadian Facility Lenders as a Loan of the
type into which such continuing liability has been converted.
 
6.11
BA Equivalent Advances

 
Notwithstanding the foregoing provisions of this Article, a Non-Acceptance
Lender shall, in lieu of accepting Bankers’ Acceptances, make a BA Equivalent
Advance.  The amount of each BA Equivalent Advance shall be equal to the
Discount Proceeds which would be realized from a hypothetical sale of those
Bankers’ Acceptances which, but for this Section, such Lender would otherwise be
required to accept as part of such a Drawdown, Conversion or Rollover of
Bankers’ Acceptances.  To determine the amount of such Discount Proceeds, the
hypothetical sale shall be deemed to take place at the BA Discount Rate for such
Loan.  Any BA Equivalent Advance shall be made on the relevant Drawdown Date,
Rollover Date or Conversion Date as the case may be and shall remain outstanding
for the term of the relevant Bankers’ Acceptances.  Concurrent with the making
of a BA Equivalent Advance, a Non-Acceptance Lender shall be entitled to deduct
therefrom an amount equal to the acceptance fee which, but for this Section,
such Lender would otherwise be entitled to receive as part of such
Loan.  Subject to Section 6.6, upon the maturity date for such Bankers’
Acceptances, Nexen shall pay to each Non-Acceptance Lender an amount equal to
the face amount at maturity of the Bankers’ Acceptances which, but for this
Section, such Lender would otherwise be required to accept as part of such a
Drawdown, Conversion or Rollover of Bankers’ Acceptances as repayment of the
amount of its BA Equivalent Advance including payment of the interest accrued
and payable thereon to such maturity date.
 
All references herein to “Loans” and “Bankers’ Acceptances” shall, unless
otherwise expressly provided herein or unless the context otherwise requires, be
deemed to include BA
 
 
 
 

--------------------------------------------------------------------------------

- 77 -
 
Equivalent Advances made by a Non-Acceptance Lender as part of a Drawdown,
Conversion or Rollover of Bankers’ Acceptances.
 
6.12
Termination of Bankers’ Acceptances

 
If at any time a Canadian Facility Lender ceases to accept bankers’ acceptances
in the ordinary course of its business, such Canadian Facility Lender shall be
deemed to be a Non-Acceptance Lender and shall make BA Equivalent Advances in
lieu of accepting Bankers’ Acceptances under this Agreement.
 
ARTICLE 7
LETTERS OF CREDIT
 
7.1
Availability

 
Subject to the provisions hereof, Nexen may require that Letters of Credit be
issued under the Canadian Facility in accordance with the Drawdown Notices and
Rollover Notices of Nexen; provided that:  (a) the aggregate Outstanding
Principal represented by all outstanding Letters of Credit under the Canadian
Facility shall not exceed U.S.$1,900,000,000; and (b) the aggregate Outstanding
Principal of all Fronted LCs issued by a given Fronting Lender shall not exceed
the Fronting Limit applicable to such Fronting Lender.  The issuance of Letters
of Credit shall constitute Drawdowns or Rollovers (as applicable) hereunder and
shall reduce the availability of the Canadian Facility by the aggregate
Outstanding Principal of Letters of Credit under the Canadian Facility.
 
7.2
Currency, Type, Form and Expiry

 
Letters of Credit issued pursuant hereto shall be denominated in Canadian
Dollars, United States Dollars, Pounds Sterling or Euros and amounts payable
thereunder shall be paid in the currency in which the Letter of Credit is
denominated.  A Letter of Credit issued hereunder shall, at the option of Nexen
(as specified in the relevant Drawdown Notice or Rollover Notice), be
issued:  (a) as a Fronted LC by the Fronting Lender specified in the relevant
Drawdown Notice or Rollover Notice; or (b) as a POA LC by the Canadian Agent on
behalf of the Canadian Facility Lenders (each as to their Rateable Portion
thereof).  Letters of Credit shall be in a form satisfactory to the Fronting
Lender or Canadian Agent (as applicable), acting reasonably, and shall have an
expiration date not in excess of one year from the date of issue and, in any
event, not later than the earliest applicable Maturity Date.
 
7.3
No Conversion

 
Except as provided in Section 7.7, Nexen may not effect a Conversion of a Letter
of Credit.
 
7.4
POA LC Provisions

 
(1)           Each POA LC shall be issued by all Canadian Facility Lenders as a
single multi-Lender letter of credit, but the obligation of each Canadian
Facility Lender thereunder shall be several, and not joint, based upon its
Rateable Portion in effect on the date of issuance of such
 
 
 
 

--------------------------------------------------------------------------------

- 78 -
 
POA LC.  Each POA LC shall include provisions substantially to the effect of the
provisions contained in Schedule L annexed hereto; provided that, without the
prior written consent of each Canadian Facility Lender, no POA LC shall be
issued which varies the several and not joint nature of the liability of each
Canadian Facility Lender thereunder.
 
(2)           Each POA LC shall be executed and delivered by the Canadian Agent
in the name and on behalf of, and as attorney in fact for, each Canadian
Facility Lender party to such Letter of Credit.  The Canadian Agent shall act
under each POA LC as the agent of each Canadian Facility Lender to:
 
 
(a)
receive Drafts and other documents presented by the beneficiary under such POA
LC;

 
 
(b)
determine whether such Drafts and documents are in compliance with the terms and
conditions of such POA LC; and

 
 
(c)
notify such Canadian Facility Lender and Nexen that a valid drawing has been
made and the date that the related payment under such POA LC is to be made;
provided that the Canadian Agent (in such capacity) shall have no obligation or
liability for any payment to be made under any POA LC, and each POA LC shall
expressly so provide.

 
Each Canadian Facility Lender hereby irrevocably appoints and designates the
Canadian Agent as its attorney in fact, acting through any duly authorized
officer of the Canadian Agent, to execute and deliver in the name and on behalf
of such Canadian Facility Lender each POA LC to be issued by such Canadian
Facility Lender hereunder.  Promptly upon the request of the Canadian Agent,
each Canadian Facility Lender will furnish to the Canadian Agent such powers of
attorney or other evidence as any beneficiary of any POA LC may reasonably
request in order to demonstrate that the Canadian Agent has the power to act as
attorney in fact for such Canadian Facility Lender to execute and deliver such
POA LC.  Nexen and the Canadian Facility Lenders agree that each POA LC shall
provide that all drafts and other documents presented thereunder shall be
delivered to the Canadian Agent and that all payments thereunder shall be made
by the Canadian Facility Lenders obligated thereon through the Canadian Agent at
the branch of the Canadian Agent specified therein.  Each Canadian Facility
Lender shall be severally liable under each POA LC in proportion to its Rateable
Portion on the date of issuance of such POA LC and each POA LC shall specify
each Canadian Facility Lender's share of the amount payable thereunder.
 
(3)           Nexen and each Canadian Facility Lender hereby authorize the
Canadian Agent to review on behalf of each Canadian Facility Lender each Draft
and other document presented under each POA LC.  The determination of the
Canadian Agent as to the conformity of any documents presented under a POA LC to
the requirements of such POA LC shall, in the absence of the Canadian Agent's
gross negligence or wilful misconduct, be conclusive and binding on Nexen and
each Canadian Facility Lender.  The Canadian Agent shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under any POA LC.  The Canadian Agent shall
promptly after such examination:
 
 
 
 

--------------------------------------------------------------------------------

- 79 -
 
 
(a)
notify each of the Canadian Facility Lenders obligated under such POA LC and
Nexen by telephone (confirmed in writing) of such demand for payment and of each
Canadian Facility Lender's share of such payment;

 
 
(b)
deliver to each such Canadian Facility Lender a copy of each document purporting
to represent a demand for payment under such POA LC; and

 
 
(c)
notify each Canadian Facility Lender and Nexen whether said demand for payment
was properly made under such POA LC.

 
With respect to any drawing determined by the Canadian Agent to have been
properly made under a POA LC, each Canadian Facility Lender will make a payment
under such POA LC in accordance with its liability under such POA LC and this
Agreement, such payment to be made to the relevant Agent’s Account or such other
account of the Canadian Agent as shall have been most recently designated by it
for such purpose by notice to the Canadian Facility Lenders.  The Canadian Agent
will make any such payment available to the beneficiary of such POA LC by
promptly crediting the amounts so received, in like funds, to the account
identified by such beneficiary in connection with such demand for
payment.  Promptly following any payment by any Canadian Facility Lender in
respect of any POA LC, the Canadian Agent will notify Nexen of such payment;
provided that any failure to give or delay in giving such notice shall not
relieve Nexen of its obligation to reimburse the Canadian Facility Lenders with
respect to any such payment.  The responsibility of the Canadian Agent and the
Canadian Facility Lenders in connection with any Draft presented for payment
under any POA LC shall, in addition to any payment obligation expressly provided
for in such POA LC, be limited to determining that the documents (including each
Draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such POA LC.  The Canadian Agent shall not be required to
make any payment under a POA LC in excess of the amount received by it from the
Canadian Facility Lenders for such payment.
 
(4)           Notwithstanding any other provision of this Agreement, any
Canadian Facility Lender may agree to act as a fronting lender (the “POA
Fronting Lender”) for any other Canadian Facility Lender, including, without
limitation, any Non-LC Lender (the “POA Fronted Lender”) in respect of the POA
Fronted Lender’s Rateable Portion of any POA LC provided that (A) such fronting
arrangement shall not become effective until after notice thereof is given to
the Canadian Agent and Nexen by both the POA Fronting Lender and the POA Fronted
Lender, (B) the POA Fronting Lender must be approved by Nexen (such approval not
to be unreasonably withheld) unless the POA Fronting Lender is a Fronting
Lender, (C) for certainty, no fronting fee shall be payable by Nexen in respect
of the fronted portion of such POA LC, (D) the fronted portion of such POA LC
will be excluded from the Obligations owing to the POA Fronting Lender and will
be included in the Obligations owing to the POA Fronted Lender and (E) for
certainty, and without limiting the POA Fronting Lender’s recourse against
Nexen, the POA Fronting Lender shall have no recourse against any Canadian
Facility Lender (other than the POA Fronted Lender) in respect of the fronted
portion of such POA LC.  The terms of any such fronting arrangement may be
documented by way of a separate letter agreement between the POA Fronting Lender
and the POA Fronted Lender and, for certainty, the financial terms of these
fronting arrangements do not need to be disclosed to Nexen, the Canadian Agent
or any of the other Canadian Facility Lenders.  For certainty, Non-LC Lenders
 
 
 
 

--------------------------------------------------------------------------------

- 80 -
 
may, but shall not be obligated to, enter into any such fronting arrangements
with a POA Fronting Lender and in the event any Non-LC Lender fails to enter
into any such fronting arrangements, Nexen shall not request the issuance of or
be entitled to have the Canadian Facility Lenders issue any POA LC hereunder
(except with the prior written consent of each Non-LC Lender as at the date of
any such issuance).
 
7.5
Fronted LC Provisions

 
(1)           Each Fronting Lender will exercise and give the same care and
attention to each Fronted LC issued by it hereunder as it gives to its other
letters of credit and similar obligations, and each Fronting Lender’s sole
liability to each Canadian Facility Lender shall be to promptly return to the
Canadian Agent for the account of the Canadian Facility Lenders, each Canadian
Facility Lender’s Rateable Portion of any payments made to such Fronting Lender
by Nexen hereunder (other than the fees and amounts payable to such Fronting
Lender for its own account) if Nexen has made a payment to such Fronting Lender
hereunder.  Each Canadian Facility Lender agrees that, in paying any drawing
under a Fronted LC, a Fronting Lender shall not have any responsibility to
obtain any document (other than as expressly required by such Fronted LC) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of any person delivering any such document.  Neither a Fronting Lender
nor any of its representatives, officers, employees or agents shall be liable to
any Canadian Facility Lender for:
 
 
(a)
any action taken or omitted to be taken in connection herewith at the request or
with the approval of the Canadian Facility Lenders;

 
 
(b)
any action taken or omitted to be taken in connection with any Fronted LC in the
absence of gross negligence or wilful misconduct; or

 
 
(c)
the execution, effectiveness, genuineness, validity, or enforceability of any
Fronted LC, or any other document contemplated thereby.

 
No Fronting Lender shall incur any liability by acting in reliance upon any
notice, consent, certificate, statement or other writing (which may be a bank
wire, telex or similar writing) believed by it to be genuine or to be signed by
the proper person or persons.
 
(2)           Nexen and each Canadian Facility Lender hereby authorize each
Fronting Lender to review on behalf of each Canadian Facility Lender each draft
and other document presented under each Fronted LC issued by such Fronting
Lender.  The determination of a Fronting Lender as to the conformity of any
documents presented under a Fronted LC issued by it to the requirements of such
Fronted LC shall, in the absence of such Fronting Lender’s gross negligence or
wilful misconduct, be conclusive and binding on Nexen and each Canadian Facility
Lender.  A Fronting Lender shall, within a reasonable time following its receipt
thereof, examine all documents purporting to represent a demand for payment
under any Fronted LC issued by it.  Such Fronting Lender shall promptly after
such examination:
 
 
(a)
notify the Canadian Agent and Nexen by telephone (confirmed in writing) of such
demand for payment;

 
 
 
 

--------------------------------------------------------------------------------

- 81 -
 
 
(b)
deliver to the Canadian Agent a copy of each document purporting to represent a
demand for payment under such Fronted LC; and

 
 
(c)
notify the Canadian Agent and Nexen whether said demand for payment was properly
made under such Fronted LC.

 
7.6
Records

 
The Canadian Agent and, if applicable, a Fronting Lender in the case of a
Fronted LC, shall maintain records showing the undrawn and unexpired amount of
each Letter of Credit outstanding hereunder and each Canadian Facility Lender's
share of such amount and showing for each Letter of Credit issued hereunder:
 
 
(a)
the dates of issuance and expiration thereof;

 
 
(b)
the amount thereof; and

 
 
(c)
the date and amount of all payments made thereunder.

 
The Canadian Agent and, if applicable, a Fronting Lender, shall make copies of
such records available to Nexen or any Canadian Facility Lender upon its
request.
 
7.7
Reimbursement or Conversion on Presentation

 
On presentation of a Letter of Credit and payment thereunder by the Canadian
Facility Lenders, in the case of a POA LC, or by the applicable Fronting Lender,
in the case of a Fronted LC, Nexen shall either forthwith pay to and reimburse
the Canadian Agent for the account of the Canadian Facility Lenders or the
relevant Fronting Lender (as applicable) for all amounts paid pursuant to such
Letter of Credit or, failing such payment, Nexen shall be deemed to have
effected a Conversion of the amount so paid pursuant to such Letter of Credit
into:  (a) a Canadian Prime Rate Loan, in the case of a Letter of Credit
denominated in Canadian Dollars, (b) a U.S. Base Rate Loan, in the case of a
Letter of Credit denominated in United States Dollars, (c) a U.S. Base Rate Loan
(in an Equivalent Amount of the Pounds Sterling paid pursuant to such Letter of
Credit), in the case of a Letter of Credit denominated in Pounds Sterling and
(d) a U.S. Base Rate Loan (in an Equivalent Amount of the Euros paid pursuant to
such Letter of Credit), in the case of a Letter of Credit denominated in Euros,
in each case, to the extent of the payment by the Canadian Facility Lenders or
relevant Fronting Lender (as applicable) thereunder.
 
7.8
Fronting Lender Indemnity

 
(1)           If a Fronting Lender makes payment under any Fronted LC and Nexen
does not fully reimburse such Fronting Lender on or before the date of payment,
then Section 7.7 shall apply to deem a Loan to be outstanding to Nexen under
this Agreement in the manner herein set out.  Each Canadian Facility Lender
shall, on request by such Fronting Lender, immediately pay to such Fronting
Lender an amount equal to such Canadian Facility Lender’s Rateable Portion of
the amount paid by such Fronting Lender such that each Canadian Facility Lender
is participating in the deemed Loan in accordance with its Rateable Portion and,
for certainty,
 
 
 
 

--------------------------------------------------------------------------------

- 82 -
 
regardless of whether any Default or Event of Default is then outstanding or
whether any other condition to the making of a Loan has been satisfied or not.
 
(2)           Each Canadian Facility Lender shall immediately on demand
indemnify a Fronting Lender to the extent of such Canadian Facility Lender’s
Rateable Portion of any amount paid or liability incurred by such Fronting
Lender under each Fronted LC issued by it to the extent that Nexen does not
fully reimburse such Fronting Lender therefor.
 
(3)           For certainty, the obligations in this Section 7.8 shall continue
as obligations of those Canadian Facility Lenders who were Canadian Facility
Lenders at the time when each such Letter of Credit was issued notwithstanding
that such Canadian Facility Lender may assign its rights and obligations
hereunder, unless each relevant Fronting Lender specifically releases such
Canadian Facility Lender from such obligations in writing.
 
7.9
Fees and Expenses

 
(1)           Nexen shall pay to the Canadian Agent, for the account of all
Canadian Facility Lenders, an issuance fee, payable quarterly in arrears on the
last Banking Day of each calendar quarter and payable on the Maturity Date or
(if applicable) any earlier date on which the Canadian Facility is fully
cancelled, calculated at a rate per annum equal to the Applicable Pricing Rate
and on the average daily amount of each such Letter of Credit for the number of
days such Letter of Credit was outstanding for the period from and including the
date of issuance or the date of the immediately preceding determination of
issuance fees (as the case may be) to but excluding that date of determination,
in each case, in a year of 365 days.
 
(2)           Nexen shall pay to the Canadian Agent, for the account of the
relevant Fronting Lender, in respect of the issuance of any Fronted LC by such
Fronting Lender, a fronting fee, payable quarterly in arrears on the last
Banking Day of each calendar quarter and payable on the Maturity Date or (if
applicable) any earlier date on which the Canadian Facility is fully cancelled,
calculated at a rate of 0.25% per annum on the average daily amount of each such
Fronted LC for the number of days which such Fronted LC was outstanding for the
period from and including the date of issuance or the date of the immediately
preceding determination of such fees (as the case may be) to but excluding that
date of determination, in each case, in a year of 365 days.
 
(3)           In addition, with respect to all Letters of Credit, Nexen shall
from time to time pay to the Canadian Agent or each Fronting Lender, as the case
may be, its usual and customary fees and charges (at the then prevailing rates)
for the amendment, delivery and administration of letters of credit such as the
Letters of Credit and shall pay and reimburse the Canadian Agent, each Fronting
Lender and the Canadian Facility Lenders for any out of pocket costs and
expenses incurred in connection with any Letter of Credit, including in
connection with any payment thereunder.
 
(4)           All fees and charges payable by Nexen pursuant to this Section 7.9
shall be payable in: (a) United States Dollars in respect of Letters of Credit
denominated in United States Dollars, (b) the Equivalent Amount of United States
Dollars in respect of Letters of Credit denominated in Canadian Dollars (such
Equivalent Amount of United States Dollars to be
 
 
 
 

--------------------------------------------------------------------------------

- 83 -
 
calculated and converted on the date any such fees and charges are payable in
accordance with this Section 7.9), (c) the Equivalent Amount of United States
Dollars in respect of Letters of Credit denominated in Pounds Sterling (such
Equivalent Amount of United States Dollars to be calculated and converted on the
date any such fees and charges are payable in accordance with this Section 7.9)
and (d) the Equivalent Amount of United States Dollars in respect of Letters of
Credit denominated in Euros (such Equivalent Amount of United States Dollars to
be calculated and converted on the date any such fees and charges are payable in
accordance with this Section 7.9.).
 
7.10
Additional Provisions

 
(1)           Indemnity and No Canadian Facility Lender Liability
 
Nexen shall indemnify and save harmless the Canadian Facility Lenders, each
Fronting Lender and the Canadian Agent against all claims, losses, costs,
expenses or damages to the Canadian Facility Lenders, a Fronting Lender and the
Canadian Agent arising out of or in connection with any Letter of Credit, the
issuance thereof, any payment thereunder or any action taken by the Canadian
Facility Lenders, a Fronting Lender or the Canadian Agent or any other person in
connection therewith, including all costs relating to any legal process or
proceeding instituted by any party restraining or seeking to restrain the issuer
of a Letter of Credit or the Canadian Agent from accepting or paying any draft
or any amount under any such Letter of Credit, except as a result of the
Canadian Agent’s or Fronting Lender’s (as applicable) gross negligence or wilful
misconduct.  Nexen also agrees that the Canadian Facility Lenders, the relevant
Fronting Lender and the Canadian Agent shall have no liability to it for any
reason in respect of or in connection with any Letter of Credit, the issuance
thereof, any payment thereunder or any other action taken by the Canadian
Facility Lenders, such Fronting Lender or the Canadian Agent or any other person
in connection therewith, except as a result of the Canadian Agent’s, Canadian
Facility Lenders’ or such Fronting Lender’s (as applicable) gross negligence or
wilful misconduct and except for payment under a Letter of Credit other than in
substantial compliance therewith.
 
(2)           No Obligation to Inquire
 
Nexen hereby acknowledges and confirms to each of the Fronting Lenders, the
Canadian Agent and the Canadian Facility Lenders that the Fronting Lenders, the
Canadian Agent and the Canadian Facility Lenders shall not be obliged to make
any inquiry or investigation as to the right of any beneficiary to make any
claim or draft or request any payment under a Letter of Credit and payment
pursuant to a Letter of Credit shall not be withheld by reason of any matters in
dispute between the beneficiary thereof and Nexen.  The sole obligation of the
Fronting Lenders, and the Canadian Agent and the Canadian Facility Lenders with
respect to Letters of Credit is to cause to be paid a draft drawn or purporting
to be drawn in accordance with the terms of the applicable Letter of Credit and
for such purpose the relevant Fronting Lender or Canadian Agent, as the case may
be, is only obliged to determine that the Draft complies with the terms and
conditions of the relevant Letter of Credit.
 
The Fronting Lenders, the Canadian Agent and the Canadian Facility Lenders shall
not have any responsibility or liability for or any duty to inquire into the
form, sufficiency (other
 
 
 
 

--------------------------------------------------------------------------------

- 84 -
 
than to the extent provided in the last sentence of the immediately preceding
paragraph and except with respect to their gross negligence or wilful misconduct
or payment under a Letter of Credit other than in substantial compliance
therewith), authorization, execution, signature, endorsement, correctness (other
than to the extent provided in the last sentence of the immediately preceding
paragraph and except with respect to their gross negligence or wilful misconduct
or payment under a Letter of Credit other than in substantial compliance
therewith), genuineness or legal effect of any Draft, certificate or other
document presented to it pursuant to a Letter of Credit and Nexen
unconditionally assumes all risks with respect to the same.  Nexen agrees that
it assumes all risks of the acts or omissions of the beneficiary of any Letter
of Credit with respect to the use by such beneficiary of the relevant Letter of
Credit.  Nexen further agrees (other than to the extent provided in the last
sentence of the immediately preceding paragraph and except with respect to their
gross negligence or wilful misconduct or payment under a Letter of Credit other
than in substantial compliance therewith) that neither the Canadian Agent nor
any Canadian Facility Lender, including any Fronting Lender, nor any of their
respective officers, directors or correspondents will assume liability for, or
be responsible for:
 
 
(a)
the validity, correctness, genuineness or legal effect of any document or
instrument relating to any Letter of Credit, even if such document or instrument
should in fact prove to be in any respect invalid, insufficient, inaccurate,
fraudulent or forged;

 
 
(b)
the failure of any document or instrument to bear any reference or adequate
reference to any Letter of Credit;

 
 
(c)
any failure to note the amount of any draft on any Letter of Credit or on any
related document or instrument;

 
 
(d)
any failure of the beneficiary of any Letter of Credit to meet the obligations
of such beneficiary to Nexen or any other person;

 
 
(e)
any errors, inaccuracies, omissions, interruptions or delays in transmission or
delivery of any messages, directions or correspondence by mail, facsimile or
otherwise, whether or not they are in cipher;

 
 
(f)
any inaccuracies in the translation of any messages, directions or
correspondence or for errors in the interpretation of any technical terms; or

 
 
(g)
any failure by the Canadian Agent or any Canadian Facility Lender, including any
Fronting Lender, to make payment under any Letter of Credit as a result of any
law, control or restriction rightfully or wrongfully exercised or imposed by any
domestic or foreign court or government or Governmental Authority or as a result
of any other cause beyond the control of the Canadian Agent or any Canadian
Facility Lender, including any Fronting Lender, or their respective officers,
directors or correspondents.

 
(3)           Obligations Unconditional
 
 
 
 

--------------------------------------------------------------------------------

- 85 -
 
The obligations of Nexen hereunder with respect to all Letters of Credit shall
be absolute, unconditional and irrevocable and shall not be reduced by any
event, circumstance or occurrence, including any lack of validity or
enforceability of a Letter of Credit, or any Draft paid or acted upon by a
Fronting Lender, the Canadian Agent, the Canadian Facility Lenders or any of
their respective correspondents being fraudulent, forged, invalid or
insufficient in any respect (except with respect to their gross negligence or
wilful misconduct or payment under a Letter of Credit other than in substantial
compliance herewith), or any set off, defenses, rights or claims which Nexen may
have against any beneficiary or transferee of any Letter of Credit.  The
obligations of Nexen hereunder shall remain in full force and effect and shall
apply to any alteration to or extension of the expiration date of any Letter of
Credit or any Letter of Credit issued to replace, extend or alter any Letter of
Credit.
 
(4)           Other Actions
 
Any action, inaction or omission taken or suffered by a Fronting Lender, the
Canadian Agent or any Canadian Facility Lender or by any of their respective
correspondents under or in connection with a Letter of Credit or any draft made
thereunder, if in good faith and in conformity with foreign or domestic laws,
regulations or customs applicable thereto shall be binding upon Nexen and shall
not place the relevant Fronting Lender, the Canadian Agent, any Canadian
Facility Lender or any of their respective correspondents under any resulting
liability to Nexen.  Without limiting the generality of the foregoing, a
Fronting Lender, the Canadian Agent, any Canadian Facility Lender and their
respective correspondents may receive, accept or pay as complying with the terms
of a Letter of Credit, any Draft thereunder otherwise in order which may be
signed by, or issued to, the administrator or any executor of, or the trustee in
bankruptcy of, or the receiver for any property of, or any person or entity
acting as a representative or in the place of, such beneficiary or its
successors and assigns.  Nexen covenants that it will not take any steps, issue
any instructions to a Fronting Lender, the Canadian Agent, any Canadian Facility
Lender or any of their respective correspondents or institute any proceedings
intended to derogate from the right or ability of a Fronting Lender, the
Canadian Agent, any Canadian Facility Lender or their respective correspondents
to honour and pay any Letter of Credit or any Drafts.
 
(5)           Payment of Contingent Liabilities
 
Nexen shall pay to the Canadian Agent an amount equal to the maximum amount
available to be drawn under any unexpired Letter of Credit which becomes the
subject of any order, judgment, injunction or other such determination (an
“Order”), or any petition, proceeding or other application for any Order by
Nexen or any other party, restricting payment under and in accordance with such
Letter of Credit or extending a Fronting Lender’s or Canadian Facility Lenders’
liability, as the case may be, under such Letter of Credit beyond the expiration
date stated therein; payment in respect of each such Letter of Credit shall be
due forthwith upon demand in the currency in which such Letter of Credit is
denominated.
 
Any amount paid to the Canadian Agent pursuant to the preceding paragraph shall
be held by the Canadian Agent in interest bearing cash collateral accounts (with
interest payable for the account of Nexen at the rates and in accordance with
the then prevailing practices of the Canadian Agent for accounts of such type)
as continuing security for the Obligations under each
 
 
 
 

--------------------------------------------------------------------------------

- 86 -
 
relevant Letter of Credit and shall, prior to an Event of Default be applied by
the Canadian Agent against the Obligations for, or (at the option of the
Canadian Agent) be applied in payment of, such Letter of Credit if payment is
required thereunder; after an Event of Default the Canadian Agent may apply such
amounts, firstly, against any Obligations in respect of the relevant Letter of
Credit, and, after satisfaction of such Obligations or expiry of such Letter of
Credit, against any other Obligations as it sees fit or as is directed by the
Lenders.
 
The Canadian Agent shall release to Nexen any amount remaining in the cash
collateral accounts after applying the amounts necessary to discharge the
Obligations relating to such Letter of Credit, upon the later of:
 
 
(a)
the date on which any final and non appealable order, judgment or other
determination has been rendered or issued either terminating any applicable
Order or permanently enjoining the relevant Fronting Lender or Canadian Facility
Lenders, as the case may be, from paying under such Letter of Credit;

 
 
(b)
the earlier of:

 
 
(i)
the date on which either the original counterpart of such Letter of Credit is
returned to the relevant Fronting Lender or Canadian Agent, as the case may be,
for cancellation or such Fronting Lender or the Canadian Facility Lenders, as
the case may be, is or are released by the beneficiary thereof from any other
obligation in respect of such Letter of Credit; and

 
 
(ii)
the expiry of such Letter of Credit; and

 
 
(c)
if an Event of Default has occurred, the payment and satisfaction of all
Obligations and the cancellation or termination of the Credit Facilities.

 
(6)           No Consequential Damages
 
Notwithstanding any other provision of the Documents to the contrary, the
Fronting Lenders, the Canadian Agent and the Canadian Facility Lenders shall not
be liable to Nexen for any consequential, indirect, punitive or exemplary
damages with respect to action taken or omitted to be taken by any of them under
or in respect of any Letter of Credit.
 
(7)           Uniform Customs and Practice
 
The Uniform Customs and Practice for Documentary Credits as most recently
published by the International Chamber of Commerce (the “Uniform Customs”) shall
in all respects apply to each Letter of Credit unless expressly provided to the
contrary therein and shall be deemed for such purpose to be a part of this
Agreement as if fully incorporated herein.  In the event of any conflict or
inconsistency between the Uniform Customs and the governing law of this
Agreement, the Uniform Customs shall, to the extent permitted by applicable law,
prevail to the extent necessary to remove the conflict or inconsistency.
 
 
 
 

--------------------------------------------------------------------------------

- 87 -
 
7.11
Certain Notices to the Canadian Agent with Respect to Letters of Credit

 
(1)           A Fronting Lender (if other than the Canadian Agent) shall
forthwith advise the Canadian Agent of any payment under, or cancellation of
(whether full or partial), any Letter of Credit issued by such Fronting Lender
pursuant hereto.
 
(2)           For certainty, all Rollover Notices requesting a Rollover of a
Letter of Credit shall be delivered to the Canadian Agent (rather than directly
to a Fronting Lender) and, in addition to the other provisions hereof applicable
to such a Rollover, no Rollover of a Letter of Credit shall be made unless a
Rollover Notice is given to the Canadian Agent in accordance with Section
2.7(e).
 
ARTICLE 8
PLACE AND APPLICATION OF PAYMENTS
 
8.1
Place of Payment of Principal, Interest and Fees; Payments to Agents

 
All payments of principal, interest, fees and other amounts to be made by any of
the Borrowers to the Agents and the Lenders pursuant to this Agreement shall be
made, without set-off, deduction or counterclaim, to the applicable Agent (for,
as applicable, the account of the applicable Lenders or its own account) in the
currency in which the Loan is outstanding for value on the day such amount is
due, and if such day is not a Banking Day on the Banking Day next following, by
deposit or transfer thereof to the applicable Agent’s Accounts or at such other
place as the applicable Borrower and the applicable Agent may from time to time
agree.  Notwithstanding anything to the contrary expressed or implied in this
Agreement, the receipt by the applicable Agent in accordance with this Agreement
of any payment made by the applicable Borrower, for the account of any of the
applicable Lenders shall, insofar as the applicable Borrower’s obligations to
the relevant Lenders are concerned, be deemed also to be receipt by such Lenders
and such Borrower shall have no liability in respect of any failure or delay on
the part of the applicable Agent in disbursing and/or accounting to the relevant
Lenders in regard thereto.
 
8.2
Designated Accounts of the Lenders

 
All payments of principal, interest, fees or other amounts to be made by an
Agent to the applicable Lenders pursuant to this Agreement shall be made for
value on the day required hereunder, provided such Agent receives funds from the
applicable Borrower for value on such day, and if such funds are not so received
from such Borrower or if such day is not a Banking Day, on the Banking Day next
following, by deposit or transfer thereof at the time specified herein to the
account of each Lender designated by such Lender to the applicable Agent for
such purpose or to such other place or account as the Lenders may from time to
time notify the applicable Agent.
 
8.3
Funds

 
Each amount advanced, disbursed or paid hereunder shall be advanced, disbursed
or paid, as the case may be, in such form of funds as may from time to time be
customarily used, in the case of:
 
 
 
 

--------------------------------------------------------------------------------

- 88 -
 
 
(a)
Nexen, in Calgary, Alberta, Toronto, Ontario and New York, New York (and London,
England in respect of Letters of Credit denominated in Pounds Sterling);

 
 
(b)
the U.S. Borrower, in New York, New York; and

 
 
(c)
the U.K. Borrower, in London, England,

 
in the settlement of banking transactions similar to the banking transactions
required to give effect to the provisions of this Agreement on the day such
advance, disbursement or payment is to be made (for certainty, each such amount
advanced, disbursed or paid hereunder shall be advanced, disbursed or paid, as
the case may be, in immediately available funds to the extent possible in the
relevant jurisdiction).
 
8.4
Application of Payments

 
Except as otherwise agreed in writing by the Lenders, if any Default or Event of
Default shall occur and be continuing, all payments made by any of the Borrowers
to the applicable Agent and Lenders shall be applied in the following order:
 
 
(a)
to amounts due hereunder as fees other than acceptance fees for Bankers’
Acceptance or issuance fees for Letters of Credit;

 
 
(b)
to amounts due hereunder as costs and expenses;

 
 
(c)
to amounts due hereunder as default interest;

 
 
(d)
to amounts due hereunder as interest or acceptance fees for Bankers’ Acceptances
or issuance fees for Letters of Credit; and

 
 
(e)
to amounts due hereunder as principal (including reimbursement obligations in
respect of Bankers’ Acceptances and Letters of Credit).

 
Subject to the order of payment set forth above and for greater certainty, all
payments made or received during the continuance of a Default or Event of
Default shall be applied pro rata to the reduction of the aggregate outstanding
Obligations owing by such Borrower under the applicable Credit Facility.
 
8.5
Payments Clear of Taxes

 
(1)           Except as required by law or as expressly provided in this Section
8.5, any and all payments by each of the Borrowers to the applicable Agent or
the applicable Lenders hereunder shall be made free and clear of, and without
deduction or withholding for or on account of, any and all present or future
Taxes and all liabilities with respect thereto imposed on the applicable Agent
or the applicable Lenders, excluding (a) Taxes imposed with respect to such
payments by such Governmental Authority or such taxing authority if such Taxes
are imposed on or measured by reference to or in respect of the overall net
income or capital of a Lender; (b) with respect to the U.S. Facility and the
U.S. Agent and U.S. Facility Lenders only, any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction of
 
 
 
 

--------------------------------------------------------------------------------

- 89 -
 
the United States of America; and (c) with respect to the Canadian Facility and
the Canadian Agent and Canadian Facility Lenders only, any withholding taxes
imposed by a Governmental Authority in Canada by reason of the Canadian Facility
Lender being a “non-resident” of Canada and dealing at “non-arm’s length” with
Nexen (both within the meaning of the Income Tax Act (Canada)) or that arises by
reason of a change of applicable law in Canada after the date of this Agreement
with respect to payments to Canadian Facility Lenders that are “non-residents”
of Canada (whether or not the Canadian Facility Lenders deal with Nexen on an
arm’s length basis) (such excluded Taxes being collectively referred to herein
as “Excluded Taxes”).  In addition, each of the Borrowers agrees to pay any
present or future stamp, transfer, registration, excise, issues, documentary or
other or similar charges or levies which arise from any payment made under this
Agreement or the Loans or in respect of the execution, delivery or registration
or the compliance with this Agreement or the other Documents contemplated
hereunder.  Each of the Borrowers shall indemnify and hold harmless the Agents
and the Lenders for the full amount of all of the foregoing Taxes, charges or
levies (other than Excluded Taxes or as expressly provided for in this Section
8.5) or other amounts paid or payable by the Agents or the Lenders and any
liability (including penalties, interest, additions to tax and reasonable out of
pocket expenses) resulting therefrom or with respect thereto.  A certificate of
the relevant Agent or such Lender as to the amount of such payment or liability
delivered to the applicable Borrower by such Agent or such Lender, as the case
may be, shall be conclusive absent manifest error.
 
(2)           If any of the Borrowers shall be required by law to deduct or
withhold any amount from any payment or other amount required to be paid to the
applicable Agent or the applicable Lenders hereunder (other than in respect of
Excluded Taxes or as expressly provided for in this Section 8.5) or if any
liability in respect of any such withholding or deduction shall be imposed or
shall arise from or in respect of any sum payable to the applicable Agent or the
applicable Lenders hereunder (other than in respect of Excluded Taxes or as
expressly provided for in this Section 8.5), then the sum payable to the
applicable Agent or the applicable Lenders hereunder shall be increased as may
be necessary so that after making all required deductions, withholdings, and
additional income tax payments attributable thereto (including deductions,
withholdings or income tax payable for additional sums payable under this
provision) the applicable Agent or the applicable Lenders, as the case may be,
receive an amount equal to the amount they would have received had no such
deductions or withholdings been required to be made or if such additional taxes
had not been imposed; in addition, each of the Borrowers shall pay the full
amount deducted or withheld for such liabilities to the relevant taxation
authority or other authority in accordance with applicable law, such payment to
be made (if the liability is imposed on any such Borrower) for its own account
or (if the liability is imposed on the applicable Agent or the applicable
Lenders) on behalf of and in the name of the applicable Agent or the applicable
Lenders, as the case may be.  If the liability is imposed on the applicable
Agent or the applicable Lenders, the applicable Borrower shall deliver to the
applicable Agent or the applicable Lenders evidence satisfactory to such Agent
or Lenders, acting reasonably, of the payment to the relevant taxation authority
or other authority of the full amount deducted or withheld.
 
(3)           (a) If any Taxes (other than Excluded Taxes) are imposed on or
with respect to any payment on or under this Agreement, in consequence of which
a Borrower is required to make any indemnification payment to any Lender under
Section 8.5(1) or any additional payment to any Lender under Section 8.5(2), and
if such Lender is entitled to a cash refund or to
 
 
 
 

--------------------------------------------------------------------------------

- 90 -
 
a credit which is applied against Taxes otherwise payable in a taxation year of
such Lender and, in either case, which is both identifiable and quantifiable by
such Lender as being attributable to the imposition of such Taxes (a “Tax
Refund”), and such Tax Refund may be obtained without increased liability to
such Lender by filing one or more forms, certificates, documents, applications
or returns (collectively, the “Tax Forms”), then such Lender shall notify the
applicable Borrower and shall, if requested by such Borrower, file such Tax
Forms in a timely fashion (provided such Lender receives such request from such
Borrower in a timely fashion).  If such Lender subsequently receives a Tax
Refund, and such Lender is able to identify the Tax Refund as being
attributable, in whole or in part, to the Tax with respect to which such
indemnification payment or additional payment was made, then such Lender shall
promptly reimburse the applicable Borrower such amount as such Lender shall
determine, acting reasonably and in good faith, to be the proportion of the Tax
Refund, together with any interest received thereon, attributable to such
indemnification payment or additional payment as will leave such Lender, after
the reimbursement, in the same position as it would have been if the
indemnification payment or additional payment had not been required; provided
that, if any Tax Refund reimbursed by a Lender to a Borrower is subsequently
disallowed, such Borrower shall repay such Lender such amount (together with
interest and, if such refund resulted from a request by such Borrower, any
applicable penalty payable by such Lender to the relevant taxing authority)
promptly after receipt of notice by such Lender of such disallowance.  The
applicable Borrower agrees to reimburse each such Lender for such Lender’s
reasonable out-of-pocket costs and expenses, if any, incurred in complying with
any request by such Borrower hereunder and agrees that all costs incurred by
such Lender in respect of this Section 8.5(3)(a) may be deducted from the amount
of any reimbursement to such Borrower in respect of any Tax Refund pursuant to
this Section 8.5(3)(a).  Nothing in this Agreement shall be construed to require
any Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.
 
(b) In the event that a Borrower makes any indemnification payment to a Lender
under Section 8.5(1) or any additional payment to any Lender under Section
8.5(2) and in the event such Lender determines in its good faith judgment that
it is not liable for the Taxes for which such indemnification payment or
additional payment was made, such Lender agrees, if requested by the applicable
Borrower, to use reasonable efforts to cooperate with such Borrower in
contesting the liability for such Taxes; provided that, the Borrower shall
reimburse such Lender for any reasonable out-of-pocket costs and expenses
incurred in providing such cooperation and shall indemnify and hold such Lender
harmless from and against any liabilities incurred as a result of such Lender
providing such cooperation or contesting such liability, and provided further
that no such cooperation shall be required if such contest shall, in such
Lender’s good faith judgment, subject it to any liability not covered by such
indemnity, and provided further that no Lender shall have any obligation to
expend its own funds, suffer any economic hardship or take any action
detrimental to its interests (as determined by the relevant Lender in its sole
discretion) in connection therewith unless it shall have received from the
applicable Borrower payment therefor or an indemnity with respect thereto,
satisfactory to it.
 
(4)           Each U.S. Facility Lender that is not a citizen or resident of the
United States, a corporation, partnership or other entity created or organized
under the laws of the United States or any jurisdiction thereof or therein, an
estate that is subject to U.S. Federal income taxation regardless of the source
of its income or a trust treated as a U.S. person for U.S. federal income
 
 
 
 

--------------------------------------------------------------------------------

- 91 -
 
tax purposes (each, a “Non-U.S. Lender”) and is entitled to a complete exemption
from, or reduction of, withholding tax imposed by the United States on payments
from the U.S. Borrower to such U.S. Facility Lender, shall deliver to the U.S.
Agent and the U.S. Borrower (or, in the case of a participant, to the Lender
from which it purchased the related participation), at the time such Lender
becomes a party to this Agreement or upon the reasonable request of the U.S.
Agent or the U.S. Borrower, whichever of the following is applicable: (a) two
(2) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party; (b) two (2) duly completed copies of Internal Revenue
Service Form W-8ECI; (c) in the case of a U.S. Facility Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (i) a certificate substantially in the form of Schedule N annexed hereto
and (ii) Internal Revenue Service Form W-8BEN; (d) executed originals of
Internal Revenue Service Form W-8IMY and all required supporting documentation;
or (e) a duly completed copy of any other form prescribed under applicable law
as a basis for claiming an exemption from or reduction in United States federal
withholding on payments from the U.S. Borrower together with any supplementary
documentation as may be prescribed under applicable law to claim such reduction
or exemption.  Each U.S. Facility Lender that is organized under the laws of the
United States for U.S. federal income tax purposes, shall deliver to the U.S.
Agent and the U.S. Borrower (or, in the case of a participant, to the Lender
from which it purchased the related participation) at the time such Lender
becomes a party to this Agreement, two (2) duly completed copies of an Internal
Revenue Service Form W-9 showing a complete exemption from United States backup
withholding taxes.  In addition, each U.S. Facility Lender agrees when a lapse
of time (or change in circumstances) renders the prior certificates hereunder
obsolete or inaccurate in any material respect, such U.S. Facility Lender shall,
to the extent permitted under applicable law, deliver to the U.S. Agent and the
U.S. Borrower (or, in the case of a participant, to the Lender from which it
purchased the related participation) two (2) duly completed copies of Internal
Revenue Service Form W-8BEN, Internal Revenue Service Form W-8ECI, Internal
Revenue Service Form W-9, or any other applicable (or successor) form claiming
an exemption from, or reduction of, United States federal withholding on
payments from the U.S. Borrower.  Notwithstanding any other provision of this
Section 8.5(4), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 8.5(4) that such Non-U.S. Lender is not legally able to
deliver.  Notwithstanding any requirement of this Section 8.5, a Borrower shall
not be required to increase payments for any United States federal withholding
Taxes under Section 8.5(2) (or indemnify for such Taxes under Section 8.5(1))
imposed on payments to a U.S. Facility Lender to the extent such Taxes (a) are
imposed on amounts payable to such U.S. Facility Lender on the date such U.S.
Facility Lender becomes a party hereto or designates a new lending office
(except this (a) shall not apply to (i) Taxes to the extent the assignor to the
U.S. Facility Lender or the U.S. Facility Lender was entitled to receive
increased payments for such Taxes under Section 8.5(2) or indemnity for such
Taxes under Section 8.5(1) at the time of the assignment or designation of the
new lending office or (ii) Taxes imposed on payments to a U.S. Facility Lender
that acquired its interest pursuant to an assignment during the continuation of
an Event of Default in compliance with Section 15.6); (b) are imposed as a
result of the failure of the U.S. Facility Lender to provide the forms required
under this Section 8.5(4); or (c) are imposed on a U.S. Facility Lender as a
result of such U.S. Facility Lender’s failure to comply with Sections 1471
through 1474 of the Code, or any applicable Treasury regulation promulgated
thereunder or published administrative guidance implementing such law.
 
 
 
 

--------------------------------------------------------------------------------

- 92 -
 
(5)           Each U.S. Facility Lender agrees that, upon the occurrence of any
event giving rise to the operation of Section 8.5 with respect to such Lender,
it will, if requested by the U.S. Borrower, use reasonable efforts (subject to
the overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event with the object of avoiding the
consequences of such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage.  Nothing in this Section 8.5(5) shall affect or postpone any of
the Obligations of the U.S. Borrower or the rights of any U.S. Facility Lender
provided in this Agreement or the other Documents.
 
(6)           The U.K. Borrower is not required to make an increased payment to
the U.K. Agent or a U.K Facility Lender under Section 8.5(2) for a deduction or
withholding in respect of Taxes imposed by the United Kingdom from a payment of
interest under the U.K. Facility, if on the date on which the payment falls due:
 
 
(a)
the payment of interest could have been made to the relevant Lender without a
deduction or withholding in respect of Taxes if such Lender was a U.K.
Qualifying Lender, but on that date that Lender is not or has ceased to be a
U.K. Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or tax treaty, or any published
practice or concession of any relevant taxing authority; or

 
 
(b)
the relevant Lender is a U.K. Qualifying Lender solely under sub paragraph
(a)(ii) of the definition of U.K. Qualifying Lender; and

 
 
(i)
an officer of HM Revenue and Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the U.K. Taxes Act (as that provision has
effect on the date on which the relevant Lender became a Lender) which relates
to that payment and that Lender has received from the U.K. Borrower a certified
copy of that Direction; and

 
 
(ii)
the payment could have been made to the Lender without any deduction or
withholding in respect of Taxes in the absence of that Direction; or

 
 
(c)
the relevant Lender is a U.K. Qualifying Lender solely under sub paragraph
(a)(ii) of the definition of U.K. Qualifying Lender and:

 
 
(i)
the relevant Lender has not given a U.K. tax confirmation to the U.K. Borrower;
and

 
 
(ii)
the payment could have been made to the Lender without any deduction or
withholding in respect of Taxes if the Lender had given a U.K. Tax Confirmation
to the U.K. Borrower on the basis that the U.K. Tax Confirmation would have
enabled the U.K. Borrower to have formed a reasonable belief that the payment
was an “excepted payment” for the purpose of section 930 of the U.K. Taxes Act;
or

 
 
 
 

--------------------------------------------------------------------------------

- 93 -
 
 
(d)
the relevant Lender is a Treaty Lender and the U.K. Borrower making the payment
is able to demonstrate that the payment could have been made to the Lender
without the deduction or withholding in respect of Taxes had that Lender
complied with its obligations under Section 8.5(9) below.

 
(7)           If the U.K. Borrower is required to make a deduction or
withholding in respect of Taxes, the U.K. Borrower shall make that deduction or
withholding and any payment required in connection with that deduction or
withholding within the time allowed and in the minimum amount required by law.
 
(8)           Within 30 days of making either a deduction or withholding in
respect of Taxes or any payment required in connection with that deduction or
withholding in respect of Taxes, the U.K. Borrower shall deliver to the U.K.
Agent or the U.K. Facility Lenders entitled to the payment a statement under
section 975 of the U.K. Taxes Act or other evidence reasonably satisfactory to
such Agent or such Lenders that the deduction or withholding has been made or
(as applicable) any appropriate payment paid to the relevant taxation authority.
 
(9)           A Treaty Lender and the U.K. Borrower who makes a payment to which
that Treaty Lender is entitled shall cooperate in completing any procedural
formalities necessary for the U.K. Borrower to obtain authorization to make that
payment without a deduction or withholding in respect of Taxes.
 
(10)           A Lender which is a U.K. Qualifying Lender solely under sub
paragraph (a)(ii) of the definition of U.K. Qualifying Lender and which becomes
a Lender on the day on which this Agreement is entered into gives a U.K. Tax
Confirmation to the U.K. Borrower by entering this Agreement.
 
(11)           A Lender which is a U.K. Qualifying Lender solely under sub
paragraph (a)(ii) of the definition of U.K. Qualifying Lender shall promptly
notify the U.K. Borrower if there is any change in the position from that set
out in the U.K. Tax Confirmation.
 
8.6
Set Off

 
(1)           In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of an Event of Default which remains unremedied (whether or not the
Loans have been accelerated hereunder), the applicable Agent and each applicable
Lender shall have the right (and are hereby authorized by the Borrowers) at any
time and from time to time to combine all or any of a Borrower’s accounts with
such Agent or such Lender, as the case may be, with other accounts of such
Borrower and to set off and to appropriate and to apply any and all deposits
(general or special, term or demand) including, but not limited to, indebtedness
evidenced by certificates of deposit whether matured or unmatured, and any other
indebtedness at any time held by a Borrower or owing by such Lender or such
Agent, as the case may be, to or for the credit or account of such Borrower
against and towards the satisfaction of any Obligations owing by such Borrower,
and may do so notwithstanding that the balances of such accounts and the
liabilities are expressed in different currencies, and the applicable Agent and
each applicable Lender are hereby authorized to effect any necessary
 
 
 
 

--------------------------------------------------------------------------------

- 94 -
 
currency conversions at the noon spot rate of exchange announced by the Bank of
Canada on the Banking Day before the day of conversion.
 
(2)           The applicable Agent or the applicable Lender, as the case may be,
shall notify the applicable Borrower of any such set-off from such Borrower’s
accounts within a reasonable period of time thereafter, although such Agent or
such Lender, as the case may be, shall not be liable to such Borrower for its
failure to so notify.
 
(3)           In addition to any rights now or hereafter granted under
applicable law but only to the extent permitted by applicable law and not by way
of limitation of any such rights, while a Lender is a Defaulting Lender pursuant
to (a) or (b) of the definition thereof, or while a Lender Insolvency Event
exists with respect to such Lender or its Lender Parent, each Borrower is hereby
authorized without prior notice to such Defaulting Lender or to any other
person, such notice being expressly waived by such Defaulting Lender, to set-off
and to apply any and all deposits (general and special but excluding security
deposits) held by such Defaulting Lender (or any Subsidiary of such Defaulting
Lender) to or for the credit of or the account of any such Borrower (or any
Subsidiary of any such Borrower) against and on account of the Loans and any
accrued interest owing by the Borrowers to such Defaulting Lender under this
Agreement, regardless of whether the obligations in respect of such deposits or
Loans are contingent or unmatured.  The applicable Borrower shall provide the
applicable Agent and the Defaulting Lender with prompt notice of the exercise of
any of its rights under this Section; provided that:
 
 
(i)
any Centralized Banking Arrangements shall take priority over the Borrowers’
rights under this Section 8.6(3);

 
 
(ii)
prior to receipt of such notice by the applicable Agent, the applicable Agent
shall not be obligated to reflect such set-off in the allocation of its payments
to Lenders under Section 8.4 or Article 14;

 
 
(iii)
after receipt of such notice by the applicable Agent, such Defaulting Lender
irrevocably authorizes the applicable Agent to rely on such notice and to
allocate payments from the applicable Borrower to the Lenders in a manner which
gives effect to such set-off (notwithstanding any provisions in Article 14 to
the contrary); and

 
 
(iv)
the applicable Borrower agrees to indemnify the applicable Agent and its
Affiliates, directors, officers, agents and employees from any claims made
against any of them by a Defaulting Lender in connection with this Section 8.6,
all in accordance with Section 13.2 (and for such purposes a claim from a
Defaulting Lender shall be deemed to be a third party claim).

 
8.7
Margin Changes; Adjustments for Margin Changes; Notice of Rating Changes

 
(1)           Changes in the Applicable Pricing Rate shall be effective:
 
 
(a)
in the case of outstanding Bankers’ Acceptances, upon the earlier of (i) 90 days
after any change in the relevant debt rating of Nexen or when the relevant debt

 
 
 
 

--------------------------------------------------------------------------------

- 95 -
 
 
 
ceases to be rated, and (ii) the next Rollover or Conversion thereof after such
change or cessation in rating, as the case may be;

 
 
(b)
in all other cases, immediately upon any change in the relevant debt rating of
Nexen or when the relevant debt of Nexen ceases to be rated; and

 
 
(c)
without the necessity of notice to any Borrower.

 
(2)           For any Loans outstanding as of the effective date of a change in
an Applicable Pricing Rate:
 
 
(a)
in the case of increases in such rates per annum, the applicable Borrower shall
pay to the Agent for the account of the Lenders such additional interest or
fees, as the case may be, as may be required to give effect to the relevant
increases in the interest or fees payable on or in respect of such Loans from
and as of the effective date of the relevant increase in rates; and

 
 
(b)
in the case of decreases in such rates per annum, the applicable Borrower shall
receive a credit against subsequent interest payable on Loans or fees payable
pursuant to Section 5.10, Section 6.2 or Section 7.9(1), as the case may be, to
the extent necessary to give effect to the relevant decreases in the interest or
fees payable on or in respect of such Loans from and as of the effective date of
the relevant decrease in rates.

 
(3)           The additional payments required by Section 8.7(2)(a) shall be
made on the last Banking Day of the calendar month in which the changes in the
Applicable Pricing Rate are effective.  The adjustments required by
Section 8.7(2)(b) shall be accounted for in successive interest and fee payments
by the applicable Borrower until the amount of the credit therein contemplated
has been fully applied; provided that, upon satisfaction in full of all
Obligations of a Borrower and cancellation of such Borrower’s Credit Facility in
accordance herewith, the Lenders shall pay to the applicable Borrower an amount
equal to any such credit which remains outstanding.
 
(4)           Nexen hereby covenants and agrees to give notice to each Agent of
any change in the debt rating of its unsecured, unsubordinated long term debt by
a Designated Rating Agency promptly upon becoming aware of such change.  For
certainty, the change in the Applicable Pricing Rate shall, subject to
Section 8.7(1)(a), be effective from the date of the change in the relevant debt
rating by a Designated Rating Agency regardless of the date notice thereof is
given by Nexen to the Agents.
 
ARTICLE 9
REPRESENTATIONS AND WARRANTIES
 
9.1
Representations and Warranties

 
(1)           Nexen represents and warrants as follows to each Agent and to each
of the Lenders and acknowledges and confirms that each Agent and each of the
Lenders is relying upon such representations and warranties:
 
 
 
 

--------------------------------------------------------------------------------

- 96 -
 
 
(a)
Existence and Good Standing

 
Nexen and each Restricted Subsidiary are corporations or partnerships validly
existing and in good standing under the laws of their respective jurisdictions
of incorporation or formation; each is duly registered in all other
jurisdictions where the nature of its property or character of its business
requires registration, except for jurisdictions where the failure to be so
registered or qualified would not have a Material Adverse Effect, and has all
necessary corporate or partnership power and authority to own its properties and
carry on its business as presently carried on or as contemplated by this
Agreement.
 
 
(b)
Authority

 
Each Borrower has full power, legal right and authority to enter into this
Agreement and do all such acts and things as are required by this Agreement to
be done, observed or performed, in accordance with the terms thereof.
 
 
(c)
Valid Authorization and Execution

 
Each Borrower has taken all necessary corporate action of its directors and
shareholders to authorize the execution, delivery and performance of this
Agreement and to observe and perform the provisions thereof in accordance with
the terms therein contained.
 
 
(d)
Validity of Agreement - Non-Conflict

 
None of the authorization, execution or delivery of this Agreement or
performance of any obligation pursuant thereto requires or will require,
pursuant to applicable law now in effect, any approval or consent of any
Governmental Authority having jurisdiction (except such as has already been
obtained and are in full force and effect) nor is in conflict with or
contravention of any of the Borrowers’ incorporation or charter documents,
articles or by-laws or resolutions of directors or shareholders or, so far as it
is aware after due inquiry, the provisions of any indenture, instrument,
undertaking or other agreement to which it or any Borrower is a party or by
which any of the Borrowers or their respective properties or assets are bound,
the contravention of which agreement would reasonably be expected to have a
Material Adverse Effect.  This Agreement when executed and delivered will
constitute valid and legally binding obligations of each of the Borrowers,
enforceable against each of the Borrowers in accordance with its terms, subject
to applicable bankruptcy, insolvency and other laws of general application
limiting the enforceability of creditors’ rights and to the fact that equitable
remedies are only available in the discretion of the court.
 
 
(e)
Ownership of Property

 
Subject to Permitted Encumbrances, each of the Borrowers has good and marketable
title to its property except to the extent the failure to have such title would
not have or reasonably be expected to have a Material Adverse Effect.  
 
 
 
 

--------------------------------------------------------------------------------

- 97 -
 
Nexen is not aware of any claim, event, occurrence or right granted to any other
person, of any kind whatsoever, that has resulted in or would result in loss of
all or any part of the interest of a Borrower in any part of its property, other
than a loss that would not have or would not reasonably be expected to have a
Material Adverse Effect.
 
 
(f)
Compliance with Other Instruments

 
No event has occurred and is continuing which constitutes, or which with the
giving of notice, the lapse of time, a relevant determination or any combination
thereof would constitute, a contravention of or default under any agreement or
instrument by which Nexen or any Restricted Subsidiary or any of their
properties or assets are bound or affected, which has or would reasonably be
expected to have a Material Adverse Effect.
 
 
(g)
Non-Default

 
No Default or Event of Default has occurred or is continuing.
 
 
(h)
Financial Condition

 
 
(i)
The audited consolidated financial statements of Nexen previously delivered to
the Lenders present fairly, in all material respects, the consolidated financial
condition of Nexen as at the date thereof and the results of the consolidated
operations thereof for the year then ending, all in accordance with GAAP
consistently applied.

 
 
(ii)
Except as has been disclosed to the Canadian Agent by written notice in
accordance with the provisions of this Agreement:

 
 
A.
no change in Nexen’s consolidated financial condition (as disclosed or reflected
in Nexen’s most recent consolidated financial statements delivered to the
Canadian Agent) has occurred which would reasonably be expected to have a
Material Adverse Effect; and

 
 
B.
no filing is imminent of a report of a material change as required to be filed
by Nexen with any securities commission or exchange or with any Governmental
Authority having jurisdiction over the issuance and sale of securities of Nexen
and which material change would reasonably be expected to have a Material
Adverse Effect.

 
 
(i)
Absence of Litigation

 
There are no actions, suits or proceedings pending or, to the knowledge of
Nexen, threatened against or affecting Nexen or any of its Restricted
Subsidiaries, their property or any of their undertakings and assets, at law, in
equity or before any arbitrator or before or by any governmental department,
body, commission, board,
 
 
 
 

--------------------------------------------------------------------------------

- 98 -
 
bureau, agency or instrumentality having jurisdiction in the premises in respect
of which there is a reasonable likelihood of a determination adverse to Nexen or
any Restricted Subsidiary and which, if determined adversely, would reasonably
be expected to have a Material Adverse Effect.
 
 
(j)
Compliance with Applicable Laws, Court Orders and Material Agreements

 
Nexen and its Restricted Subsidiaries and their respective businesses and
operations:  (i) are in compliance with all applicable laws (including all
applicable Environmental Laws), all applicable directives, judgments, decrees,
injunctions and orders rendered by any Governmental Authority or court of
competent jurisdiction, its constating documents and by-laws, all material
agreements or instruments to which it is a party or by which its property or
assets are bound, and any employee benefit plans, except to the extent that
non-compliance would not reasonably be expected to have a Material Adverse
Effect; and (ii) without limiting subclause (i) above, no person who owns a
controlling interest in or otherwise controls Nexen or any Restricted Subsidiary
is listed on the Specially Designated Nationals and Blocked Person List
maintained by the United States Office of Foreign Assets Control (“OFAC”), the
United States Department of the Treasury, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation.
 
 
(k)
Authorizations in Effect

 
All authorizations, approvals, consents, licences, exemptions, filings,
registrations, notarizations and other requirements of Governmental Authorities
reasonably necessary to carry on the businesses of Nexen and its Restricted
Subsidiaries are in full force and effect, except to the extent that the failure
to have or maintain the same in full force and effect would not, when taken in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
 
(l)
Remittances Up to Date

 
All of the remittances required to be made by Nexen and its Restricted
Subsidiaries to the federal, provincial and municipal governments have been
made, are currently up to date and there are no outstanding arrears, except
where and to the extent the failure to remit or delay in remitting would not,
when taken in the aggregate, reasonably be expected to have a Material Adverse
Effect.
 
 
(m)
Environmental

 
To the best of the knowledge and belief of Nexen, after due inquiry, Nexen, its
Restricted Subsidiaries and their respective properties, assets and undertakings
taken as a whole comply in all material respects and the businesses, activities
and operations of same and the use of such properties, assets and undertakings
and the processes and undertakings performed thereon comply in all respects with
all Environmental Laws except to the extent that non-compliance would not
reasonably be expected to have a Material Adverse Effect; further, Nexen does
 
 
 
 

--------------------------------------------------------------------------------

- 99 -
 
not know, and has no reasonable grounds to know, of any facts which result in or
constitute or are likely to give rise to non-compliance with any Environmental
Laws, which facts or non-compliance have or would reasonably be expected to have
a Material Adverse Effect.
 
 
(n)
Taxes

 
Nexen and each of its Restricted Subsidiaries have paid all Taxes, assessments
and reassessments and all other governmental charges, governmental royalties,
penalties, interest and fines claimed against them which are due and payable,
other than such Taxes or other amounts which the failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect; they have made adequate provision for, and all required
instalment payments have been made in respect of, Taxes payable for the current
period for which returns are not yet required to be filed, except to the extent
that the failure to do so has not had and would not reasonably be expected to
have a Material Adverse Effect; there are no actions or proceedings being taken
by any taxation authority in any jurisdictions where Nexen or any Restricted
Subsidiary carries on business to enforce the payment of any Taxes by it other
than those which are being contested by it in good faith by appropriate
proceedings where such contestation would not be reasonably expected to have a
Material Adverse Effect.
 
 
(o)
Investment Company Status

 
At any time when any of the Total Commitment has been allocated to the U.S.
Facility, neither Nexen nor any of its Restricted Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
 
 
(p)
ERISA.

 
At any time when any of the Total Commitment has been allocated to the U.S.
Facility, no ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.
 
 
(q)
Compliance with Regulations T, U, and X.

 
At any time when any of the Total Commitment has been allocated to the U.S.
Facility, neither Nexen nor any of its Restricted Subsidiaries is engaged
principally in or has as one of its important activities the business of
extending credit for the purpose of purchasing or carrying any “margin security”
or “margin stock” as defined in Regulations T, U, and X (12 C.F.R. Parts 221 and
224) of the Federal Reserve System (herein called “Margin Stock”).  Neither
Nexen, nor any Restricted Subsidiaries has taken or will take any action which
might cause this Agreement to violate Regulation T, U, or X, or any other
regulation of the Federal
 
 
 
 

--------------------------------------------------------------------------------

- 100 -
 
Reserve System with respect to Margin Stock, in each case as now in effect or as
the same may hereafter be in effect.  Neither the making of the Loans nor the
use of proceeds thereof will violate the provisions of Regulation T, U, or X of
the Federal Reserve System.
 
(2)           In addition to and without limiting, derogating from or otherwise
affecting the representations and warranties of Nexen contained in Section
9.1(1), the U.S. Borrower, with respect to itself only, represents and warrants
to the U.S. Agent and to each of the U.S. Facility Lenders (and acknowledges and
confirms that the U.S. Agent and each of the U.S. Facility Lenders is relying
upon such representations and warranties) that each of the representations and
warranties of Nexen contained in the following provisions of said Section 9.1(1)
is true, correct and complete in all respects with respect the U.S. Borrower as
if made and repeated at length in this Section 9.1(2) by the U.S. Borrower,
mutatis mutandis:  Sections 9.1(1)(a), (b), (c), (d), (g), (o), (p) and (q).
 
(3)           In addition to and without limiting, derogating from or otherwise
affecting the representations and warranties of Nexen contained in Section
9.1(1), the U.K. Borrower, with respect to itself only, represents and warrants
to the U.K. Agent and to each of the U.K. Facility Lenders (and acknowledges and
confirms that the U.K. Agent and each of the U.K. Facility Lenders is relying
upon such representations and warranties) that each of the representations and
warranties of Nexen contained in the following provisions of said Section 9.1(1)
is true, correct and complete in all respects with respect the U.K. Borrower as
if made and repeated at length in this Section 9.1(3) by the U.K. Borrower,
mutatis mutandis:  Sections 9.1(1)(a), (b), (c), (d) and (g).
 
9.2
Deemed Repetition

 
On the date of delivery by a Borrower of a Drawdown Notice to the applicable
Agent, and again on the date of any Drawdown made by a Borrower pursuant
thereto:
 
 
(a)
except those representations and warranties which the Borrowers have notified
the applicable Agent in writing cannot be repeated for such Drawdown and in
respect of which the applicable Lenders have waived in writing (with or without
terms or conditions) the application of the condition precedent in
Section 3.1(b) for such Drawdown, each of the representations and warranties of
Nexen and, if the Borrower delivering such Drawdown Notice is other than Nexen,
of such Borrower contained (or deemed to be contained) in Section 9.1 shall be
deemed to be repeated;

 
 
(b)
Nexen shall be deemed to have represented and warranted to the Agents and the
Lenders that, except as has otherwise been notified to the applicable Agent in
writing and has been waived by the applicable Lenders in writing, no event has
occurred and remains outstanding which would constitute a Default or an Event of
Default nor will any such event occur as a result of the aforementioned
Drawdown; and

 
 
 
 

--------------------------------------------------------------------------------

- 101 -
 
 
(c)
if the Borrower delivering such Drawdown Notice is other than Nexen, such
Borrower shall be deemed to have represented and warranted to the applicable
Agent and the applicable Lenders that, except as has otherwise been notified to
the applicable Agent in writing and has been waived by the applicable Lenders in
writing, no event has occurred and remains outstanding which would constitute a
Default or an Event of Default nor will any such event occur as a result of the
aforementioned Drawdown.

 
9.3
Other Documents

 
All representations, warranties and certifications of Nexen or any other
Borrower contained in any other Document delivered pursuant hereto or thereto
shall be deemed to constitute representations and warranties made by Nexen to
the Agents and the Lenders (or by such other Borrower to the applicable Agent
and applicable Lenders) under Section 9.1 of this Agreement.
 
9.4
Effective Time of Repetition

 
All representations and warranties, when repeated or deemed to be repeated
hereunder, shall be construed with reference to the facts and circumstances
existing at the time of repetition, unless they are stated herein to be made as
at the date hereof.
 
9.5
Nature of Representations and Warranties

 
The representations and warranties set out in this Agreement or deemed to be
made pursuant hereto shall survive the execution and delivery of this Agreement
and the making of each Drawdown, notwithstanding any investigations or
examinations which may be made by the Agents, the Lenders or Lenders’
Counsel.  Such representations and warranties shall survive until this Agreement
has been terminated, provided that the representations and warranties relating
to environmental matters shall survive the termination of this Agreement.
 
ARTICLE 10
GENERAL COVENANTS
 
10.1
Affirmative Covenants of Nexen

 
So long as any Obligation is outstanding or any Credit Facility is available
hereunder, Nexen covenants and agrees with each of the Lenders and the Agents
that, unless (subject to Section 15.10) a Majority of the Lenders otherwise
consent in writing:
 
 
(a)
Punctual Payment and Performance

 
Nexen shall and shall cause the U.S. Borrower and the U.K. Borrower to, duly and
punctually pay the principal of all Loans, all interest thereon and all fees and
other amounts required to be paid by the applicable Borrower hereunder in the
manner specified hereunder and Nexen shall, and shall cause the U.S. Borrower,
the U.K. Borrower and its other Subsidiaries to maintain, perform and observe
all
 
 
 
 

--------------------------------------------------------------------------------

- 102 -
 
of their respective obligations under this Agreement and under any other
Document to which any of them is a party.
 
 
(b)
Maintenance and Operation

 
Nexen shall do or cause to be done and will cause each Restricted Subsidiary to
do or cause to be done all things necessary or required to have all their
properties, assets and operations owned, operated and maintained in accordance
with customary industry practice and applicable law except to the extent that
the failure to do or cause to be done the same would not reasonably be expected
to have a Material Adverse Effect, and at all times cause the same to be owned,
operated, maintained and used in compliance with all terms of any applicable
insurance policy except to the extent that the failure to do or cause to be done
the same would not reasonably be expected to have a Material Adverse Effect.
 
 
(c)
Compliance with Legislation Generally

 
Nexen shall do or cause to be done, and shall cause its Restricted Subsidiaries
to do or cause to be done, all acts necessary or desirable to comply with all
applicable federal, state, provincial and municipal laws, requirements or
standards except where such failure to comply does not and would not reasonably
be expected to have a Material Adverse Effect and to preserve and keep in full
force and effect all franchises, licences, rights, privileges and permits
necessary to enable Nexen and each of its Restricted Subsidiaries to operate and
conduct their respective businesses in accordance with customary industry
practice except where such failure to preserve and keep in full force and effect
does not and would not reasonably be expected to have a Material Adverse Effect
and to advise the Agents of any proposed changes to or loss or sale of such
franchises, licences, rights, privileges and permits which would reasonably be
expected to have a Material Adverse Effect.
 
 
(d)
Material Litigation

 
Nexen shall promptly give written notice to each Agent of any litigation,
proceeding or dispute affecting it or any of its Restricted Subsidiaries of
which there is a reasonable possibility of a determination adverse to it or any
Restricted Subsidiary and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect and shall from time to time furnish
to an Agent all reasonable information requested by such Agent concerning the
status of any such litigation, proceeding or dispute.
 
 
(e)
Financial Statements and Other Information

 
Nexen shall deliver to the Canadian Agent with sufficient copies for each of the
Lenders:
 
 
(i)
Annual Financials - as soon as available and, in any event, within 120 days
after the end of each of its fiscal years, copies of its audited annual

 
 
 
 

--------------------------------------------------------------------------------

- 103 -
 
 
 
financial statements on a consolidated basis consisting of a balance sheet,
statement of income, statement of cash flows and statement of shareholders’
equity for each such year, together with the notes thereto, all prepared in
accordance with GAAP consistently applied, together with a report of Nexen’s
auditors thereon;

 
 
(ii)
Quarterly Financials - as soon as available and, in any event within 60 days
after the end of each of its first, second and third fiscal quarters, copies of
its unaudited quarterly financial statements on a consolidated basis, in each
case consisting of a balance sheet, statement of income, statement of cash flows
and statement of shareholders’ equity for each such period all in reasonable
detail and stating in comparative form the figures for the corresponding date
and period in the previous fiscal year, all prepared in accordance with GAAP
consistently applied;

 
 
(iii)
Compliance Certificate - concurrently with furnishing the financial statements
pursuant to Sections 10.1(e)(i) and (ii), a Compliance Certificate signed by the
president, chief financial officer, vice-president - finance or treasurer of
Nexen and stating that, inter alia, Nexen is not in default under the terms and
conditions of this Agreement and that no Default or Event of Default has
occurred and is continuing (or, if applicable, specifying those defaults or
events notified in accordance with Section 10.1(g) below) and detailing
calculations determining whether or not the financial covenant specified in
Section 10.3 below has been or is being complied with; and

 
 
(iv)
Other - at the request of the Canadian Agent, such other information, reports,
certificates, projections of income and cash flow or other matters affecting the
business, affairs, financial condition, property or assets of Nexen or the
business, affairs, financial condition, property or assets of any of its
Restricted Subsidiaries as the Canadian Agent may reasonably request.

 
 
(f)
Rights of Inspection

 
At any reasonable time and from time to time upon reasonable prior notice, Nexen
shall permit, and shall cause its Restricted Subsidiaries to permit, the
Canadian Agent or any representative thereof (at the expense of the Lenders) to
examine and make copies of and abstracts from the records and books of account
of Nexen or any of its Restricted Subsidiaries and to visit and inspect the
premises and properties of Nexen or any of its Restricted Subsidiaries (in each
case at the risk of Nexen) and to discuss the affairs, finances and accounts of
Nexen or any of its Restricted Subsidiaries with any of the officers of Nexen or
any of its Restricted Subsidiaries.
 
 
 
 

--------------------------------------------------------------------------------

- 104 -
 
 
(g)
Notice of Default or Event of Default

 
Nexen shall, as soon as reasonably practicable, promptly deliver to each Agent,
upon becoming aware of a Default or the occurrence of an Event of Default, an
officer’s certificate describing in detail such Default or such Event of Default
and specifying the steps, if any, being taken to cure or remedy the same.
 
 
(h)
Notice of Material Adverse Effect

 
Nexen shall, as soon as reasonably practicable, promptly notify each Agent of
any event, circumstance or condition that has had or is reasonably likely to
have a Material Adverse Effect.
 
 
(i)
Payment of Taxes, Withholdings, etc.

 
Nexen shall, and shall cause its Restricted Subsidiaries to, from time to time
pay or cause to be paid all rents, royalties, Taxes, rates, levies or
assessments, ordinary or extraordinary, governmental fees or dues, and to make
and remit all withholdings, lawfully levied, assessed or imposed upon Nexen or
its Restricted Subsidiaries or any of the assets of Nexen or its Restricted
Subsidiaries, as and when the same become due and payable, except (i) to the
extent that the failure to do so, whether individually or in the aggregate, does
not have and would not reasonably be expected to have a Material Adverse Effect
or (ii) when and so long as the validity of any such rents, royalties, Taxes,
rates, levies, assessments, fees, dues or withholdings is in good faith being
contested by Nexen or its Restricted Subsidiaries and provided that they shall
have established adequate reserves therefor (in accordance with GAAP) and such
contestation does not have and would not reasonably be expected to have a
Material Adverse Effect and will not result in forfeiture of any part of its
assets which are material to Nexen and its Restricted Subsidiaries taken as a
whole prior to the contestation of such validity being completed.
 
 
(j)
Payment of Preferred Claims

 
Nexen shall, and shall cause its Restricted Subsidiaries to, from time to time
pay when due or cause to be paid when due all material amounts related to wages,
workers’ compensation obligations, government royalties or pension fund
obligations and any other amount which, in any case, may result in a lien,
charge or similar encumbrance (and which would not be a Permitted Encumbrance
under subparagraphs (a) or (c) of the definition thereof) against the assets of
Nexen or such Restricted Subsidiary arising under statute or regulation, except
when and so long as the validity of any such amounts or other obligations is in
good faith being contested by Nexen or its Restricted Subsidiaries and provided
that they shall have established adequate reserves therefor (in accordance with
GAAP) and such contestation would not have and would not reasonably be expected
to have a Material Adverse Effect and will not result in forfeiture of any part
of its assets
 
 
 
 

--------------------------------------------------------------------------------

- 105 -
 
which are material to Nexen and its Restricted Subsidiaries taken as a whole
prior to the contestation of such validity being completed.
 
 
(k)
Environmental Covenants

 
 
(i)
Without limiting the generality of Section 10.1(c) above, Nexen shall, and shall
cause its Restricted Subsidiaries and any other party acting under their
direction to, conduct their business and operations so as to comply at all times
with all Environmental Laws if the consequence of a failure to comply would
reasonably be expected, either alone or in conjunction with any other such
non-compliances, to have a Material Adverse Effect.

 
 
(ii)
If Nexen or its Restricted Subsidiaries shall:

 
 
A.
receive or give any notice that a violation of any Environmental Law has or may
have been committed or is about to be committed by the same, if such violation
would reasonably be expected to have a Material Adverse Effect;

 
 
B.
receive any notice that a complaint, proceeding or order has been filed or is
about to be filed against the same alleging a violation of any Environmental
Law, if such violation would reasonably be expected to have a Material Adverse
Effect; or

 
 
C.
receive any notice requiring Nexen or a Restricted Subsidiary, as the case may
be, to take any action in connection with the release of hazardous materials
into the environment or alleging that Nexen or the Restricted Subsidiary may be
liable or responsible for costs associated with a response to or to clean-up a
release of hazardous materials into the environment or any damages caused
thereby, if such action or liability would reasonably be expected to have a
Material Adverse Effect;

 
Nexen shall promptly provide each Agent with a copy of such notice and shall, or
shall cause its Subsidiary to, furnish to each Agent from time to time all
reasonable information requested thereby relating to the same.
 
 
(iii)
Nexen shall notify each Agent promptly of any event or occurrence of which it is
aware which would reasonably be expected to result in violation of any
Environmental Law if such event or occurrence would reasonably be expected to
have a Material Adverse Effect.

 
 
(l)
Use of Loans

 
Each Borrower shall use all Loans and the proceeds thereof solely for the
purposes set forth in Section 2.3 hereof.  No Borrower shall, directly or
indirectly, use any part of such proceeds for any purpose which violates, or is
inconsistent
 
 
 
 

--------------------------------------------------------------------------------

- 106 -
 
with Regulations T, U, or X of the Board of Governors of the Federal Reserve
System.
 
 
(m)
Ownership of Consolidated Tangible Assets

 
Nexen shall ensure that, at the end of each Fiscal Quarter, Nexen and its
Restricted Subsidiaries directly own not less than 80% of Consolidated Tangible
Assets excluding their investments in any Subsidiary.
 
10.2
Negative Covenants of Nexen

 
So long as any Obligation is outstanding or any of the Credit Facilities are
available hereunder, Nexen covenants and agrees with each of the Lenders and the
Agents that, unless (subject to Section 15.10) a Majority of the Lenders
otherwise consent in writing:
 
 
(a)
Change of Business

 
Nexen shall not, and shall not permit any Material Restricted Subsidiary to,
change in any material respect the nature of its business or operations from the
businesses and operations carried on by Nexen and its Material Restricted
Subsidiaries on the date hereof if such change would have or would reasonably be
expected to have a Material Adverse Effect.
 
 
(b)
Negative Pledge

 
Nexen shall not, nor shall it permit any of its Restricted Subsidiaries to,
create, issue, incur, assume or permit to exist any Security Interests on any of
their property, undertakings or assets other than Permitted Encumbrances.
 
 
(c)
No Dissolution

 
Nexen and its Material Restricted Subsidiaries shall not liquidate, dissolve or
wind-up or take any steps or proceedings in connection therewith; provided that,
Material Restricted Subsidiaries shall be entitled to do the foregoing where the
transferees of all of its property and assets are Nexen and/or other Restricted
Subsidiaries.
 
 
(d)
No Merger, Amalgamation, etc.

 
Nexen shall not enter into any transaction whereby all or substantially all of
its undertaking, property and assets would become the property of any other
person (herein called a “Successor”) whether by way of reconstruction,
reorganization, recapitalization, consolidation, amalgamation, merger, transfer,
sale or otherwise, unless:
 
 
(i)
the Successor is a corporation with limited liability and incorporated under the
federal laws of Canada or the laws of any province of Canada or the

 
 
 
 

--------------------------------------------------------------------------------

- 107 -
 

 
 
Successor is a partnership duly established under the laws of any province of
Canada;

 
 
(ii)
prior to or contemporaneously with the consummation of such transaction Nexen
and the Successor shall have executed and delivered or caused to be executed and
delivered to each Agent such instruments and done such things as, in the
reasonable opinion of Lenders’ Counsel, are necessary or advisable to establish
that upon the consummation of such transaction:

 
 
A.
the Successor will have assumed all the covenants and obligations of Nexen under
this Agreement and the other Documents; and

 
 
B.
this Agreement and the other Documents, as the case may be, will be valid and
binding obligations of the Successor, entitling the Lenders and the Agents, as
against the Successor, to exercise all their rights under this Agreement and the
other Documents;

 
 
(iii)
such transaction shall be on such terms and shall be carried out in such manner
as to preserve and not to impair any of the rights and powers of the Lenders and
the Agents hereunder or pursuant to the other Documents;

 
 
(iv)
such transactions shall not result in the assets of the Successor being subject
to any Security Interests other than Permitted Encumbrances;

 
 
(v)
no Event of Default and no Default shall have occurred and be continuing, or
will occur as a result of such transaction, or shall exist immediately after the
consummation of such transaction; and

 
 
(vi)
such transaction shall not result in an adverse impact on the long-term debt
rating of Nexen from either of the Designated Rating Agencies such that either
of such ratings would be less than Investment Grade,

 
provided that, (x) the requirement in Section 10.2(d)(ii) to execute and deliver
instruments shall not apply to an amalgamation solely among Nexen and one or
more of its Wholly-Owned Subsidiaries under the Canada Business Corporations Act
and (y) the requirement in Section 10.2(d)(vi) shall not apply to such a
transaction solely among Nexen and one or more of its Wholly-Owned Subsidiaries.
 
 
(e)
Limit on Restricted Subsidiary Debt

 
Except for Debt of the U.S. Borrower and the U.K. Borrower hereunder and except
for the Debt of Monetization Vehicles, Nexen shall not, at any time, permit
Restricted Subsidiary Debt to exceed 15.0% of Consolidated Net Tangible Assets.
 
 
 
 

--------------------------------------------------------------------------------

- 108 -
 
10.3
Debt to EBITDA Ratio

 
So long as any Obligation is outstanding or any Credit Facility is available
hereunder, Nexen covenants and agrees with each of the Lenders and the Agents
that, unless (subject to Section 15.10) a Majority of the Lenders otherwise
consent in writing, as at each Quarter End, Nexen shall not permit the ratio of
Debt to EBITDA, for the twelve month period ended on such Quarter End, to be
greater than 3.50:1.00. For the purposes of this Section 10.3 only, Nexen may
deduct (without duplication) from the calculation of Debt (i) any Capital
Securities, and (ii) any Debt issued or borrowed by it (“New Debt”) for the
purpose of repaying or extinguishing any existing outstanding Debt (“Existing
Debt”) provided that:
 
 
(a)
such Existing Debt has a maturity that is within 12 months of the date the New
Debt was issued;

 
 
(b)
the New Debt may only be deducted from the calculation of Debt for the purposes
of this Section 10.3 (i) to the extent it has not been used to repay any
Obligations, and (ii) for clarity, to the extent it is not used as Defeasance
Deposits; and

 
 
(c)
Nexen certifies in its regularly scheduled Compliance Certificates that it is
Nexen’s intention that the proceeds of the New Debt be used to repay or
extinguish the Existing Debt.

 
10.4
Certain Covenants of the U.S. Borrower

 
The U.S. Borrower covenants and agrees with each of the U.S. Facility Lenders
and the U.S. Agent that, unless (subject to Section 15.10) a Majority of the
Lenders otherwise consent in writing:
 
 
(a)
it shall duly and punctually pay the principal of all Loans, all interest
thereon and all fees and other amounts required to be paid by it hereunder in
the manner specified hereunder and it shall maintain, perform and observe all of
its obligations under this Agreement and under any other Document to which it is
a party;

 
 
(b)
it shall use all Loans and proceeds thereof solely for the purposes set forth in
Section 2.3 hereof; and

 
 
(c)
it shall maintain its corporate existence and shall not liquidate, dissolve or
wind-up or take any steps or proceedings in connection therewith unless all
Obligations under the U.S. Facility have been fully repaid or paid, as the case
may be, and the U.S. Facility has been cancelled in accordance herewith.

 
10.5
Certain Covenants of the U.K. Borrower

 
The U.K. Borrower covenants and agrees with each of the U.K. Facility Lenders
and the U.K. Agent that, unless (subject to Section 15.10) a Majority of the
Lenders otherwise consent in writing:
 
 
 
 

--------------------------------------------------------------------------------

- 109 -
 
 
(a)
it shall duly and punctually pay the principal of all Loans, all interest
thereon and all fees and other amounts required to be paid by it hereunder in
the manner specified hereunder and it shall maintain, perform and observe all of
its obligations under this Agreement and under any other Document to which it is
a party;

 
 
(b)
it shall use all Loans and proceeds thereof solely for the purposes set forth in
Section 2.3 hereof; and

 
 
(c)
it shall maintain its corporate existence and shall not liquidate, dissolve or
wind-up or take any steps or proceedings in connection therewith unless all
Obligations under the U.K. Facility have been fully repaid or paid, as the case
may be, and the U.K. Facility has been cancelled in accordance herewith.

 
10.6
Agent May Perform Covenants

 
If a Borrower fails to perform any covenants on its part herein contained,
subject to any consents or notice or cure periods required by Section 11.1, the
applicable Agent may give notice to such Borrower of such failure and if, within
10 days after such notice, such covenant remains unperformed, the applicable
Agent may, in its discretion but need not, perform any such covenant capable of
being performed by such Agent and if the covenant requires the payment or
expenditure of money, the applicable Agent may, upon having received approval of
all Lenders, make such payments or expenditure and all sums so expended shall be
forthwith payable by such Borrower to the applicable Agent on behalf of the
Lenders and shall bear interest at the applicable interest rate provided in
Section 5.12 for amounts due in Canadian Dollars, United States Dollars or
Pounds Sterling, as the case may be.  No such performance, payment or
expenditure by an Agent shall be deemed to relieve such Borrower of any default
hereunder or under the other Documents.
 
ARTICLE 11
EVENTS OF DEFAULT AND ACCELERATION
 
11.1
Events of Default

 
The occurrence of any one or more of the following events (each such event being
herein referred to as an “Event of Default”) shall constitute a default under
this Agreement:
 
 
(a)
if a Borrower fails to pay the principal of any Loan hereunder when due and
payable and such default continues for more than 2 Banking Days;

 
 
(b)
if a Borrower fails to pay:

 
 
(i)
any interest (including, if applicable, default interest) due on any Loan;

 
 
(ii)
any acceptance fee with respect to a Bankers’ Acceptance or issuance fee with
respect to a Letter of Credit; or

 
 
 
 

--------------------------------------------------------------------------------

- 110 -
 
 
(iii)
any other amount not specifically referred to in paragraph (a) above or in this
paragraph (b) payable by a Borrower hereunder;

 
in each case when due and payable, and such default is not remedied within 5
Banking Days after written notice thereof is given by the applicable Agent to
such Borrower specifying such default and requiring such Borrower to remedy or
cure the same;
 
 
(c)
if a Borrower fails to observe or perform any covenant or obligation herein or
in any other Document (including, for certainty, the Nexen Guarantee) contained
on its part to be observed or performed (other than a covenant or condition
whose breach or default in performance is specifically dealt with elsewhere in
this Section 11.1) and, after notice has been given by the applicable Agent to
such Borrower specifying such default and requiring such Borrower to remedy or
cure the same, such Borrower shall fail to remedy such default within a period
of 20 Banking Days after the giving of such notice;

 
 
(d)
if any representation or warranty made by a Borrower in this Agreement or deemed
made by a Borrower in this Agreement (including, for certainty, any
representation or warranty made by Nexen in the Nexen Guarantee) shall prove to
have been incorrect or misleading in any material respect on and as of the date
made and such misrepresentation is not remedied within 20 Banking Days after the
applicable Agent notifies such Borrower of the same;

 
 
(e)
if a decree or order of a court of competent jurisdiction is entered adjudging
Nexen or any Material Restricted Subsidiary a bankrupt or insolvent or approving
as properly filed a petition seeking the winding-up of Nexen or any Material
Restricted Subsidiary under the Companies’ Creditors Arrangement Act (Canada),
the Bankruptcy and Insolvency Act (Canada), the Winding-up and Restructuring Act
(Canada) or any other bankruptcy, insolvency or analogous laws or ordering the
winding up or liquidation of its affairs, and any such decree, order, winding up
or liquidation has or would reasonably be expected to have a Material Adverse
Effect and continues unstayed and in effect for a period of more than 20 Banking
Days;

 
 
(f)
if Nexen or any Material Restricted Subsidiary makes any assignment in
bankruptcy or makes any other assignment for the benefit of creditors, makes any
proposal under the Bankruptcy and Insolvency Act (Canada) or any comparable law,
seeks relief under the Companies’ Creditors Arrangement Act (Canada), the
Winding-up and Restructuring Act (Canada) or any other bankruptcy, insolvency or
analogous law, files a petition or proposal to take advantage of any act of
insolvency, consents to or acquiesces in the appointment of a trustee, receiver,
receiver and manager, interim receiver, custodian, sequestrator or other person
with similar powers of itself or of all or any substantial portion of its
assets, or files a petition or otherwise commences any proceeding seeking any
reorganization, arrangement, composition, administration or readjustment under
any applicable bankruptcy, insolvency, moratorium, reorganization or other

 
 
 
 

--------------------------------------------------------------------------------

- 111 -
 
 
 
similar law affecting creditors’ rights or consents to, or acquiesces in, the
filing of such a petition and any such assignment, proposal, relief, petition,
proposal, appointment or proceeding has or would reasonably be expected to have
a Material Adverse Effect;

 
 
(g)
except in accordance with Section 10.2(c) or Section 10.2(d), if proceedings are
commenced for the dissolution, liquidation or winding-up of Nexen or Material
Restricted Subsidiary unless such proceedings are being actively and diligently
contested in good faith to the satisfaction of the Majority of the Lenders;

 
 
(h)
if creditors of Nexen or the Material Restricted Subsidiaries having a Security
Interest against or in respect of the property and assets thereof, or any part
thereof, (other than Non-Recourse Assets) realize upon or enforce any such
security against such property and assets or any part thereof having an
aggregate fair market value in excess of the greater of U.S.$100,000,000 and
1.5% of Consolidated Net Tangible Assets and such realization or enforcement
shall continue in effect and not be released, discharged or stayed within 20
Banking Days;

 
 
(i)
if property and assets of Nexen and the Material Restricted Subsidiaries or any
part thereof (other than Non-Recourse Assets) having an aggregate fair market
value in excess of the greater of U.S.$100,000,000 and 1.5% of Consolidated Net
Tangible Assets is seized or otherwise attached by anyone pursuant to any legal
process or other means, including distress, execution or any other step or
proceeding with similar effect and such attachment, step or other proceeding
shall continue in effect and not be released, discharged or stayed within 20
Banking Days;

 
 
(j)
if one or more judgments, decrees or orders (other than in respect of
Non-Recourse Debt) shall be rendered against Nexen or a Material Restricted
Subsidiary for the payment of money in excess of the greater of U.S.$100,000,000
and 1.5% of Consolidated Net Tangible Assets in the aggregate and any of such
judgments, decrees or orders shall continue unsatisfied and in effect for a
period of more than 20 Banking Days without being vacated, discharged, satisfied
or stayed pending appeal;

 
 
(k)
if Nexen or any of its Material Restricted Subsidiaries (or any combination
thereof) defaults in the payment when due (whether at maturity, upon
acceleration, or otherwise) of Debt or Financial Instrument Obligations in
aggregate principal amount in excess of the greater of U.S.$100,000,000 and 1.5%
of Consolidated Net Tangible Assets (or the Equivalent Amount thereof or the
equivalent thereof in any other currency) unless such default has been remedied
or waived in accordance with the provisions of the relevant indentures, credit
agreements, instruments, or other agreements;

 
 
(l)
if a default, event of default or other similar condition or event (however
described) in respect of Nexen or any of its Material Restricted Subsidiaries
(or

 
 
 
 

--------------------------------------------------------------------------------

- 112 -
 
 
 
any combination thereof) occurs or exists under any indentures, credit
agreements, instruments or other agreements evidencing or relating to Debt or
Financial Instrument Obligations (individually or collectively) in an aggregate
principal amount in excess of the greater of U.S.$100,000,000 and 1.5% of
Consolidated Net Tangible Assets (or the Equivalent Amount thereof or the
equivalent thereof in any other currency) and such default, event or condition
has resulted in such Debt or Financial Instrument Obligations becoming due and
payable thereunder before it would otherwise have been due and payable, unless
such default, event or condition has been remedied or waived in accordance with
the provisions of the relevant indentures, credit agreements, instruments or
other agreements and the acceleration of Debt or Financial Instrument
Obligations resulting therefrom has been rescinded;

 
 
(m)
at any time when any of the Total Commitment has been allocated to the U.S.
Facility, if an ERISA Event shall have occurred that, in the opinion of the
Majority of the Lenders, when taken together with all other ERISA Events that
have occurred, has resulted in or would reasonably be expected to result in a
Material Adverse Effect;

 
 
(n)
if, at any time when any of the Total Commitment has been allocated to the U.S.
Facility or the U.K. Facility, the Nexen Guarantee ceases to be in full force
and effect and such guarantee is not replaced by a new valid and enforceable
guarantee of Nexen (on terms and conditions satisfactory to the Lenders, acting
reasonably) within 15 Banking Days after Nexen has become actually aware that
the Nexen Guarantee has ceased to be in full force and effect; or

 
 
(o)
if:  (i) the U.S. Borrower ceases to be a Subsidiary of Nexen at any time when
any of the Total Commitment has been allocated to the U.S. Facility; or (ii) the
U.K. Borrower ceases to be a Subsidiary of Nexen at any time when any of the
Total Commitment has been allocated to the U.K. Facility.

 
11.2
Acceleration

 
If any Event of Default shall occur and for so long as it is continuing:
 
 
(a)
the entire principal amount of all Loans then outstanding from the Borrowers and
all accrued and unpaid interest thereon;

 
 
(b)
an amount equal to the face amount at maturity of all Bankers’ Acceptances
issued by Nexen which are unmatured;

 
 
(c)
an amount equal to the maximum then available to be drawn under all unexpired
Letters of Credit; and

 
 
(d)
all other Obligations outstanding hereunder,

 
shall, at the option of the Agent in accordance with Section 14.11 or upon the
request of a Majority of the Lenders, become immediately due and payable upon
written notice to that effect
 
 
 
 

--------------------------------------------------------------------------------

- 113 -
 
from the applicable Agent to the Borrowers, all without any other notice and
without presentment, protest, demand, notice of dishonour or any other demand
whatsoever (all of which are hereby expressly waived by the Borrowers);
provided, however, that upon the occurrence of an Event of Default specified in
Section 11.1(e) or Section 11.1(f) all of the indebtedness, liabilities and
other Obligations specified in Sections 11.2(a) to (d), inclusive, above shall
automatically become due and payable, in each case without any requirement that
notice be given to any Borrower and without any further act of any Agent or any
Lender whatsoever.  In any such event and if the Borrowers do not immediately
pay all such amounts upon receipt of such notice or upon such automatic
acceleration, either the Lenders (in accordance with the proviso in
Section 14.11(i)) or each applicable Agent on their behalf may, in their
discretion, exercise any right or recourse and/or proceed by any action, suit,
remedy or proceeding against any one or more of the Borrowers authorized or
permitted by law for the recovery of all the indebtedness and liabilities of the
applicable Borrowers to the Lenders and proceed to exercise any and all rights
hereunder and under the other Documents and no such remedy for the enforcement
of the rights of the Lenders shall be exclusive of or dependent on any other
remedy but any one or more of such remedies may from time to time be exercised
independently or in combination.
 
11.3
Conversion on Event of Default

 
Upon the occurrence of an Event of Default, the applicable Agent on behalf of
the applicable Lenders may (in their sole discretion) convert, at the Equivalent
Amount, if applicable, any outstanding Loan (other than a Letter of Credit) to
either a Canadian Prime Rate Loan, U.S. Base Rate Loan or GBP Call Rate
Loan.  Interest shall accrue on each such Loan at the rate specified in Article
5 with interest on all overdue interest at the same rate, such interest to be
calculated daily and payable on demand.
 
11.4
Remedies Cumulative and Waivers

 
For greater certainty, it is expressly understood and agreed that the rights and
remedies of the Lenders and the Agents hereunder or under any other Document are
cumulative and are in addition to and not in substitution for any rights or
remedies provided by law or by equity; and any single or partial exercise by the
Lenders or an Agent of any right or remedy for a default or breach of any term,
covenant, condition or agreement contained in this Agreement or other Document
shall not be deemed to be a waiver of or to alter, affect or prejudice any other
right or remedy or other rights or remedies to which any one or more of the
Lenders and the Agents may be lawfully entitled for such default or breach.  Any
waiver by, as applicable, the Majority of the Lenders, the Lenders or an Agent
of the strict observance, performance or compliance with any term, covenant,
condition or other matter contained herein and any indulgence granted, either
expressly or by course of conduct, by, as applicable, the Majority of the
Lenders, the Lenders or an Agent shall be effective only in the specific
instance and for the purpose for which it was given and shall be deemed not to
be a waiver of any rights and remedies of the Lenders or the Agents under this
Agreement or any other Document as a result of any other default or breach
hereunder or thereunder.
 
 
 
 

--------------------------------------------------------------------------------

- 114 -
 
11.5
Termination of Lenders’ Obligations

 
The occurrence of a Default or an Event of Default shall relieve the Lenders of
all obligations to provide any further Drawdowns, Rollovers or Conversions to
any Borrower hereunder; provided that the foregoing shall not prevent the
Lenders or an Agent from disbursing money or effecting any Conversion which, by
the terms hereof, they are entitled to effect, or any Conversion or Rollover
requested by a Borrower and acceptable to the applicable Lenders and the
applicable Agent.
 
ARTICLE 12
CHANGE OF CIRCUMSTANCES
 
12.1
Market Disruption Respecting Libor Loans and GBP Libor Loans

 
If at any time subsequent to the giving of a Drawdown Notice, Rollover Notice or
Conversion Notice to the applicable Agent by a Borrower with regard to any
requested Libor Loan or GBP Libor Loan:
 
 
(a)
the applicable Agent (acting reasonably) determines that by reason of
circumstances affecting the London interbank market, adequate and fair means do
not exist for ascertaining the rate of interest with respect to, or deposits are
not available in sufficient amounts in the ordinary course of business at the
rate determined hereunder to fund, a requested Libor Loan or GBP Libor Loan, as
applicable, during the ensuing Interest Period selected;

 
 
(b)
the applicable Agent (acting reasonably) determines  that the making or
continuing of the requested Libor Loan or GBP Libor Loan, as applicable, by the
Lenders has been made impracticable by the occurrence of an event which
materially adversely affects the London interbank market generally; or

 
 
(c)
the applicable Agent is advised by Lenders holding at least 35% of the
Commitments of the applicable Lenders under the relevant Credit Facility by
written notice (each, a “Lender Libor Suspension Notice”), such notice received
by the applicable Agent no later than 2:00 p.m. (Toronto time) on the third
Banking Day prior to the date of the requested Drawdown, Rollover or Conversion,
as the case may be, that such Lenders have determined (acting reasonably) that
the Libor Rate or GBP Libor Rate, as applicable, will not represent the
effective cost of funds to such Lenders of United States Dollar or Pounds
Sterling, as applicable, deposits in such market for the relevant Interest
Period,

 
then the applicable Agent shall give notice thereof to the applicable Lenders
and the applicable Borrower as soon as possible after such determination or
receipt of such Lender Libor Suspension Notice, as the case may be, and the
applicable Borrower shall, within one Banking Day after receipt of such notice
and in replacement of the Drawdown Notice, Rollover Notice or Conversion Notice,
as the case may be, previously given by the applicable Borrower, give the
applicable Agent a Drawdown Notice, Rollover Notice or a Conversion Notice, as
the case may be, which specifies the Drawdown of any other
 
 
 
 

--------------------------------------------------------------------------------

- 115 -
 
Loan or the Rollover or Conversion of the relevant Libor Loan or GBP Libor Loan,
as applicable, on the last day of the applicable Interest Period into any other
Loan which would not be affected by the notice from the applicable Agent
pursuant to this Section 12.1.  In the event the applicable Borrower fails to
give, if applicable, a valid replacement Conversion Notice with respect to the
maturing Libor Loans or GBP Libor Loans, as applicable, which were the subject
of a Rollover Notice, such maturing Libor Loans or GBP Libor Loans, as
applicable, shall be converted on the last day of the applicable Interest
Period, as applicable, into (i) U.S. Base Rate Loans, in the case of Libor Loans
owing by Nexen, (ii) U.S. Prime Rate Loans, in the case of Libor Loans owing by
the U.S. Borrower, (iii)  GBP Call Rate Loans, in the case of GBP Libor Loans
owing by the U.K. Borrower and (iv) USD Call Rate Loans, in the case of Libor
Loans owing by the U.K. Borrower, in each case, as if a Conversion Notice had
been given to the applicable Agent by the applicable Borrower pursuant to the
provisions hereof.  In the event the applicable Borrower fails to give, if
applicable, a valid replacement Drawdown Notice with respect to a Drawdown
originally requested by way of a Libor Loan or GBP Libor Loan, as applicable,
then the applicable Borrower shall be deemed to have requested a Drawdown by way
of (i) a U.S. Base Rate Loan, in the case of Libor Loans requested by Nexen,
(ii) a U.S. Prime Rate Loan, in the case of Libor Loans requested by the U.S.
Borrower, (iii) a GBP Call Rate Loan, in the case of GBP Libor Loans requested
by the U.K. Borrower and (iv) a USD Call Rate Loan, in the case of Libor Loans
requested by the U.K. Borrower, in each case, in the amount specified in the
original Drawdown Notice and, on the originally requested Drawdown Date, the
applicable Lenders (subject to the other provisions hereof) shall make available
the requested amount by way of a U.S. Base Rate Loan, a U.S. Prime Rate Loan, a
GBP Call Rate Loan or a USD Call Rate Loan, as applicable.
 
12.2
Market Disruption Respecting Bankers’ Acceptances

 
If:
 
 
(a)
the Canadian Agent (acting reasonably) makes a determination, which
determination shall be conclusive and binding upon Nexen, and notifies Nexen,
that there no longer exists an active market for bankers’ acceptances accepted
by the Canadian Facility Lenders; or

 
 
(b)
the Canadian Agent is advised by Canadian Facility Lenders holding at least 35%
of the Canadian Facility Commitments by written notice (each, a “Lender BA
Suspension Notice”) that such Lenders have determined (acting reasonably) that
the BA Discount Rate will not or does not accurately reflect the discount rate
which would be applicable to a sale of Bankers’ Acceptances accepted by such
Lenders in the market;

 
then:
 
 
(c)
the right of Nexen to request Bankers’ Acceptances or BA Equivalent Advances
from any Canadian Facility Lender shall be suspended until the Canadian Agent

 
 
 
 

--------------------------------------------------------------------------------

- 116 -
 
 
 
determines that the circumstances causing such suspension no longer exist, and
so notifies Nexen and the Canadian Facility Lenders;

 
 
(d)
any outstanding Drawdown Notice requesting a Loan by way of Bankers’ Acceptances
or BA Equivalent Advances shall be deemed to be a Drawdown Notice requesting a
Loan by way of Canadian Prime Rate Loans in the amount specified in the original
Drawdown Notice;

 
 
(e)
any outstanding Conversion Notice requesting a Conversion of a Loan by way of
U.S. Base Rate Loans or Libor Loans into a Loan by way of Bankers’ Acceptances
or BA Equivalent Advances shall be deemed to be a Conversion Notice requesting a
Conversion of such Loan into a Loan by way of Canadian Prime Rate Loans; and

 
 
(f)
any outstanding Rollover Notice requesting a Rollover of a Loan by way of
Bankers’ Acceptances or BA Equivalent Advances, shall be deemed to be a
Conversion Notice requesting a Conversion of such Loans into a Loan by way of
Canadian Prime Rate Loans.

 
The Canadian Agent shall promptly notify Nexen and the Canadian Facility Lenders
of any suspension of Nexen’s right to request the Bankers’ Acceptances or BA
Equivalent Advances and of any termination of any such suspension.  A Lender BA
Suspension Notice shall be effective upon receipt of the same by the Canadian
Agent if received prior to 2:00 p.m. (Toronto time) on a Banking Day and, if
not, then on the next following Banking Day, except in connection with a
Drawdown Notice, Conversion Notice or Rollover Notice previously received by the
Canadian Agent, in which case the applicable Lender BA Suspension Notice shall
only be effective with respect to such previously received Drawdown Notice,
Conversion Notice or Rollover Notice if received by the Canadian Agent prior to
2:00 p.m. (Toronto time) two Banking Days prior to the proposed Drawdown Date,
Conversion Date or Rollover Date (as applicable) applicable to such previously
received Drawdown Notice, Conversion Notice or Rollover Notice, as applicable.
 
12.3
Change in Law

 
(1)           Notwithstanding anything to the contrary in Section 8.5, but
subject to Section 12.3(2), if the adoption of any applicable law, regulation,
treaty or official directive (whether or not having the force of law) or any
change therein or in the interpretation or application thereof by any court or
by any Governmental Authority or any other entity charged with the
interpretation or administration thereof or compliance by a Lender with any
request or direction (whether or not having the force of law) of any such
authority or entity hereafter:
 
 
(a)
subjects such Lender to, or causes the withdrawal or termination of a previously
granted exemption with respect to, any Taxes (other than Excluded Taxes in
respect of such Lender), or changes the basis of taxation of payments due to
such Lender (other than insofar as the change in basis relates to Excluded Taxes
in respect of such Lender), or increases any existing Taxes (other than Excluded

 
 
 
 

--------------------------------------------------------------------------------

- 117 -
 
 
 
Taxes in respect of such Lender) on payments of principal, interest or other
amounts payable by a Borrower to such Lender under this Agreement;

 
 
(b)
imposes, modifies or deems applicable any reserve, liquidity, special deposit,
regulatory or similar requirement against assets or liabilities held by, or
deposits in or for the account of, or loans by such Lender, or any acquisition
of funds for loans or commitments to fund loans or obligations in respect of
undrawn, committed lines of credit or in respect of Bankers’ Acceptances
accepted by such Lender;

 
 
(c)
imposes on such Lender or requires there to be maintained by such Lender any
capital adequacy or additional capital requirements (including a requirement
which affects such Lender’s allocation of capital resources to its obligations)
in respect of any Loan or obligation of such Lender hereunder, or any other
condition with respect to this Agreement; or

 
 
(d)
directly or indirectly affects the cost to such Lender of making available,
funding or maintaining any Loan or otherwise imposes on such Lender any other
condition or requirement affecting this Agreement or any Loan or any obligation
of such Lender hereunder;

 
and the result of (a), (b), (c) or (d) above, in the sole determination of such
Lender acting in good faith, is:
 
 
(e)
to increase the cost to such Lender of performing its obligations hereunder with
respect to any Loan;

 
 
(f)
to reduce any amount received or receivable by such Lender hereunder or its
effective return hereunder or on its capital in respect of any Loan or any
Credit Facility;

 
 
(g)
to reduce the standby fees payable to such Lender pursuant to Section 5.10; or

 
 
(h)
to cause such Lender to make any payment with respect to or to forego any return
on or calculated by reference to, any amount received or receivable by such
Lender hereunder with respect to any Loan or any Credit Facility;

 
such Lender shall determine that amount of money which shall compensate the
Lender for such increase in cost, payments to be made or reduction in income or
return or interest foregone (herein referred to as “Additional
Compensation”).  Upon a Lender having determined that it is entitled to
Additional Compensation in accordance with the provisions of this Section, the
Lender shall promptly so notify the applicable Borrower or Borrowers and the
applicable Agent.  The relevant Lender shall provide such Borrowers and the
applicable Agent with a photocopy of the relevant law, rule, guideline,
regulation, treaty or official directive (or, if it is impracticable to provide
a photocopy, a written summary of the same) and a certificate of a duly
authorized officer of such Lender setting forth the Additional Compensation and
the basis of calculation therefor, which shall be conclusive evidence of such
Additional Compensation in the absence of manifest error.  The applicable
Borrower or Borrowers shall pay to such Lender within 10
 
 
 
 

--------------------------------------------------------------------------------

- 118 -
 
Banking Days of the giving of such notice such Lender’s Additional
Compensation.  Each of the Lenders shall be entitled to be paid such Additional
Compensation from time to time to the extent that the provisions of this Section
are then applicable notwithstanding that any Lender has previously been paid any
Additional Compensation.
 
(2)           Each Lender agrees that it will not claim Additional Compensation
from a Borrower under Section 12.3(1):
 
 
(a)
if it is not generally claiming similar compensation from its other customers in
similar circumstances;

 
 
(b)
in respect of any period greater than 3 months prior to the delivery of notice
in respect thereof by such Lender, unless the adoption, change or other event or
circumstance giving rise to the claim for Additional Compensation is retroactive
or is retroactive in effect;

 
 
(c)
to the extent (but only to the extent) the claim for Additional Compensation
would duplicate additional amounts such Lender is already receiving pursuant to
Section 8.5 in respect of the same adoption, change or other event or
circumstance giving rise to the claim for Additional Compensation;

 
 
(d)
to the extent (but only to the extent) the claim for Additional Compensation
would duplicate additional amounts such Lender is already receiving pursuant to
the payment of Mandatory Cost in respect of the same adoption, change or other
event or circumstance giving rise to the claim for Additional Compensation; or

 
 
(e)
with respect to the Canadian Facility and the Canadian Facility Lenders only, if
such Additional Compensation results from such Canadian Facility Lender being a
“non-resident” of Canada that does not deal with Nexen on an “arm’s length”
basis (both within the provisions of the Income Tax Act (Canada) or, in the case
of a Canadian Facility Lender that is not a resident of Canada, that arises as a
result of a change of applicable law in Canada.)

 
12.4
Prepayment of Portion

 
In addition to the other rights and options of the Borrowers hereunder and
notwithstanding any contrary provisions hereof, if a Lender gives the notice
provided for in Section 12.3 with respect to any Loan (an “Affected Loan”), the
applicable Borrower or Borrowers may, upon 2 Banking Days notice to that effect
given to such Lender and the applicable Agent (which notice shall be
irrevocable), prepay in full without penalty such Lender’s Rateable Portion of
the Affected Loan outstanding together with accrued and unpaid interest on the
principal amount so prepaid up to the date of such prepayment, such Additional
Compensation as may be applicable to the date of such payment and all costs,
losses and expenses incurred by such Lender by reason of the liquidation or
re-deployment of deposits or other funds or for any other reason whatsoever
resulting from the repayment of such Affected Loan or any part thereof on other
than the last day of the applicable Interest Period, and upon such payment being
made that Lender’s obligations to make such Affected Loans to the applicable
Borrower or Borrowers under this Agreement shall terminate.
 
 
 
 

--------------------------------------------------------------------------------

- 119 -
 
12.5
Illegality

 
If a Lender determines, in good faith, that the adoption of any applicable law,
regulation, treaty or official directive (whether or not having the force of
law) or any change therein or in the interpretation or application thereof by
any court or by any Governmental Authority or any other entity charged with the
interpretation or administration thereof or compliance by a Lender or its Lender
Parent with any request or direction (whether or not having the force of law) of
any such authority or entity, now or hereafter makes it unlawful or impossible
for any Lender to, or for its Lender Parent to permit such Lender to, make, fund
or maintain a Loan under any Credit Facility under which it is a Lender or to
give effect to its obligations in respect of such a Loan, such Lender may, by
written notice thereof to the applicable Borrower and to the applicable Agent
declare its obligations under this Agreement in respect of such Loan to be
terminated whereupon the same shall forthwith terminate, and the applicable
Borrower shall, within the time required by such law (or at the end of such
longer period as such Lender at its discretion has agreed), either (a) effect a
Conversion of such Loan in accordance with the provisions hereof (if such
Conversion would resolve the unlawfulness or impossibility), (b) prepay the
principal of such Loan together with accrued interest, such Additional
Compensation as may be applicable with respect to such Loan to the date of such
payment and all costs, losses and expenses incurred by the Lenders by reason of
the liquidation or re-deployment of deposits or other funds or for any other
reason whatsoever resulting from the repayment of such Loan or any part thereof
on other than the last day of the applicable Interest Period or (c) in the case
of a Letter of Credit, take any other necessary steps and actions with respect
thereto in order to avoid the unlawfulness or impossibility.  If any such change
shall only affect a portion of such Lender’s obligations under this Agreement
which is, in the opinion of such Lender and the applicable Agent, severable from
the remainder of this Agreement so that the remainder of this Agreement may be
continued in full force and effect without otherwise affecting any of the
obligations of the applicable Agent, the other Lenders or the Borrowers
hereunder, such Lender shall only declare its obligations under that portion so
terminated.
 
ARTICLE 13
COSTS, EXPENSES AND INDEMNIFICATION
 
13.1
Costs and Expenses

 
Each Borrower shall pay promptly upon notice from the applicable Agent all
reasonable costs and expenses of the applicable Lenders and such Agent in
connection with the Documents and the establishment and syndication of the
Credit Facilities established in favour of such Borrower, including in
connection with preparation, printing, execution and delivery of this Agreement
and the other Documents whether or not any Drawdown has been made hereunder, and
also including the reasonable fees and out-of-pocket expenses of Lenders’
Counsel with respect thereto and with respect to advising the applicable Agent
and the applicable Lenders as to their rights and responsibilities under this
Agreement and the other Documents.  Except for ordinary expenses of the Lenders
and the Agents relating to the day-to-day administration of this Agreement, each
Borrower further agrees to pay within 30 days of demand by the applicable Agent
all reasonable costs and expenses in connection with the preparation or review
of waivers, consents and amendments pertaining to this Agreement relevant to
such Borrower, and in connection with the establishment of the validity and
enforceability of this Agreement against
 
 
 
 

--------------------------------------------------------------------------------

- 120 -
 
such Borrower and the preservation or enforcement of rights of the applicable
Lenders and Agent under this Agreement and other Documents with respect to such
Borrower, including all reasonable costs and expenses sustained by the Lenders
and the Agent as a result of any failure by such Borrower to perform or observe
any of its obligations hereunder or in connection with any action, suit or
proceeding (whether or not an Indemnified Party (as referred to in Section 13.2
or 13.3) is a party or subject thereto), together with interest thereon from and
after such 30th day if such payment is not made by such time.
 
13.2
General Indemnity

 
In addition to any liability of the Borrowers to any Lender or the applicable
Agent under any other provision hereof, each of Nexen and, with respect only to
the Credit Facility established in favour of each of the other Borrowers, each
other Borrower shall indemnify each Indemnified Party and hold each Indemnified
Party harmless against any losses, claims, costs, damages or liabilities
(including any loss of profits or fees anticipated hereunder, any expense or
cost incurred in the liquidation and re-deployment of funds acquired to fund or
maintain any portion of a Loan and reasonable out-of-pocket expenses and
reasonable fees (on a solicitor and his own client basis), disbursements and
other costs of legal counsel) incurred by the same as a result of or in
connection with the Credit Facilities or the Documents, including as a result of
or in connection with:
 
 
(a)
any cost or expense incurred by reason of the liquidation or re-deployment in
whole or in part of deposits or other funds required by any Lender to fund any
Bankers’ Acceptance or to fund or maintain any Loan as a result of a Borrower’s
failure to complete a Drawdown or to make any payment, repayment or prepayment
on the date required hereunder or specified by it in any notice given hereunder;

 
 
(b)
subject to permitted or deemed Rollovers and Conversions, Nexen’s failure to
provide for the payment to the Canadian Agent for the account of the Candian
Facility Lenders of the full principal amount of each Bankers’ Acceptance on its
maturity date;

 
 
(c)
a Borrower’s failure to pay any other amount, including without limitation any
interest or fee, due hereunder on its due date after the expiration of any
applicable grace or notice periods (subject, however, to the interest
obligations of such Borrower hereunder for overdue amounts);

 
 
(d)
a Borrower’s repayment or prepayment of a Libor Loan or GBP Libor Loan otherwise
than on the last day of its Interest Period;

 
 
(e)
the prepayment of any outstanding Bankers’ Acceptance before the maturity date
of such Bankers’ Acceptance;

 
 
(f)
a Borrower’s failure to give any notice required to be given by it to an Agent
or the Lenders hereunder;

 
 
(g)
the failure of a Borrower to make any other payment due hereunder;

 
 
 
 

--------------------------------------------------------------------------------

- 121 -
 
 
(h)
any inaccuracy or incompleteness of a Borrower’s representations and warranties
contained in Article 9;

 
 
(i)
any failure of a Borrower to observe or fulfil its obligations under Article 10;

 
 
(j)
any failure of a Borrower to observe or fulfil any of its other Obligations not
specifically referred to above; or

 
 
(k)
the occurrence of any Default or Event of Default in respect of a Borrower,

 
provided that this Section 13.2 shall not apply to any losses, claims, costs,
damages or liabilities to the extent that they arise by reason (i) the wilful
misconduct or gross negligence of such Indemnified Party, or (ii) the failure of
the Lender which is the Indemnified Party (or with which such Indemnified Party
is an Affiliate or otherwise related) to advance funds hereunder when all
conditions precedent to a Drawdown hereunder have been satisfied in each case,
as determined in a final, non-appealable judgment by a court of competent
jurisdiction. The provisions of this Section shall survive repayment of the
Obligations.
 
13.3
Environmental Indemnity

 
Each of (a) Nexen and (b) with respect to (i) the Credit Facility established in
favour of each other Borrower and (ii) it, its Subsidiaries and their respective
property and operations, each other Borrower shall indemnify and hold harmless
the Indemnified Parties forthwith on demand by the applicable Agent from and
against any and all claims, suits, actions, debts, damages, costs, losses,
liabilities, penalties, obligations, judgments, charges, expenses and
disbursements (including without limitation, all reasonable legal fees and
disbursements on a solicitor and his own client basis) of any nature whatsoever,
suffered or incurred by the Indemnified Parties or any of them in connection
with the Credit Facilities (or applicable Credit Facility, in the case of a
Borrower other than Nexen), whether as beneficiaries under the Documents, as
successors in interest of a Borrower or any of its Subsidiaries, or voluntary
transfer in lieu of foreclosure, or otherwise howsoever, with respect to any
Environmental Claims relating to the property of a Borrower or any of its
Subsidiaries arising under any Environmental Laws as a result of the past,
present or future operations of a Borrower or any of its Subsidiaries (or any
predecessor in interest to a Borrower or any of its Subsidiaries) relating to
the property of a Borrower or of its Subsidiaries, or the past, present or
future condition of any part of the property of a Borrower or its Subsidiaries
owned, operated or leased by a Borrower or by any of its Subsidiaries (or any
such predecessor in interest), including any liabilities arising as a result of
any indemnity covering Environmental Claims given to any person by the
applicable Lenders or the applicable Agent or a receiver, receiver-manager or
similar person appointed hereunder or under applicable law (collectively, the
“Indemnified Third Party”); but excluding any Environmental Claims or
liabilities relating thereto to the extent that such Environmental Claims or
liabilities arise by reason of the gross negligence or wilful misconduct of the
Indemnified Party or the Indemnified Third Party claiming indemnity
hereunder.  The provisions of this Section shall survive the repayment of the
Obligations.
 
 
 
 

--------------------------------------------------------------------------------

- 122 -
 
13.4
Contracting on Behalf of Indemnified Parties and Indemnified Third Parties

 
For the purposes of providing the benefit of the indemnities contained in
Sections 13.2 and 13.3 in favour of the Indemnified Parties and Indemnified
Third Parties which are not a party hereto, the applicable Lender or applicable
Agent, as the case may be, shall, in addition to contracting on its own behalf,
be deemed to be contracting as agent and trustee for and on behalf of such
persons.
 
13.5
Judgment Currency

 
(1)           If for the purpose of obtaining or enforcing judgment against a
Borrower in any court in any jurisdiction, it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section
referred to as the “Judgment Currency”) an amount due in Canadian Dollars,
United States Dollars or Pounds Sterling under this Agreement, the conversion
shall be made at the rate of exchange prevailing on the Banking Day immediately
preceding:
 
 
(a)
the date of actual payment of the amount due, in the case of any proceeding in
the courts of any jurisdiction that will give effect to such conversion being
made on such date; or

 
 
(b)
the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the date as of which such conversion is made
pursuant to this Section being hereinafter in this Section referred to as the
“Judgment Conversion Date”).

 
(2)           If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 13.5(1)(b), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable Borrower shall pay such additional amount (if
any) as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of Canadian Dollars, United States Dollars or
Pounds Sterling, as the case may be, which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial order at the
rate of exchange prevailing on the Judgment Conversion Date.
 
(3)           Any amount due from a Borrower under the provisions of
Section 13.5(2) shall be due as a separate debt and shall not be affected by
judgment being obtained for any other amounts due under or in respect of this
Agreement.
 
(4)           The term “rate of exchange” in this Section 13.5 means the noon
rate of exchange for Canadian interbank transactions in Canadian Dollars, United
States Dollars or Pounds Sterling, as the case may be, in the Judgment Currency
published by the Bank of Canada for the day in question, or if such rate is not
so published by the Bank of Canada, such term shall mean the Equivalent Amount
of the Judgment Currency.
 
 
 
 

--------------------------------------------------------------------------------

- 123 -
 
ARTICLE 14
THE AGENTS AND ADMINISTRATION OF THE CREDIT FACILITIES
 
14.1
Authorization and Action

 
(1)           Each Lender hereby irrevocably appoints and authorizes the
applicable Agent to be its agent in its name and on its behalf to exercise such
rights or powers granted to the applicable Agent or the Lenders under this
Agreement to the extent specifically provided herein and on the terms hereof,
together with such powers as are reasonably incidental thereto and each Agent
hereby accepts such appointment and authorization.  As to any matters not
expressly provided for by this Agreement, the applicable Agent shall not be
required to exercise any discretion or take any action, but, subject to
Section 15.10, shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority of the Lenders and such instructions shall be binding upon all
Lenders; provided, however, that the applicable Agent shall not be required to
take any action which exposes the applicable Agent to liability in such capacity
or which could result in the applicable Agent’s incurring any costs and
expenses, without provision  being made for indemnity of the applicable Agent by
the Lenders against any loss, liability, cost or expense incurred, or to be
incurred or which is contrary to this Agreement or applicable law.
 
(2)           The Lenders agree that all decisions as to actions to be or not to
be taken, as to consents or waivers to be given or not to be given, as to
determinations to be made and otherwise in connection with this Agreement and
the Documents, shall be made upon the decision of the Majority of the Lenders
except in respect of a decision or determination where it is specifically
provided in this Agreement that “all of the Lenders” or “the Lenders” or words
to similar effect, or the applicable Agent alone, is to be responsible for
same.  Each of the Lenders shall be bound by and agrees to abide by and adopt
all decisions made as aforesaid and covenants in all communications with the
Borrowers to act in concert and to join in the action, consent, waiver,
determination or other matter decided as aforesaid.
 
14.2
Procedure for Making Loans

 
(1)           The applicable Agent shall make Loans available to the applicable
Borrower as required hereunder by debiting the account of the applicable Agent
to which the Lenders’ Rateable Portions of such Loans have been credited in
accordance with Section 2.12 (or causing such account to be debited) and, in the
absence of other arrangements agreed to by the applicable Agent and a Borrower
in writing, by crediting the account of the applicable Borrower or, at the
expense of the applicable Borrower, transferring (or causing to be transferred)
like funds in accordance with the instructions of the applicable Borrower as set
forth in the Drawdown Notice, Rollover Notice or Conversion Notice, as the case
may be, in respect of each Loan; provided that the obligation of each Agent
hereunder to effect such a transfer shall be limited to taking such steps as are
commercially reasonable to implement such instructions, which steps once taken
shall constitute conclusive and binding evidence that such funds were advanced
hereunder in accordance with the provisions relating thereto and the Agents
shall not be liable for any damages, claims or costs which may be suffered by
the applicable Borrower and occasioned by the failure of such Loan to reach the
designated destination.
 
 
 
 

--------------------------------------------------------------------------------

- 124 -
 
(2)           Unless the applicable Agent has been notified by a Lender at least
one Banking Day prior to the Drawdown Date, Rollover Date or Conversion Date, as
the case may be, requested by a Borrower that such Lender will not make
available to the applicable Agent its Rateable Portion of such Loan, the
applicable Agent may assume that such Lender has made or will make such portion
of the Loan available to the applicable Agent on the Drawdown Date, Rollover
Date or Conversion Date, as the case may be, in accordance with the provisions
hereof and the applicable Agent may, but shall be in no way obligated to, in
reliance upon such assumption, make available to such Borrower on such date a
corresponding amount.  If and to the extent such Lender shall not have so made
its Rateable Portion of a Loan available to the applicable Agent, such Lender
agrees to pay to the applicable Agent forthwith on demand such Lender’s Rateable
Portion of the Loan and all reasonable costs and expenses incurred by the
applicable Agent in connection therewith together with interest thereon (at the
rate payable hereunder by the applicable Borrower in respect of such Loan or, in
the case of funds made available in anticipation of a Lender remitting proceeds
of a Bankers’ Acceptance, at the rate of interest per annum applicable to
Canadian Prime Rate Loans) for each day from the date such amount is made
available to the applicable Borrower until the date such amount is paid to the
applicable Agent; provided, however, that notwithstanding such obligation if
such Lender fails to so pay, the applicable Borrower covenants and agrees that,
without prejudice to any rights such Borrower may have against such Lender, it
shall repay such amount to the applicable Agent forthwith after demand therefor
by the applicable Agent.  The amount payable to the applicable Agent pursuant
hereto shall be set forth in a certificate delivered by the applicable Agent to
such Lender and such Borrower (which certificate shall contain reasonable
details of how the amount payable is calculated) and shall be prima facie
evidence thereof, in the absence of manifest error.  If such Lender makes the
payment to the applicable Agent required herein, the amount so paid shall
constitute such Lender’s Rateable Portion of the Loan for purposes of this
Agreement.  The failure of any Lender to make its Rateable Portion of any Loan
shall not relieve any other Lender of its obligation, if any, hereunder to make
its Rateable Portion of such Loan on the Drawdown Date, Rollover Date or
Conversion Date, as the case may be, but no Lender shall be responsible for the
failure of any other Lender to make the Rateable Portion of any Loan to be made
by such other Lender on the date of any Drawdown, Rollover or Conversion, as the
case may be.
 
14.3
Remittance of Payments

 
Except for amounts payable to the applicable Agent for its own account,
forthwith after receipt of any repayment pursuant hereto or payment of interest
or fees pursuant to Article 5 or payment pursuant to Article 8, the applicable
Agent shall remit to each Lender its Rateable Portion of such payment; provided
that, if the applicable Agent, on the assumption that it will receive on any
particular date a payment of principal, interest or fees hereunder, remits to a
Lender its Rateable Portion of such payment and the applicable Borrower fails to
make such payment, each of the Lenders on receipt of such remittance from the
applicable Agent agrees to repay to the applicable Agent forthwith on demand an
amount equal to the remittance together with all reasonable costs and expenses
incurred by the applicable Agent in connection therewith and interest thereon at
the rate and calculated in the manner applicable to the Loan in respect of which
such payment is made, or, in the case of a remittance in respect of Bankers’
Acceptances, at the rate of interest applicable to Canadian Prime Rate Loans for
each day from the date such amount is remitted to the Lenders without prejudice
to any right such Lender may have against the applicable Borrower.  The exact
amount of the repayment required to be made by the
 
 
 
 

--------------------------------------------------------------------------------

- 125 -
 
Lenders pursuant hereto shall be as set forth in a certificate delivered by the
applicable Agent to each Lender, which certificate shall be conclusive and
binding for all purposes in the absence of manifest error.
 
14.4
Redistribution of Payment

 
Each Lender agrees that:
 
 
(a)
if the Lender exercises any security against or right of counter-claim, set off
or banker’s lien or similar right with respect to the property of a Borrower or
if under any applicable bankruptcy, insolvency or other similar law it receives
a secured claim and collateral for which it is, or is entitled to exercise any
set-off against, a debt owed by it to a Borrower, the Lender shall apportion the
amount thereof proportionately between:

 
 
(i)
such Lender’s Rateable Portion of all outstanding Obligations owing by such
Borrower (including the face amounts at maturity of Bankers’ Acceptances
accepted by the Lenders), which amounts shall be applied in accordance with
Section 14.4(b); and

 
 
(ii)
amounts otherwise owed to such Lender by such Borrower,

 
provided that (i) any cash collateral account held by such Lender as collateral
for a letter of credit or bankers’ acceptance (other than a Bankers’ Acceptance)
issued or accepted by such Lender on behalf of a Borrower may be applied by such
Lender to such amounts owed by such Borrower to such Lender pursuant to such
letter of credit or in respect of any such bankers’ acceptance without
apportionment and (ii) these provisions do not apply to a right or claim which
arises or exists in respect of a loan or other debt in respect of which the
relevant Lender holds a Security Interest which is a Permitted Encumbrance;
 
 
(b)
if, in the aforementioned circumstances,  the Lender, through the exercise of a
right, or the receipt of a secured claim described in Section 14.4(a) above or
otherwise, receives payment of a proportion of the aggregate amount of
Obligations due to it hereunder which is greater than the proportion received by
any other Lender in respect of the aggregate Obligations due to the Lenders
(having regard to the respective Rateable Portions of the Lenders), the Lender
receiving such proportionately greater payment shall purchase, on a non-recourse
basis at par, and make payment for a participation (which shall be deemed to
have been done simultaneously with receipt of such payment) in the outstanding
Loans of the other Lender or Lenders so that their respective receipts shall be
pro rata to their respective Rateable Portions; provided, however, that if all
or part of such proportionately greater payment received by such purchasing
Lender shall be recovered by or on behalf of a Borrower or any trustee,
liquidator, receiver or receiver-manager or person with analogous powers from
the purchasing Lender, such purchase shall be rescinded and the purchase price
paid for such participation shall be returned to the extent of such recovery,
but without interest

 
 
 
 

--------------------------------------------------------------------------------

- 126 -
 
 
 
unless the purchasing Lender is required to pay interest on such amount, in
which case each selling Lender shall reimburse the purchasing Lender pro rata in
relation to the amounts received by it.  Such Lender shall exercise its rights
in respect of such secured claim in a manner consistent with the rights of the
Lenders entitled under this Section to share in the benefits of any recovery on
such secured claims; and

 
 
(c)
if the Lender does, or is required to do, any act or thing permitted by
Section 14.4(a) or (b) above, it shall promptly provide full particulars thereof
to the applicable Agent.

 
14.5
Duties and Obligations

 
No Agent nor any of its directors, officers, agents or employees (and, for
purposes hereof, the applicable Agent shall be deemed to be contracting as agent
and trustee for and on behalf of such persons) shall be liable to the Lenders
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement except for its or their own gross negligence or wilful
misconduct.  Without limiting the generality of the foregoing, each Agent:
 
 
(a)
may assume that there has been no assignment or transfer by any means by the
Lenders of their rights hereunder, unless and until the applicable Agent
receives written notice of the assignment thereof from such Lender and the
applicable Agent receives from the assignee an executed Assignment Agreement
providing, inter alia, that such assignee is bound hereby as it would have been
if it had been an original Lender party hereto;

 
 
(b)
may consult with legal counsel (including receiving the opinions of Borrowers’
counsel and Lenders’ Counsel required hereunder), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts;

 
 
(c)
shall incur no liability under or in respect of this Agreement by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telegram, cable, telecopier, electronic mail or other electronic means of
communication which may generate a written record thereof) believed by it to be
genuine and signed or sent by the proper party or parties or by acting upon any
representation or warranty of a Borrower made or deemed to be made hereunder;

 
 
(d)
may assume that no Default or Event of Default has occurred and is continuing
unless it has actual knowledge to the contrary;

 
 
(e)
may rely as to any matters of fact which might reasonably be expected to be
within the knowledge of any person upon a certificate signed by or on behalf of
such person;

 
 
(f)
shall not be bound to disclose to any other person any information relating to
the Borrowers, any of their Subsidiaries or any other person if such disclosure
would

 
 
 
 

--------------------------------------------------------------------------------

- 127 -
 
 
 
or might in its opinion constitute a breach of any applicable law, be in default
of the provisions hereof or be otherwise actionable at the suit of any other
person; and

 
 
(g)
may refrain from exercising any right, power or discretion vested in it which
would or might in its reasonable opinion be contrary to any applicable law or
any directive or otherwise render it liable to any person, and may do anything
which is in its reasonable opinion necessary to comply with such applicable law.

 
Further, each Agent (i) does not make any warranty or representation to any
Lender nor shall it be responsible to any Lender for the accuracy or
completeness of the representations and warranties of the Borrowers herein or
the data made available to any of the Lenders in connection with the negotiation
of this Agreement, or for any statements, warranties or representations (whether
written or oral) made in or in connection with this Agreement; (ii) shall not
have any duty to ascertain or to enquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement on the part of the
Borrowers or to inspect the property (including the books and records) of the
Borrowers or any of their Subsidiaries; and (iii) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any instrument or
document furnished pursuant hereto.
 
14.6
Prompt Notice to the Lenders

 
Notwithstanding any other provision herein, the applicable Agent agrees to
provide to the Lenders, with copies where appropriate, all information, notices
and reports required to be given to the applicable Agent by the Borrowers,
promptly upon receipt of same, excepting therefrom information and notices
relating solely to the role of Agent hereunder.
 
14.7
Agents’ and Lenders’ Authorities

 
With respect to its Commitments and the Drawdowns, Rollovers, Conversions and
Loans made by it as a Lender, each Agent shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not an Agent.  Subject to the express provisions hereof relating to the
rights and obligations of each Agent and the Lenders in such capacities, the
Agents and each Lender may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrowers and their Subsidiaries or any
corporation or other entity owned or controlled by any of them and any person
which may do business with any of them without any duties to account therefor to
each Agent or the other Lenders and, in the case of the Agents, all as if it
were not an Agent hereunder.
 
14.8
Lender Credit Decision

 
It is understood and agreed by each Lender that it has itself been, and will
continue to be, solely responsible for making its own independent appraisal of
and investigations into the financial condition, creditworthiness, condition,
affairs, status and nature of the Borrowers and their Subsidiaries.  Each Lender
represents to the applicable Agent that it is engaged in the business of making
and evaluating the risks associated with commercial revolving or term loans, or
both, to corporations similar to Nexen, that it can bear the economic risks
related to the
 
 
 
 

--------------------------------------------------------------------------------

- 128 -
 
transaction contemplated hereby, that it has had access to all information
deemed necessary by it in making such decision (provided that this
representation shall not impair its rights against the Borrowers) and that it is
entering into this Agreement in the ordinary course of its commercial lending
business.  Accordingly, each Lender confirms with the applicable Agent that it
has not relied, and will not hereafter rely, on the applicable Agent (i) to
check or enquire on its behalf into the adequacy, accuracy or completeness of
any information provided by the Borrowers or any other person under or in
connection with this Agreement or the transactions herein contemplated (whether
or not such information has been or is hereafter distributed to such Lender by
the applicable Agent), or (ii) to assess or keep under review on its behalf the
financial condition, creditworthiness, condition, affairs, status or nature of
the Borrowers or any of their Subsidiaries.  Each Lender acknowledges that a
copy of this Agreement has been made available to it for review and each Lender
acknowledges that it is satisfied with the form and substance of this
Agreement.  Each Lender hereby covenants and agrees that, subject to
Section 14.4, it will not make any arrangements with the Borrowers for the
satisfaction of any Loans or other Obligations without the consent of all the
other Lenders.
 
14.9
Indemnification of Agents

 
The Lenders hereby agree to indemnify the Agents (to the extent not reimbursed
by the Borrowers), on a pro rata basis in accordance with their respective
Commitments as a proportion of the aggregate of all outstanding Commitments,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agents in any way relating to or arising out of this Agreement or
any action taken or omitted by the Agents under or in respect of this Agreement
in their capacity as an Agent; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs expenses or disbursements resulting from each Agent’s
gross negligence or wilful misconduct.  If any of the Borrowers subsequently
repay all or a portion of such amounts to an Agent, such Agent shall reimburse
the Lenders their pro rata shares (according to the amounts paid by them in
respect thereof) of the amounts received from the Borrowers.  Without limiting
the generality of the foregoing, each Lender agrees to reimburse the applicable
Agent promptly upon demand for its portion (determined as above) of any
out-of-pocket expenses (including counsel fees) incurred by such Agent in
connection with the preservation of any rights of such Agent or the Lenders
under, or the enforcement of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such Agent is not
reimbursed for such expenses by the Borrowers.
 
14.10
Successor Agents

 
An Agent may, as hereinafter provided, resign at any time by giving 45 days’
prior written notice thereof to the Lenders and the Borrowers.  Upon any such
resignation, the Lenders shall, after soliciting the view of the Borrowers, have
the right to appoint another Lender under the applicable Credit Facility as a
successor to such agent (the “Successor Agent”) who shall be acceptable to
Nexen, acting reasonably.  If no Successor Agent shall have been so appointed by
the Lenders and shall have accepted such appointment within 30 days after the
retiring Agent’s giving of notice of resignation, then the retiring Agent shall,
on behalf of the Lenders, appoint a Successor Agent who shall be a Lender
acceptable to Nexen, acting reasonably and such Lender
 
 
 
 

--------------------------------------------------------------------------------

- 129 -
 
shall have accepted such appointment.  Upon the acceptance of any appointment as
an Agent hereunder by a Successor Agent, such Successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall thereupon be discharged from
its further duties and obligations as an Agent under this Agreement.  After any
retiring Agent’s resignation hereunder as an Agent, the provisions of this
Article shall continue to enure to its benefit as to any actions taken or
omitted to be taken by it as Agent or in its capacity as Agent while it was an
Agent hereunder.
 
14.11
Taking and Enforcement of Remedies

 
Each of the Lenders hereby acknowledges that, to the extent permitted by
applicable law, the remedies provided hereunder to the Lenders are for the
benefit of the Lenders collectively and acting together and not severally and
further acknowledges that its rights hereunder are to be exercised not
severally, but collectively by the applicable Agent upon the decision of the
Majority of the Lenders regardless of whether acceleration was made pursuant to
Section 11.2.  Notwithstanding any of the provisions contained herein, each of
the Lenders hereby covenants and agrees that it shall not be entitled to
individually take any action with respect to a Credit Facility, including any
acceleration under Section 11.2, but that any such action shall be taken only by
the applicable Agent with the prior written agreement or instructions of the
Majority of the Lenders; provided that, notwithstanding the foregoing, if
(i) the applicable Agent, having been adequately indemnified against costs and
expenses of so doing by the Lenders, shall fail to carry out any such
instructions of a Majority of the Lenders, any Lender may do so on behalf of all
Lenders and shall, in so doing, be entitled to the benefit of all protections
given the applicable Agents hereunder or elsewhere, and (ii) in the absence of
instructions from the Majority of the Lenders and where in the sole opinion of
the applicable Agent the exigencies of the situation warrant such action, the
applicable Agent may without notice to or consent of the Lenders or any of them
take such action on behalf of the Lenders as it deems appropriate or desirable
in the interests of the Lenders.  Each of the Lenders hereby further covenants
and agrees that upon any such written consent being given by the Majority of the
Lenders, or upon a Lender or the applicable Agent taking action as aforesaid, it
shall cooperate fully with the Lender or the applicable Agent to the extent
requested by the Lender or the applicable Agent in the collective realization
including and, if applicable, the appointment of a receiver, or receiver and
manager to act for their collective benefit.  Each Lender covenants and agrees
to do all acts and things and to make, execute and deliver all agreements and
other instruments, including any instruments necessary to effect any
registrations, so as to fully carry out the intent and purpose of this Section;
and each of the Lenders hereby covenants and agrees that, subject to
Section 5.11, Section 14.4 and Section 10.2(b) it has not heretofore and shall
not seek, take, accept or receive any security for any of the obligations and
liabilities of the Borrowers hereunder or under any other document, instrument,
writing or agreement ancillary hereto and shall not enter into any agreement
with any of the parties hereto or thereto relating in any manner whatsoever to
the Credit Facilities, unless all of the Lenders shall at the same time obtain
the benefit of any such security or agreement.
 
With respect to any enforcement, realization or the taking of any rights or
remedies to enforce the rights of the Lenders hereunder, the applicable Agent
shall be a trustee for each Lender, and all monies received from time to time by
the applicable Agent in respect of the foregoing shall be held in trust and
shall be trust assets within the meaning of applicable
 
 
 
 

--------------------------------------------------------------------------------

- 130 -
 
bankruptcy or insolvency legislation and shall be considered for the purposes of
such legislation to be held separate and apart from the other assets of the
applicable Agent, and each Lender shall be entitled to their Rateable Portion of
such monies.  In its capacity as trustee, the applicable Agent shall be obliged
to exercise only the degree of care it would exercise in the conduct and
management of its own business and in accordance with its usual practice
concurrently employed or hereafter instituted for other substantial commercial
loans.
 
14.12
Reliance Upon Agents

 
Each of the Borrowers shall be entitled to rely upon any certificate, notice or
other document or other advice, statement or instruction provided to it by the
applicable Agent pursuant to this Agreement, and each of the Borrowers shall
generally be entitled to deal with the applicable Agent with respect to matters
under this Agreement which such Agent is authorized to deal with without any
obligation whatsoever to satisfy itself as to the authority of such Agent to act
on behalf of the Lenders and without any liability whatsoever to the Lenders for
relying upon any certificate, notice or other document or other advice,
statement or instruction provided to it by the applicable Agent, notwithstanding
any lack of authority of the Agent to provide the same.
 
14.13
No Liability of Agents

 
No Agent shall have responsibility or liability to the Borrowers on account of
the failure of any Lender to perform its obligations hereunder (unless such
failure was caused, in whole or in part, by such Agent’s failure to observe or
perform its obligations hereunder), or to any Lender on account of the failure
of a Borrower or any Lender to perform its obligations hereunder.
 
14.14
Article for Benefit of Agents and Lenders

 
The provisions of this Article 14 which relate to the rights and obligations of
the Lenders to each other or to the rights and obligations between the Agents
and the Lenders shall be for the exclusive benefit of the Agents and the
Lenders, and, except to the extent provided in Sections 14.1, 14.2, 14.6, 14.10,
14.11, 14.12, 14.13 and this Section 14.14, the Borrowers shall not have any
rights or obligations thereunder or be entitled to rely for any purpose upon
such provisions.  Any Lender may waive in writing any right or rights which it
may have against the Agent or the other Lenders hereunder without the consent of
or notice to the Borrowers.
 
14.15
Agency Acknowledgment

 
The parties hereto agree and acknowledge that, for greater certainty, when the
term “Agent”, “Agents” or “applicable Agents” are used in the foregoing Sections
of this Article 14, such term shall be interpreted to refer to, in all cases and
for all purposes, the Canadian Agent, the U.S. Agent or the U.K. Agent or any
one or more of them, as the case may be and as the context requires, in order to
give effect to the fact that the Canadian Agent, the U.S. Agent and the U.K.
Agent are acting as Agent in respect of the Canadian Facility, the U.S. Facility
and the U.K. Facility, respectively, in accordance with the provisions of this
Agreement.  For greater certainty each of the Canadian Agent, the U.S. Agent and
the U.K. Agent shall be considered to have its own respective duties and
obligations in respect of the Canadian Facility, the U.S. Facility and the U.K.
Facility, respectively, and accordingly any liabilities of the Agents which
 
 
 
 

--------------------------------------------------------------------------------

- 131 -
 
may arise in respect of their respective duties and obligations hereunder shall
be several and not joint.
 
14.16
The Agents and the Defaulting Lenders

 
(1)           Each Defaulting Lender shall be required to provide to the
applicable Agent cash in an amount, as shall be determined from time to time by
the applicable Agent in its reasonable discretion, equal to all obligations of
such Defaulting Lender that are owing or, in the case of contingent obligations
under any outstanding Fronted LCs or Swingline Loans (after giving effect to the
re-allocation provisions in Section 15.2), may become owing, to the applicable
Agent, in its capacity as Agent, pursuant to this Agreement, or to any Fronting
Lender or Swingline Lender hereunder including such Defaulting Lender’s
obligation to pay its Rateable Portion of any indemnification or expense
reimbursement amounts not paid by a Borrower.  Such cash shall be held by the
applicable Agent in one or more cash collateral accounts, which accounts shall
be in the name of the applicable Agent and shall not be required to be interest
bearing.  The applicable Agent shall be entitled to apply the foregoing cash in
accordance with Section 14.16(2).
 
(2)           The applicable Agent shall be entitled to set off and/or withhold
from any Defaulting Lender’s Rateable Portion of all payments received from a
Borrower against such Defaulting Lender’s obligations to fund payments and Loans
required to be made by it and to purchase participations required to be
purchased by it in each case under this Agreement and the other Documents.  To
the extent permitted by law, the applicable Agent shall be entitled to withhold
and deposit in one or more non-interest bearing cash collateral accounts in the
name of the applicable Agent all amounts (whether principal, interest, fees or
otherwise) received by the applicable Agent and due to a Defaulting Lender
pursuant to this Agreement, for so long as such Lender is a Defaulting Lender,
which amounts shall be used by the applicable Agent:
 
 
(a)
first, to reimburse the applicable Agent for  any amounts owing to it, in its
capacity as applicable Agent, by the Defaulting Lender pursuant to any Document;

 
 
(b)
second, to repay on a pro rata basis the incremental portion of any Loans made
by a Lender pursuant to Section 15.2(4) in order to fund a shortfall created by
a Defaulting Lender and, upon receipt of such repayment, each such Lender shall
be deemed to have assigned to the Defaulting Lender such incremental portion of
such Loans;

 
 
(c)
third, to cash collateralize all other contingent obligations of such Defaulting
Lender to the applicable Agent, in its capacity as applicable Agent, any
Fronting Lender or any Swingline Lender owing pursuant to this Agreement in such
amount as shall be determined from time to time by the applicable Agent in its
discretion; and

 
 
(d)
fourth, to fund from time to time the Defaulting Lender’s Rateable Portion of
Loans;

 
 
 
 

--------------------------------------------------------------------------------

- 132 -
 
provided that any such funds in excess of such Defaulting Lender’s defaulted
obligations shall be paid to the Defaulting Lender.
 
(3)           For greater certainty and in addition to the foregoing, neither
the Agents nor any of their Affiliates nor any of their respective shareholders,
officers, directors, employees, agents or representatives shall be liable to any
Lender (including, without limitation, a Defaulting Lender) for any action taken
or omitted to be taken by it in connection with amounts payable by a Borrower to
a Defaulting Lender and received and deposited by the applicable Agent in a cash
collateral account and applied in accordance with the provisions of this
Agreement, save and except for the gross negligence or wilful misconduct of the
Agents as determined by a final non-appealable judgement of a court of competent
jurisdiction.
 
ARTICLE 15
GENERAL
 
15.1
Exchange and Confidentiality of Information

 
(1)           The Borrowers agree that each Agent and each Lender may provide
any assignee or participant or any bona fide prospective assignee or participant
pursuant to Sections 15.6 or 15.7 with any information concerning the financial
condition of the Borrowers and their Subsidiaries provided such party agrees in
writing with such Agent or such Lender for the benefit of the Borrowers to be
bound by a like duty of confidentiality to that contained in this Section.
 
(2)           Each Agent and each of the Lenders acknowledges the confidential
nature of the financial, operational and other information and data provided and
to be provided to them by the Borrowers pursuant hereto (the “Information”) and
agrees to use all reasonable efforts to prevent the disclosure thereof provided,
however, that:
 
 
(a)
the Agents and the Lenders may disclose all or any part of the Information if,
in their reasonable opinion, such disclosure is required:  (i) by their
respective auditors, or (ii) in connection with any actual or threatened
judicial, administrative or governmental proceedings including proceedings
initiated under or in respect of this Agreement;

 
 
(b)
the Agents and the Lenders shall incur no liability in respect of any
Information required to be disclosed by any applicable law or regulation, or by
applicable treaty, order, policy or directive having the force of law, to the
extent of such requirement;

 
 
(c)
the Agents and each Lender may disclose the Information to any
Governmental  Authority (including any self-regulatory agency or authority)
having jurisdiction over it (i) upon the request thereof or (ii) where it
considers such disclosure to be required, acting reasonably;

 
 
(d)
the Agents and each Lender may provide any Affiliate thereof with the
Information to the extent reasonably required to be disclosed thereto; provided
that each such Affiliate shall be under a like duty of confidentiality to that

 
 
 
 

--------------------------------------------------------------------------------

- 133 -
 
 
 
contained in this Section 15.1 and further provided that the Agents or the
Lender, as the case may be, providing the Information shall be responsible for
any breach by its Affiliate of the aforementioned like duty of confidentiality;

 
 
(e)
the Agents and the Lenders may provide Lenders’ Counsel and their other agents
and professional advisors with any Information; provided that such persons shall
be under a like duty of confidentiality to that contained in this Section;

 
 
(f)
the Agents and each of the Lenders shall incur no liability in respect of any
Information:  (i) which is or becomes readily available to the public (other
than by a breach hereof) or which has been made readily available to the public
by a Borrower or its Subsidiaries, (ii) which the relevant Agent or the relevant
Lender can show was, prior to receipt thereof from such Borrower, lawfully in
the Agent’s or Lender’s possession and not then subject to any obligation on its
part to such Borrower to maintain confidentiality, or (iii) which the relevant
Agent or the relevant Lender received from a third party who was not, to the
knowledge of such Agent or such Lender, under a duty of confidentiality to such
Borrower at the time the information was so received;

 
 
(g)
the Agents and the Lenders may disclose the Information to other financial
institutions in connection with the syndication by the Agents or Lenders of the
Credit Facilities or the granting by a Lender of a participation in the Credit
Facilities where such financial institution agrees to be under a like duty of
confidentiality to that contained in this Section; and

 
 
(h)
the Agents and the Lenders may disclose all or any part of the Information so as
to enable the applicable Agent and the applicable Lenders to initiate any
lawsuit against a Borrower or to defend any lawsuit commenced by a Borrower the
issues of which touch on the Information, but only to the extent such disclosure
is necessary to the initiation or defense of such lawsuit.

 
15.2
Nature of Obligation under this Agreement

 
(1)           The obligations of each Lender and of each Agent under this
Agreement are several.  The failure of any Lender to carry out its obligations
hereunder shall not relieve the other Lenders, the Agents or the Borrowers of
any of their respective obligations hereunder.
 
(2)           Subject to and without derogating from the operation of Section
14.16 and this Section 15.2, neither the Agents nor any Lender shall be
responsible for the obligations of any other Lender hereunder.
 
(3)           Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
 
 
(a)
the standby fees payable pursuant to Section 5.10 shall cease to accrue on the
unused portion of the Commitment of such Defaulting Lender;

 
 
 
 

--------------------------------------------------------------------------------

- 134 -
 
 
(b)
a Defaulting Lender shall not be included in determining whether, and the
Commitment and the Rateable Portion of the Outstanding Principal of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Majority of the Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 15.10),
provided that any waiver or amendment requiring the consent of all Lenders or
each affected Lender that (i) affects such Defaulting Lender in a manner that
differs in any material respect from its application to other affected Lenders,
(ii) increases the Commitment of such Defaulting Lender, (iii) extends the
Maturity Date applicable to such Defaulting Lender, (iv) decreases the
Applicable Pricing Rate applicable to such Defaulting Lender or (v) postpones,
reduces or waives any principal payment due to such Defaulting Lender hereunder
shall in each case require the consent of such Defaulting Lender; and

 
 
(c)
for the avoidance of doubt, the Borrowers shall retain and reserve their other
rights and remedies respecting each Defaulting Lender.

 
(4)           If an Agent has actual knowledge that a Lender is a Defaulting
Lender at the time that such Agent receives a Drawdown Notice or a Rollover
Notice that relates to a Fronted LC, or a Conversion Notice (or deemed notice)
that either relates to a Swingline Loan or will result in a currency conversion,
then each other Lender (each a “Non-Defaulting Lender”) shall fund its Rateable
Portion of such affected Loan (and, in calculating such Rateable Portion, the
applicable Agent shall ignore the Commitments of each such Defaulting Lender);
provided that, for certainty, no Lender shall be obligated by this Section to
make or provide Loans in excess of its Commitment.  If the applicable Agent
acquires actual knowledge that a Lender is a Defaulting Lender at any time after
the applicable Agent receives a Drawdown Notice or a Rollover Notice that
relates to a Fronted LC or a Conversion Notice (or deemed notice) that either
relates to a Swingline Loan or will result in a currency conversion, then the
applicable Agent shall promptly notify the applicable Borrower that such Lender
is a Defaulting Lender (and such Lender shall be deemed to have consented to
such disclosure).  Each Defaulting Lender agrees to indemnify each other Lender
for any amounts paid by such Lender under this Section 15.2(4) and which would
otherwise have been paid by the Defaulting Lender if its Commitment had been
included in determining the Rateable Portions of such affected Loans.
 
(5)           If any Fronted LC is outstanding at the time that a Lender becomes
a Defaulting Lender then:
 
 
(a)
all or any part of such Defaulting Lender’s Rateable Portion of such Fronted LC
shall be re-allocated among the Non-Defaulting Lenders in accordance with their
respective Rateable Portions; provided that such re-allocation may only be
effected if and to the extent that (i) such re-allocation would not cause any
Non-Defaulting Lender’s Rateable Portion of all Loans to exceed its applicable
Commitment(s) and (ii) the conditions precedent in Section 3.1 are satisfied at
such time;

 
 
(b)
if the re-allocation described in clause (a) above cannot be effected, or can
only partially be effected, then such Defaulting Lender shall, within one
Banking Day

 
 
 
 

--------------------------------------------------------------------------------

- 135 -
 
 
 
following notice by the applicable Agent, provide cash collateral for such
Defaulting Lender’s Rateable Portion of such Fronted LC (after giving effect to
any partial re-allocation pursuant to clause (a) above) in accordance with the
procedures set forth in Section 14.16 for so long as such Fronted LC is
outstanding; and

 
 
(c)
if the Rateable Portions of the Non-Defaulting Lenders are re-allocated pursuant
to this Section 15.2(5), then the issuance fees payable to the Lenders pursuant
to Section 7.9 shall be adjusted to give effect to such re-allocations in
accordance with each such Non-Defaulting Lender’s Rateable Portions.

 
(6)           So long as any Lender is a Defaulting Lender, no Fronting Lender
shall be required to issue, amend or increase any Fronted LC, and no Swingline
Lender shall be required to make any Swingline Loan, unless such Fronting Lender
or Swingline Lender, as applicable, is satisfied that the related exposure will
be 100% covered by the Commitments of the Non-Defaulting Lenders and/or cash
collateralized in accordance with Section 14.16, and participating interests in
any such newly issued or increased Letter of Credit or Swingline Loan shall be
allocated among Non-Defaulting Lenders in a manner consistent with Section
15.2(4) or 15.2(5)(a) as applicable (and the Defaulting Lenders shall not
participate therein).
 
(7)           If any Lender shall cease to be a Defaulting Lender, then, upon
becoming aware of the same, the applicable Agent shall notify the Non-Defaulting
Lenders and (in accordance with the written direction of the applicable Agent)
such Lender (which has ceased to be a Defaulting Lender) shall purchase, and the
Non-Defaulting Lenders shall on a rateable basis sell and assign to such Lender,
portions of such Loans equal in total to such Lender’s Rateable Portion thereof
without regard to Section 15.2(4).
 
(8)           Each Defaulting Lender hereby indemnifies each of the Borrowers
for any losses, claims, costs, damages or liabilities (including reasonable
out-of-pocket expenses and reasonable legal fees on a solicitor and his own
client basis) incurred by any of the Borrowers as a result of such Defaulting
Lender failing to comply with the terms of this Agreement including any failure
to fund its portion of any Loans required to be made by it hereunder.
 
(9)           The Borrowers shall have the right, at their option, to (i)
replace Defaulting Lenders under the Credit Facilities (by causing them to
assign their rights and interests under the Credit Facilities to additional
financial institutions which have agreed to become Lenders or by increasing the
Commitments of existing Lenders under the Credit Facilities with, in the latter
case, the consent of such increasing Lenders, or any combination thereof), (ii)
repay the Obligations outstanding to Defaulting Lenders under the Credit
Facilities and cancelling their Commitments (without corresponding repayment to
other Lenders), or (iii) any combination of the foregoing; provided that
increases in the Commitments of existing Lenders and the addition of new
financial institutions as Lenders shall require the consent of each Agent, each
Swingline Lender and each Fronting Lender, such consents not to be unreasonably
withheld.
 
(10)           In order to give effect to the provisions of Section 15.2(9)(but
subject to such provisions), the relevant Borrower may, from time to time:
 
 
 
 

--------------------------------------------------------------------------------

- 136 -
 
 
(a)
require any Defaulting Lender to assign all of its rights, benefits and
interests under the Documents, its Commitments and its Rateable Portion of all
Loans and other Obligations (collectively, the “Defaulting Lender’s Assigned
Interests”) to (i) any other Lenders which have agreed to increase their
Commitments and purchase the Defaulting Lender’s Assigned Interests, and (ii) to
third party financial institutions selected by the relevant Borrower.  The
relevant Borrower shall provide each Agent, each Swingline Lender and each
Fronting Lender with 10 Banking Days’ prior written notice of its desire to
proceed under this Section.  The assignment of the Defaulting Lender’s Assigned
Interests shall be effective upon: (w) execution and delivery of assignment
documentation satisfactory to the relevant Defaulting Lender the assignee, the
relevant Borrower and the applicable Agent (each acting reasonably); (x) upon
payment to the relevant Defaulting Lender, by the relevant assignee of an amount
equal to such Lender’s Rateable Portion of all Loans being assigned and all
accrued but unpaid interest and fees hereunder in respect of those portions of
the Loans and Commitments being assigned; (y) upon payment by the relevant
assignee to the applicable Agent (for the applicable Agent’s own account) of the
transfer fee contemplated in Section 15.6; and (z) upon provision satisfactory
to the Defaulting Lender (acting reasonably) being made for (I) payment at
maturity of outstanding Bankers’ Acceptances accepted by it, (II) indemnity in
respect of its share of outstanding Letters of Credit or, with respect to
outstanding Fronted LCs, release by the relevant Fronting Lenders of its
obligations in respect thereof and (III) any costs, losses, premiums or expenses
incurred by such Lender by reason of the liquidation or re-deployment of
deposits or other funds in respect of Libor Loans or GBP Libor Loans outstanding
hereunder.  Upon such assignment and transfer, the assigning Defaulting Lender
shall have no further right, interest, benefit or obligation in respect of the
Defaulting Lender’s Assigned Interests (except as provided in Section 7.8(3))
and the assignee thereof shall succeed to the position of such Lender as if the
same was an original party hereto in the place and stead of such Defaulting
Lender; for such purpose, the assignee shall execute and deliver an Assignment
Agreement and such other documentation as may be reasonably required by the
applicable Agent, Swingline Lenders’ Fronting Lenders and the applicable
Borrower to confirm its agreement to be bound by the provisions hereof as a
Lender and to give effect to the foregoing; and

 
 
(b)
to the extent that the relevant Borrower has not caused any Defaulting Lender to
assign its rights, benefits and interests to another Lender or other financial
institution as provided in paragraph (a) above, repay to such Defaulting Lender
at any time while such Lender continues to be a Defaulting Lender, all such
Lender’s Rateable Portion of all Loans outstanding under the Credit Facilities,
together with all accrued but unpaid interest and fees thereon and with respect
to its Commitments, without making corresponding repayment to the other Lenders
and, upon such repayment and provision satisfactory to the relevant Defaulting
Lender, (acting reasonably) being made for (i) payment at maturity of all
outstanding Bankers’ Acceptances accepted by such Lender, (ii) indemnity in
respect of its share of outstanding Letters of Credit or, with respect to
outstanding Fronted LCs, release by the relevant Fronting Lenders of its
obligations in respect

 
 
 
 

--------------------------------------------------------------------------------

- 137 -
 
 
 
thereof and (iii) any costs, losses, premiums or expenses incurred by such
Lender by reason of a liquidation or re-deployment of deposits or other funds in
respect of Libor Loans or GBP Libor Loans outstanding hereunder, the relevant
Borrower may cancel such Lender’s Commitments.  Upon completion of the
foregoing, such Defaulting Lender shall have no further right, interest, benefit
or obligation in respect of the Credit Facilities (except as provided in Section
7.8(3)) and each Credit Facility shall be reduced by the amount of such Lender’s
cancelled Commitment thereunder.

 
15.3
Notices

 
Any demand, notice or communication to be made or given hereunder shall be in
writing and may be made or given by personal delivery or by transmittal by
telecopy or other electronic means of communication addressed to the respective
parties as follows:
 

 
To Nexen:
     
Nexen Inc.
 
2900, 801 – 7th Avenue S.W.
 
Calgary, Alberta
 
T2P 3P7
     
Attention:          Treasurer
     
Telecopy No.:  (403)  232-0599
     
with a copy to the attention of the Senior Vice President and General Counsel at
the above address, telecopy no.: (403)  699-5743
     
To U.S. Borrower:
     
Nexen Holdings U.S.A. Inc.
 
12790 Merit Drive
 
Suite 800, LB 94
 
Dallas, Texas
 
75252
     
Attention:         Vice President, Finance
     
Telecopy No.:  (972)  450-4729
     
with a copy to Nexen at the above address and telecopy numbers for Nexen to the
attention of each of (a) the Treasurer and (b) the Senior Vice President and
General Counsel.
     
To U.K. Borrower:
   

 
 
 
 

--------------------------------------------------------------------------------

- 138 -
 

 
Nexen Petroleum U.K. Limited
 
Charter Place
 
Vine Street
 
Uxbridge, Middlesex
 
UB8 1JG
 
England
     
Attention:         Alan O’Brien
     
Telecopy No.:  011-44-1895-237-232
     
with a copy to Nexen at the above address and telecopy numbers for Nexen to the
attention of each of (a) the Treasurer and (b) the Senior Vice President and
General Counsel.
     
To the Canadian Agent:
     
The Toronto-Dominion Bank
 
Royal Trust Tower
 
77 King Street West, 18th Floor
 
Toronto, Ontario
 
M5K 1A2
     
Attention:         Vice President, Loan Syndications – Agency
     
Telecopy No.:  (416) 982-5535
     
with a copy (other than in the case of Drawdown Notices, Conversion Notices,
Rollover Notices and Repayment Notices) to:
     
TD Securities
 
Corporate Credit
 
800, 324 - 8th Avenue S.W.
 
Calgary, Alberta
 
T2P 2Z2
     
Attention:         Vice President and Director
 
Telecopy No.:  (403) 292-2772
   

 

 
 
 

--------------------------------------------------------------------------------

- 139 -



 
To the U.S. Agent:
     
Toronto Dominion (Texas) LLC
c/o The Toronto-Dominion Bank
 
Royal Trust Tower
 
77 King Street West, 18th Floor
 
Toronto, Ontario
 
M5K 1A2
     
Attention:         U.S. Agency Services
     
Telecopy No.:  (416) 307-3826
     
with a copy (other than in the case of Drawdown Notices, Conversion Notices,
Rollover Notices and Repayment Notices) to:
     
TD Securities
 
Corporate Credit
 
800, 324 - 8th Avenue S.W.
 
Calgary, Alberta
 
T2P 2Z2
     
Attention:         Vice President and Director
 
Telecopy No.:  (403) 292-2772
     
To the U.K. Agent:
     
The Toronto-Dominion Bank, London Branch
c/o The Toronto-Dominion Bank
 
Royal Trust Tower
 
77 King Street West, 18th Floor
 
Toronto, Ontario
 
M5K 1A2
     
Attention:         U.K. Agency Services
     
Telecopy No.:  (416) 982-8619
     
with a copy (other than in the case of Drawdown Notices, Conversion Notices,
Rollover Notices and Repayment Notices) to:
   

 
 
 
 

--------------------------------------------------------------------------------

- 140 -



 
TD Securities
 
Corporate Credit
 
800, 324 - 8th Avenue S.W.
 
Calgary, Alberta
 
T2P 2Z2
     
Attention:          Vice President and Director
 
Telecopy No.:  (403) 292-2772
     
To each Lender:  As set forth in the most recent administrative questionnaire or
other written notification provided to the Agent

 
or to such other address or telecopy number as any party may from time to time
notify the others in accordance with this Section.  Any demand, notice or
communication made or given by personal delivery or by telecopier or other
electronic means of communication during normal business hours at the place of
receipt on a Banking Day shall be conclusively deemed to have been made or given
at the time of actual delivery or transmittal, as the case may be, on such
Banking Day.  Any demand, notice or communication made or given by personal
delivery or by telecopier or other electronic means of communication after
normal business hours at the place of receipt or otherwise than on a Banking Day
shall be conclusively deemed to have been made or given at 9:00 a.m. (Calgary
time) on the first Banking Day following actual delivery or transmittal, as the
case may be.
 
15.4
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Alberta and the laws of Canada applicable therein, without
prejudice to or limitation of any other rights or remedies available under the
laws of any jurisdiction where property or assets of any Borrower may be found.
 
15.5
Benefit of the Agreement

 
This Agreement shall enure to the benefit of and be binding upon the Borrowers,
the Lenders, the Agent and their respective successors and permitted assigns.
 
15.6
Assignment

 
(1)           Any Lender may, with the prior written consent of each of Nexen
(on behalf of the Borrowers), the Fronting Lenders and the Agents (except that
the consent of Nexen (on behalf of the Borrowers) shall not be required during
the continuance of an Event of Default), which consents shall not be
unreasonably withheld, sell, assign, transfer or grant an interest in its
Commitments, its Rateable Portion of the Loans and its rights under the
Documents; provided that, (a) the consent of Nexen on behalf of the Borrowers to
the sale, assignment, transfer or grant shall not be withheld solely because the
sale, assignment, transfer or grant may result in an increase to the Mandatory
Cost and (b) without the consent of the Borrowers, each Fronting Lender and the
applicable Agents, no Lender shall sell, assign, transfer or grant an interest
in any
 
 
 
 

--------------------------------------------------------------------------------

- 141 -
 
Commitment, Loan or Document unless (i) such Lender and, if applicable, its
Affiliates which are Lenders are concurrently assigning to the contemplated
assignee (and, if applicable, its Affiliates) an equal percentage interest in
all of its or their, as the case may be, Canadian Facility Commitments, U.S.
Facility Commitments and U.K. Facility Commitments and the Obligations owing to
each under each Credit Facility or (ii) if the effect of the same would be to
have a Lender with aggregate Commitments of less than U.S.$10,000,000; and
further provided that, it shall be a precondition to any such sale, assignment,
transfer or grant that the contemplated assignee Lender shall have paid to the
Canadian Agent, for the Canadian Agent’s own account, a transfer fee of
U.S.$3,500.  Subject to Section 7.8(3), upon any such sale, assignment, transfer
or grant, the granting Lender shall have no further obligation hereunder with
respect to such interest except in case of a grant to an Affiliate of the
granting Lender, in which case such Lender shall remain obligated hereunder with
respect to such interest.  Upon any such sale, assignment, transfer or grant,
the granting Lender, the new Lender, the applicable Agents and the applicable
Borrower shall execute and deliver an Assignment Agreement.  Subject to the
provisions of Section 10.2(d), the Borrowers shall not assign their rights or
obligations hereunder without the prior written consent of all of the Lenders.
 
(2)           Any Lender may at any time grant a Security Interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any Security Interest to secure obligations to a U.S. Federal Reserve
Bank, and this Section shall apply to any such grant of a Security Interest;
provided that no such grant of a Security Interest shall release a Lender from
any of its obligations hereunder or substitute any holder of such Security
Interest for such Lender as a party hereto.
 
(3)
 
 
(a)
If:

 
 
(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 
 
(ii)
any change in the status of a Borrower after the date of this Agreement; or

 
 
(iii)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 
obliges an Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Borrower shall promptly upon the request of
the applicable Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by such Agent (for
itself or on behalf of any Lender) or any Lender (for itself or, in the case of
the event described in paragraph (iii) above, on behalf of any prospective new
Lender) in order for the such Agent, such Lender or, in the case of the event
 
 
 
 

--------------------------------------------------------------------------------

- 142 -
 
described in paragraph (iii) above, any prospective new Lender to carry out and
be satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transaction contemplated in the Documents.
 
 
(b)
Each Lender shall promptly, upon the request of the applicable Agent, supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by such Agent (for itself) in order for such Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transaction contemplated in the Documents.

 
(4)           Each Agent (with respect to the applicable Credit Facility for
which it is the Agent) shall, on behalf of the applicable Borrower, maintain at
its address referred to in Section 15.3 a copy of each executed Assignment
Agreement delivered to it and a register (each, a “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment of, and
the principal amount of the Loans owing to, each Lender from time to time.  The
entries in the applicable Register shall be conclusive, in the absence of
manifest error, and the Borrowers, each Agent and the Lenders shall treat each
person whose name is recorded in the applicable Register as the owner of the
Loans recorded therein for all purposes of this Agreement.  Any assignment of
any Loan shall be effective only upon appropriate entries with respect thereto
being made in the applicable Register.  Each Register shall be available for
inspection by the applicable Borrower and any applicable Lender (with respect to
any entry relating to the Loans of such Lender) at any reasonable time and from
time to time upon reasonable prior notice to the applicable Agent.
 
15.7
Participations

 
Any Lender may grant one or more participations in its Commitments and its
Rateable Portion of the Loans to other persons, provided that the granting of
such a participation shall be at the Lender’s own cost and shall not affect the
obligations of such Lender hereunder nor shall it increase the costs to the
Borrowers hereunder or under any of the other Documents.  The Borrowers also
agree that each participant shall be entitled to the benefits of Section 8.5
with respect to its interest in the Commitments and the Loans outstanding from
time to time as if such participant were a Lender; provided, that:  (a) any such
participant shall have complied with the requirements of Section 8.5, including
Section 8.5(4); and (b) no participant shall be entitled to receive any greater
amount pursuant to such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such participant had no such transfer occurred. For
the purposes of this Section 15.7, each Lender from which a participant
purchased the related participation shall act as agent on behalf of such
participant to the extent required so that such participant shall receive the
benefit of this Section 15.7.
 
15.8
Severability

 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof and any such
prohibition or unenforceability
 
 
 
 

--------------------------------------------------------------------------------

- 143 -
 
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.
 
15.9
Whole Agreement

 
This Agreement and the other Documents constitute the whole and entire agreement
between the parties hereto regarding the subject matter hereof and thereof and
cancel and supersede any prior agreements, undertakings, declarations,
commitments, representations, written or oral, in respect thereof.
 
15.10
Amendments and Waivers

 
Any provision of this Agreement may be amended only if the Borrowers and the
Majority of the Lenders so agree in writing and, except as otherwise
specifically provided herein, may be waived only if the Majority of the Lenders
(excluding the Defaulting Lenders) so agree in writing, but:
 
 
(a)
an amendment or waiver which changes or relates to (i) the amount or type of the
Loans available hereunder (or decreases in the periods of notice for Drawdowns,
Conversions, Rollovers or voluntary prepayment of Loans) or any Lender’s
Commitment, (ii) decreases in the rates of interest, Bankers’ Acceptance or
Letter of Credit fees or standby fees, utilization fees, or deferral of the
dates of payment of interest fees or mandatory repayments of principal,
(iii) Section 2.4, 2.19, 2.20, 2.21, 2.23 or 2.24, (iv) decreases in the amount
of or deferral of the dates of payment of other amounts payable hereunder (other
than fees payable for the account of an Agent), (v) the definition of “Majority
of the Lenders”, (vi) any provision hereof contemplating or requiring consent,
approval or agreement of “all Lenders”, “the Lenders” or similar expressions or
permitting waiver of conditions or covenants or agreements by “all Lenders”,
“the Lenders” or similar expressions, (vii) the definition of “Event of
Default”, (viii) the Nexen Guarantee (or any replacement guarantee therefor), or
(ix) this Section, shall require the agreement or waiver of all the Lenders and
also (in the case of an amendment) of the other parties hereto; and

 
 
(b)
an amendment or waiver which changes or relates to the rights and/or obligations
of an Agent or a Fronting Lender shall also require the agreement of such Agent
or Fronting Lender (as the case may be) thereto.

 
Any such waiver and any consent by an Agent, a Fronting Lender, any Lender, the
Majority of the Lenders or all of the Lenders under any provision of this
Agreement must be in writing and may be given subject to any conditions thought
fit by the person giving that waiver or consent.  Any waiver or consent shall be
effective only in the instance and for the purpose for which it is given.
 
15.11
Further Assurances

 
The Borrowers, the Lenders and the Agents shall promptly cure any default by it
in the execution and delivery of this Agreement, the Documents or any of the
agreements provided for
 
 
 
 

--------------------------------------------------------------------------------

- 144 -
 
hereunder to which it is a party.  Each Borrower, at its expense, shall promptly
execute and deliver to the applicable Agent, upon request by such Agent (acting
reasonably), all such other and further deeds, agreements, opinions,
certificates, instruments, affidavits, registration materials and other
documents reasonably necessary for such Borrower’s compliance with, or
accomplishment of the covenants and agreements of such Borrower hereunder or
more fully to state the obligations of such Borrower as set out herein or to
make any registration, recording, file any notice or obtain any consent, all as
may be reasonably necessary or appropriate in connection therewith.  Without
limiting the foregoing, Nexen shall use all commercially reasonable efforts to
cause the trustee under the indenture or indentures governing the Capital
Securities to take such action as may, from time to time, be necessary or
appropriate in the opinion of the Canadian Agent, acting reasonably, to
effectuate the subordination of the Capital Securities to the Obligations in
accordance with the terms of such indenture or indentures.
 
15.12
Attornment

 
The parties hereto each hereby attorn and submit to the jurisdiction of the
courts of the Province of Alberta in regard to legal proceedings relating to the
Documents.  For the purpose of all such legal proceedings, this Agreement shall
be deemed to have been performed in the Province of Alberta and the courts of
the Province of Alberta shall have jurisdiction to entertain any action arising
under this Agreement.  Notwithstanding the foregoing, nothing in this Section
shall be construed nor operate to limit the right of any party hereto to
commence any action relating hereto in any other jurisdiction, nor to limit the
right of the courts of any other jurisdiction to take jurisdiction over any
action or matter relating hereto.
 
15.13
Time of the Essence

 
Time shall be of the essence of this Agreement.
 
15.14
Change of Currency

 
If any change in the currency of the United Kingdom occurs, this Agreement
shall, to the extent the U.K. Agent (acting reasonably and after consultation
with Nexen and the U.K. Borrower) specifies to be necessary, be amended to
comply with generally accepted conventions and market practice in the London
interbank market and otherwise to reflect the change in currency.
 
15.15
Credit Agreement Governs

 
In the event of any conflict or inconsistency between the provisions of this
Agreement and the provisions of the other Documents, the provisions of this
Agreement, to the extent of the conflict or inconsistency, shall govern and
prevail.
 
15.16
Waiver of Jury Trial

 
To the extent permitted by applicable laws, each of the Borrowers, the Agents
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to the Documents or the actions of the
Agents or any Lender in the negotiation, administration,
 
 
 
 

--------------------------------------------------------------------------------

- 145 -
 
performance or enforcement thereof.  Each party hereto (a) certifies that no
representative, agent or attorney of any other Person has represented, expressly
or otherwise, that such other Person would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the other
Documents by, among other things, the mutual waivers and certificates in this
section.
 
15.17
Patriot Act Notice/Know Your Customer Laws

 
Each Lender that is subject to the Patriot Act (as defined below) and each Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot Act”), it
is required to obtain, verify and record information that identifies the
Borrowers and their respective Subsidiaries, which information includes the name
and address of the Borrowers and their respective Subsidiaries and other
information that will allow such Lender or such Agent, as applicable, to
identify the Borrowers and their Subsidiaries in accordance with the Patriot
Act.  Each Borrower shall provide to the extent commercially reasonable, such
information and take such actions as are reasonably requested by an Agent or any
Lender in order to assist such Agent and the Lenders in maintaining compliance
with the Patriot Act.  Further, the Borrowers shall promptly provide all
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender or an Agent, in order to comply with any
applicable “know your customer” and anti-money laundering rules and regulations,
whether now or hereafter in existence.
 
15.18
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument, and it shall not be necessary
in making proof of this Agreement to produce or account for more than one such
counterpart.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or by sending a scanned copy by electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
 [the remainder of this page has been intentionally left blank]
 


 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE M
 
MANDATORY COST FORMULAE
 
1.
The Mandatory Cost is an addition to the interest rate to compensate the U.K.
Facility Lenders for the cost of compliance with (a) the requirements of the
Bank of England and/or the Financial Services Authority (or, in either case, any
other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.

 
2.
On the first day of each Interest Period with respect to each Loan outstanding
under the U.K. Facility (a “U.K. Loan”) (or as soon as possible thereafter) the
U.K. Agent shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for each U.K. Facility Lender, in accordance with the paragraphs set out
below.  The Mandatory Cost will be calculated by the U.K. Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant U.K. Loan) and will be
expressed as a percentage rate per annum.

 
3.
The Additional Cost Rate for any U.K. Facility Lender lending from a Facility
Office in a Participating Member State will be the percentage notified by that
U.K. Facility Lender to the U.K. Agent.  This percentage will be certified by
that U.K. Facility Lender in its notice to the U.K. Agent to be its reasonable
determination of the cost (expressed as a percentage of that U.K. Facility
Lender’s participation in all U.K. Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 
4.
The Additional Cost Rate for any U.K. Facility Lender lending from a Facility
Office in the United Kingdom will be calculated by the U.K. Agent as follows:

 
 
(a)
in relation to a GBP Libor Loan and a GBP Call Rate Loan:

 

 
AB + C(B - D) + E × 0.01
   
100 – (A + C)
per cent. per annum
 

 
(b)
in relation to a Libor Loan and a USD Call Rate Loan:

 

 
E × 0.01
   
300
per cent. per annum
 

Where:
 
 
A.
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that U.K. Facility Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements;

 
 
B.
is the percentage rate of interest (excluding the Applicable Pricing Rate and
the Mandatory Cost and, if the U.K. Loan is an Unpaid

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Sum, the additional rate of interest specified in Section 5.12) payable for the
relevant Interest Period on the U.K. Loan;

 
 
C.
is the percentage (if any) of Eligible Liabilities which that U.K. Facility
Lender is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England;

 
 
D.
is the percentage rate per annum payable by the Bank of England to the U.K.
Agent on interest bearing Special Deposits; and

 
 
E.
is designed to compensate U.K. Facility Lenders for amounts payable under the
Fees Rules and is calculated by the U.K. Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the U.K. Agent
pursuant to paragraph 7 and expressed in Pounds Sterling per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Facility Office” means the office or offices notified by a U.K. Facility Lender
to the U.K. Agent in writing on or before the date it becomes a U.K. Facility
Lender (or, following that date, by not less than five Business Days’ written
notice) as the office or offices through which it will perform its obligations
under this Agreement;

 
 
(c)
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 
 
(d)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 
 
(e)
“Reference Bank” means, in relation to a U.K. Loan and Mandatory Cost, the
principal London offices of The Toronto-Dominion Bank (or, if so designated by
The Toronto-Dominion Bank to the U.K. Agent in writing, any Affiliate thereof,
including TD Bank Europe Limited), BNP Paribas, Canadian Imperial Bank of
Commerce and Royal Bank of Canada or such other banks as may be appointed by the
U.K. Agent in consultation with Nexen;

 
 
(f)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(g)
“Unpaid Sum” means any sum due and payable but unpaid by the U.K. Borrower under
the Documents;

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the U.K. Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
U.K. Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in Pounds Sterling
per £1,000,000 of the Tariff Base of that Reference Bank.

 
8.
Each U.K. Facility Lender shall supply any information required by the U.K.
Agent for the purpose of calculating its Additional Cost Rate.  In particular,
but without limitation, each U.K. Facility Lender shall supply the following
information on or prior to the date on which it becomes a U.K. Facility Lender:

 
 
(a)
the jurisdiction of its Facility Office; and

 
 
(b)
any other information that the U.K. Agent may reasonably require for such
purpose.

 
Each U.K. Facility Lender shall promptly notify the U.K. Agent of any change to
the information provided by it pursuant to this paragraph.
 
9.
The percentages of each U.K. Facility Lender for the purpose of A and C above
and the rates of charge of each Reference Bank for the purpose of E above shall
be determined by the U.K. Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a U.K.
Facility Lender notifies the U.K. Agent to the contrary, each U.K. Facility
Lender’s obligations in relation to cash ratio deposits and Special Deposits are
the same as those of a typical bank from its jurisdiction of incorporation with
a Facility Office in the same jurisdiction as its Facility Office.

 
10.
The U.K. Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any U.K.
Facility Lender and shall be entitled to assume that the information provided by
any U.K. Facility Lender or Reference Bank pursuant to paragraphs 3, 7 and 8
above is true and correct in all respects.

 
11.
The U.K. Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the U.K. Facility Lenders on the basis of the Additional
Cost Rate for each U.K. Facility Lender based on the information provided by
each U.K. Facility Lender and each Reference Bank pursuant to paragraphs 3, 7
and 8 above.

 
 
 
 

--------------------------------------------------------------------------------

 
 
12.
Any determination by the U.K. Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
U.K. Facility Lender shall, in the absence of manifest error, be conclusive and
binding on the relevant parties.

 
13.
The U.K. Agent may from time to time, after consultation with Nexen and the U.K.
Facility Lenders, determine and notify to all parties to this Agreement any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to this Agreement.

 
 
 
 
 
 
 
 